                Exhibit A




Case 2:20-cv-01169-BHL Filed 08/27/20 Page 1 of 89 Document 14-1
                       CENTENNIAL, LLC




       AMENDED AND REST ATED OPERA TING AGREEMENT




                     Dated as of August 1, 2000




Case 2:20-cv-01169-BHL Filed 08/27/20 Page 2 of 89 Document 14-1
                                                           CENTENNIAL, LLC


                                                        TABLE OF CONTENTS



 ARTICLE I - Preliminary Statement ..................................................................................................... 1
 ARTICLE II -- Continuation; Name; and Purpose ................................................................................. !
    Section 2.1 Continuation .................................................................................................................. 1
    Section 2.2 Name and Office ............................................................................................................ 1
   Section 2.3 Purpose ........................................................................................................................... !
   Section 2.4 Authorized Acts ............................................................................................................. 2
   Section 2.5 Term and Dissolution ..................................................................................................... 2
 ARTICLE ill -- Members; Capital .......................................................................................................... 3
   Section 3.1 Managing Members/Withdrawing Members .................................................................. 3
   Section 3.2 Limited Members ........................................................................................................... 3
   Section 3.3 Company Capital ........................................................................................................... 3
   Section 3.4 Withdrawal of Capital .................................................................................................... 4
   Section 3.5 Liability of Limited Members ......................................................................................... 4
   Section 3.6 Additional Limited Members ......................................................................................... 4
ARTICLE IV -- Limited Member Capital Contributions ....................................................................... 5
   Section 4.1 Payments ........................................................................................................................ 5
   Section 4.2 Special Adjustments ........................................................................................................ 6
   Section 4.3 Repurchase Obligation of the Managing Members ....................................................... 10
ARTICLE V -- Profits, Losses and Distributions .................................................................................. 11
   Section 5.1 Profits, Losses and Tax Credits ..................................................................................... 11
   Section 5.2 Distributions Prior to Dissolution ................................................................................ 12
   Section 5.3 Distributions Upon Dissolution ................................................................................... 14
   Section 5.4 Special Provisions ......................................................................................................... 14
ARTICLE VI -- Managing Member Rights, Powers and Duties ........................................................... 17
  Section 6.1 Restrictions on Authority ............................................................................................ 17
  Section 6.2 Personal Services ........................................................................................................... 18
  Section 6.3 Business Management and Control; Tax Matters Partner ............................................. 18
  Section 6.4 Authority of Managing Members ................................................................................. 19
  Section 6.5 Duties and Obligations ................................................................................................. 19
  Section 6.6 Representations and Warranties ................................................................................... 22
  Section 6.7 Liability ........................................................................................................................ 25
  Section 6.8 Indemnification ............................................................................................................ 25
  Section 6. 9 Development Completion Obligation .......................................................................... 26
  Section 6.10 Operating Expense Obligation ................................................................................... 27
  Section 6.11 Development Services ................................................................................................. 27
  Section 6.12 Property Management ................................................................................................ 28
  Section 6.13 Borrowings ................................................................................................................. 29
  Section 6.14 Reserves ...................................................................................................................... 30
  Section 6.15 Sales Preparation Fee .................................................................................................. 30
  Section 6.16 Option to Acquire Property or Interest of Limited Members/Right of First Refusal 31
ARTICLE VII -- Books and Records, Accounting and Reports ............................................................ 32
  Section 7.1 Books and Records ....................................................................................................... 32
  Section 7.2 Bank Accounts ............................................................................................................. 32
  Section 7.3 Fiscal Year and Accounting Method ............................................................................. 32



               Case 2:20-cv-01169-BHL Filed 08/27/20 Page 3 of 89 Document 14-1
     Section 7.4 Accountants .................................................................................................................. 32
     Section 7.5 Annual Financial Statements, Tax Returns .................................................................. 32
     Section 7.6 Other Reports, Financial Statements, Reports and Information Tax Returns .............. 33
     Section 7.7 Site Visits ...................................................................................................................... 35
     Section 7.8 Tenant File Review ...................................................................................................... 35
    Section 7.9 Tax Elections ................................................................................................................ 36
    Section 7.10 Asset Manager, Asset Management Fee and Reimbursement ..................................... 36
 ARTICLE Vill -- Retirement of a Managing Member .......................................................................... 37
    Section 8.1 Retirement .................................................................................................................... 37
    Section 8.2 Obligation to Continue ................................................................................................ 37
    Section 8.3 Retirement of a Sole Managing Member ...................................................................... 38
    Section 8.4 Interest of Retired Managing Member. ......................................................................... 38
    Section 8.5 Designation of New Managing Members ..................................................................... 39
    Section 8.6 Additional and Substitute Managing Members ............................................................. 39
    Section 8.7 Amendment of Articles of Organization ...................................................................... 41
fi.RTICLE IX -- Limited Member Transfers ......................................................................................... 41
    Section 9.1 Assignments .................................................................................................................. 41
    Section 9.2 Substitute Limited Members ......................................................................................... 41
    Section 9.3 Restrictions ................................................................................................................... 42
    Section 9.4 Other Limited Members ............................................................................................... 42
ARTICLE X - General Provisions ....................................................................................................... 42
    Section 10.1 Amendments to Articles of Organization ........................................................... ,....... 42
   Section 10.2 Notices ........................................................................................................................ 42
   Section 10.3 Word Meanings .......................................................................................................... 43
   Section 10.4 Binding Provisions ...................................................................................................... 43
   Section 10.5 Applicable Law ........................................................................................................... 43
   Section 10.6 Counterparts ............................................................................................................... 43
   Section 10.7 Separability of Provisions ........................................................................................... 43
   Section 10.8 Paragraph Tit!es .......................................................................................................... 43
   Section 10.9 Amendments .............................................................................................................. 44
   Section 10.10 Time of Admission ................................................................................................... 44
ARTICLE XI--Defined Terms ............................................................................................................ 44
Exhibit 1 -- Legal Description of Property ............................................................................................ 58
Exhibit 2 -- Financial Forecast .............................................................................................................. 59
Exhibit 3 ............................................................................................................................................... 60
Schedule A -- Schedule of Members ...................................................................................................... 61




                                                                            II

               Case 2:20-cv-01169-BHL Filed 08/27/20 Page 4 of 89 Document 14-1
                                         CENTENNIAL, LLC

                   AMENDED AND REST ATED OPERA TING AGREEMENT



 ARTICLE I -- Preliminary Statement

          CENTENNIAL, LLC (the "Company") was formed as a limited liability company under the
 laws of the State of Wisconsin pursuant to the Articles of Organization of the Company executed on
 June 25, 1999 and filed with the Filing Office at 12:20 p.m. on June 28, 1999, as amended by'Articles
 of Amendment to Articles of Organization of the Company executed on August 9, 2000, and filed
 with the Filing Office on August 16, 2000. A Memorandum of Organization of the Company dated
 June 28, 1999 (the "Original Agreement") was entered into by and among Centennial Partners, LLC, a
 Wisconsin limited liability company ("Centennial Partners"); Mark J. Wimmer, an individual resident
 of the State ("Mark Wimmer"); and John J. Wimmer, an individual resident of the State ("John
,Wimmer"), as the sole Members of the Company.

        The purposes of this amendment to and restatement of the Original Agreement are to (i) admit
Banc One Tax Credit Fund IX, LLC, an Ohio limited liability company, as the Investor Limited
Member and to admit BOC IX Asset Management, LLC, an Ohio limited liability company, as the
Special Limited Member; (ii) provide for the withdrawal of John Wimmer and Mark Wimmer as
Members of the Cornpan y; (iii) confirm the appointment of Centennial Partners as the Managing
Member of the Company; and (iv) set out more fully the rights, obligations and duties of the
Managing Members and the Limited Members and to restate the Original Agreement in its entirety.

        It is hereby agreed that the Original Agreement is hereby amended and fully restated as
provided herein. Capitalized terms not defined in the text hereof shall have the meanings set forth in
Article XI.


ARTICLE II -- Continuation; Name; and Purpose

        Section 2.1 Continuation

The parties hereto hereby agree to continue the limited liability company known as Centennial, LLC,
formed pursuant to the provisions of the Uniform Act.

        Section 2.2 Name and Office

        The Company shall continue to be conducted under the name of Centennial, LLC. The
principal office of the Company shall be at 5300 South 108" Street, Suite 1, Hales Corners, WI 53130,
and the Company may also maintain offices at the Property. The resident agent for service of process
on the Company shall be CT Corporation, 44 East Mifflin Street, Madison, Wisconsin 53703. The
Managing Members may at any time change the location of a Company office or the identity or
address of its resident agent in the State and shall give due notice of any such change to the Limited
Members.

       Section 2.3 Purpose

        The purpose of the Company is to acquire, construct, develop, improve, own, maintain,
operate, manage, lease, sell, and otherwise deal with the Property. The Company and the Managing
Members shall operate the Property in accordance with the Property Documents and any applicable
governmental regulations. The Company shall not engage in any other business or activity.


                                                  1
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 5 of 89 Document 14-1
        Section 2.4 Authorized Acts

        In furtherance of its purposes, but subject to all other provisions of this Agreement including,
but not limited to, Article VI, the Company is hereby authorized, and the Managing Members shall
have full power, authority and discretion to cause the Company:

        (i)     To acquire by purchase, lease or otherwise any real or personal property which may
be necessary, convenient or incidental to the accomplishment of the purposes of the Company.

        (ii)    To construct, operate, maintain, finance and improve, and to own, sell, convey, assign,
mortgage or lease any real estate and any personal property necessary, convenient or incidental to the
accomplishment of the purposes of the Company.

        (iii)   To borrow money and issue evidences of indebtedness in furtherance of any or all of
the purposes of the Company, and to secure the same by mortgage, pledge or other lien on the
Property or any other assets of the Company.

        (iv)   To employ a Management Agent, including an Affiliate, to manage the Property, and
to pay reasonable compensation for such services.

         (v)      To enter into, perform and carry out contracts of any kind, including contracts with
Affiliates, necessary  to, in connection with or incidental to, the accomplishment of the purposes of the
Company,     specifically including, but not limited to, the execution and delivery of the Property
Documents, and all other agreements, certificates, instruments or documents required by the Lenders
in connection with the Property Documents and the acquisition, construction, development,
improvement, maintenance and operation of the Property or otherwise required by the Lenders in
connection with the Property.

        (vi)    To enter into any kind of activity and to perform and carry out contracts of any kind
necessary to, or in connection with, or incidental to, the accomplishment of the purposes of the
Company, so long as said activities and contracts may be lawfully carried on or performed by a
partnership under the laws of the State.

        Section 2.5 Term and Dissolution

     The Company shall continue in full force and effect until December 31, 2050, except that the
Company shall be dissolved prior to such date upon the happening of any of the following events:

        A.      The sale or other disposition of all or substantially all the assets of the Company; or

     B.       The Retirement of a Managing Member if no Managing Member remains and the
Company is not reconstituted with a successor Managing Member pursuant to Section 8.3.

         Upon dissolution of the Company, unless the Company is reconstituted pursuant to
Section 8.3, the Managing Members (or their trustees, receivers, successors, or legal representatives)
shall cause the cancellation of the Company's articles of organization as then in force, and shall
liquidate the Company assets and apply and distribute the proceeds thereof in accordance with
Section 5.3. Notwithstanding the foregoing, in the event such liquidating Managing Members shall
determine that an immediate sale of part or all of the Company's assets would cause undue loss to the
Members, the liquidating Managing Members may, with the prior Consent of the Special Limited
Member, in order to avoid such loss, either (i) delay liquidation of, and withhold from distribution for
a reasonable time, any assets of the Company except those necessary to satisfy Company debts and
obligations other than debts provided for in Section 5.2.B, Clauses Second and following, or


                                                    2
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 6 of 89 Document 14-1
 (ii) distribute the assets to the Members in kind.


 ARTICLE ill- Members; Capital

         Section 3.1 Managing Members/Withdrawing Members

        A.      Managing Members. The sole Managing Member of the Company as of the date hereof
is Centennial Partners, at the address set forth on Schedule A. At all times wh.en there is only one
Managing Member of the Company, the term "Managing Members" shall refer to such sole Managing
Member alone. The Managing Members have made a Capital Contribution to the Company in the
total amount of $100.00. The Managing Members shall not be obligated or permitted to make
additional Capital Contributions to the Company, except that the Managing Members shall be
obligated to make such additional Capital Contributions (a) to meet Development Cost shortfalls as
provided in Section 6.9.B and (b) in an amount sufficient to enable the Company to pay any
outstanding balance of the Deferred Development Cost Payment in full on the date set forth in
Section 6.9.C.

        B.      Withdrawing Members. John Wimmer and Mark Wimmer each hereby withdraws as
a Member of the Company, effective on the Admission Date, and each acknowledges that as of the
Admission Date (i) he has received a return of his capital contribution in his capacity as Withdrawing
Member; and (ii) he no longer has any interest in, or rights or claims against, the Company in his
capacity as Withdrawing Member or for unpaid fees or compensation earned prior to the Admission
Date.

        Section 3.2 Limited Members

       A.      On the Admission Date, BOC IX Asset Management LLC, an Ohio limited liability
company, shall be admitted to the Company as the Special Limited Member, Banc One Tax Credit
Fund IX, LLC, an Ohio limited liability company, shall be admitted to the Company as the Investor
Limited Member, and thenceforth the Limited Members shall be those Limited Members shown on
Schedule A. The addresses of each of the Limited Members shall be as set forth on Schedule A.

        Section 3.3 Company Capital

        A.      The capital of the Company shall be the aggregate amount of the cash and the agreed
value of property contributed by the Managing Members, and the aggregate amount of the cash
contributed by the Limited Members, which amounts are hereby agreed to be those set forth in
Schedule A. Schedule A shall be amended from time to time to reflect the withdrawal or admission of
Members, any changes in the Company interests held by a Member arising from the transfer of a
Company interest to or by such Member and any change in the amounts to be contributed or agreed
to be contributed by any Member; provided that no funds provided by a Member shall be deemed to
be additional Capital Contributions unless payment thereof is pursuant to a specific provision of this
Agreement requiring or permitting the making of additional Capital Contributions.

         B. An individual Capital Account shall be established and maintained for each Member,
including any additional or substituted Member who shall hereafter receive an interest in the
Company. The Capital Account of each Member shall consist of (a) the amount of cash such Member
contributes to the Company, plus (b) the fair market value of any property such Member contributes
to the Company net of any liabilities assumed by the Company or to which such property is subject,
plus (c) the amount of profits and gain and tax exempt income allocated to such Member, minus
(d) the amount of losses and deductions allocated to such Member, minus (e) the amount of all cash
distributed to such Member, minus (f) the fair market value of any property distributed to such
Member net of any liabilities assumed by such Member or to which such property is subject, minus


                                                      3
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 7 of 89 Document 14-1
 (g) the amount of any other expenditures which are not deductible by the Company for Federal
 income tax purposes or which are not allowable as additions to the basis of Company property and
 which are allocated to such Member. Each Capital Account shall also be subject to such other
 adjustments as may be required under the Code and Treasury Regulations. The Capital Account of a
 Member shall not be affected by any adjustments to basis made pursuant to Section 743 of the Code.

         C.       The original Capital Account established for any substituted Member shall be in the
same amount as, and shall replace, the Capital Account of the Member which such substituted
Member succeeds, and, for the purposes of this Agreement, such substituted Member shall be deemed
to have made the Capital Contribution, to the extent actually paid in, of the Member which such
substituted Member succeeds. The term "substituted Member", as used in this paragraph, shall mean a
Person who shall become entitled to receive a share of the profits, losses and distributions of the
Company by reason of such Person succeeding to the interest in the Company of a Member by
assignment of all or any part of a Member's interest in the Company. To the extent a substituted
Member receives less than 100% of the interest in the Company of a Member he succeeds, the original
Capital Account of such substituted Member and his Capital Contribution shall be in proportion to
the interest he receives and the Capital Account of the Member who retains a partial interest in the
Company and his Capital Contribution shall continue, and not be replaced, in proportion to the
interest he retains. Nothing in this Section 3.3 shall affect the limitations on transferability of
Company interests set forth in this Agreement.

        Section 3.4 Withdrawal of Capital

         Except as may be specifically provided in Article V hereof, no Member shall have the right to
withdraw from the Company all or any part of his Capital Contribution. No Member shall have any
right to demand and receive property or cash of the Company in return of his Capital Contribution
except as may be specifically provided in this Agreement.

        Section 3.5 Liability of Members

        No Member shall be liable for any debts, liabilities, contracts or obligations of the Company
except to the extent such Member shall undertake such liability pursuant to a separate written
instrument. A Member shall be liable to the Company only to make payments of its Capital
Contribution as and when due hereunder, and, after its Capital Contribution shall be fully paid, no
Member shall, except as otherwise required by the Uniform Act, be required to make any further
Capital Contributions or lend any funds to the Company.

        Section 3.6 Additional Limited Members

       A.      Except as may be expressly provided elsewhere in this Agreement, the Managing
Members shall have no right or authority to admit Limited Members other than those being admitted
pursuant to Section 3.2 unless such admission shall have received the Consent of the Special Limited
Member.

        B.      Any incoming Limited Member shall, as a condition of receiving any interest in
Company property, agree to be bound by the Property Documents to the same extent and on the
same terms as all other Members of the same class. Any incoming Limited Member shall also agree to
be bound by the provisions of this Agreement.


         C.      U pan the admission of any additional Limited Members, Schedule A shall be amended
to reflect the names, addresses and Capital Contributions of such additional Limited Members, and the
date each Limited Member is admitted to the Company.



                                                  4
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 8 of 89 Document 14-1
 ARTICLE IV - Limited Member Capital Contributions

         Section 4.1 Payments

         A.      The Special Limited Member shall pay its entire Capital Contribution of $100.00 to
 the Company in cash on the Admission Date. The Investor Limited Member shall make its Capital
 Contributions in the total amount of $4,226,865, which shall be paid in three Installments (subject to
 the provision of Section 4.2.B) as set forth in the following payment schedule (the "Payment
 Schedule") and upon satisfaction of the conditions set forth in Section 4.1.B:

        (1)    The first installment in the amount of $100 (the "First Installment") shall be paid on
 the Admission Date.

        (2)     The second installment in the amount of $4,015,422 (the "Second Installment") shall be
paid on the later of (a) Full Completion, or (b) satisfaction of all conditions to the payment of the First
Installment.

          (3)     The third installment in the amount of $211,343 (the "Third Installment") shall be paid
on the latest of (a) Permanent Mortgage Commencement, (b) the payment in full of all Development
Costs (except for the Deferred Development Cost Payment) such that the Property shall be subject to
no liens other than the lien securing the Mortgages, (c) Basis Certification, (d) Stabilized Operations, or
(e) satisfaction of all conditions to the payment of the First and Second Installments.

       All Capital Contributions received by the Company shall be used only for Company purposes
permitted by this Agreement.

          B.       The obligation of the Investor Limited Member to pay to the Company each
 Installment (and each portion of any Installment payable in portions) is subject to the conditions that
 (i) each of the preceding Installments shall have become due and payable; and (ii) the delivery by the
 Managing Members to the Special Limited Member of their written certificate (the "Certificate"),
 which shall be addressed to the Special Limited Member and the Investor Limited Member and which
 shall state that, as of the date of execution of such Certificate, (a) the Installment in question is due and
 payable to the Company (except with regard to the mere passage of time to any certain date set forth
in the Payment Schedule), (b) all preconditions (except with regard to the mere passage of time to any
certain date set forth in the Payment Schedule), representations, warranties and agreements applicable
to such Installment set forth in Sections 4.1 and 6.6 and elsewhere in this Agreement have been
satisfied, or are true and correct in all material respects, as the case may be; and (c) the representations,
warranties, disclosures and certifications contained in the Managing Member Closing Certificate
remain true and correct in all material respects on the date of the Certificate. The Certificate shall
include as exhibits thereto (a) a copy of the title insurance policy (or, in connection with the
Certificate with respect to the First Installment, a title insurance commitment) for the Property
including all endorsements (the most recent of which must be dated within 15 days of the date of the
Certificate) evidencing the accuracy of the representation set forth in Section 6.6(10), and (b) in
connection with the Certificate with respect to the Third Installment, an "as built" survey of the
Property following Full Completion in form and substance reasonably satisfactory to the Special
Limited Member and prepared and certified as of a date within sixty (60) days of Full Completion by a
surveyor licensed to practice in the state in which the Property is located. The Certificate delivered
with respect to the First Installment shall be dated as of the Admission Date, and the Certificate
delivered with respect to each subsequent Installment shall be dated no earlier than 15 days prior to the
date on which the Managing Members request payment of such Installment. By acceptance of such
Installment on behalf of the Company, the Managing Members shall be deemed to have reaffirmed and
ratified the Certificate and the Managing Member Closing Certificate in all material respects as of the
date such Installment is paid to the Company.



                                                      5
           Case 2:20-cv-01169-BHL Filed 08/27/20 Page 9 of 89 Document 14-1
         C.      If as of the date when any Installment or portion thereof would otherwise be payable
to the Company pursuant to the Payment Schedule, the Certificate required under Section 4.1.B
cannot truthfully be given, then the Installment shall not be payable to the Company unless and until
(a) the Managing Members shall resolve the circumstances which prevent delivery of such Certificate,
(b) such resolution shall have been effected in a manner and under circumstances such that the Investor
Limited Member shall not have irrevocably lost any substantial part of the benefits of this Agreement,
(c) the Managing Members shall not otherwise be in material default hereunder and (d) the Certificate
shall be delivered in compliance with the provisions of Section 4.1.B.

        Section 4.2 Special Adjustments

       Upon occurrence of the events set forth in the following paragraphs, the following
adjustments shall be made:

        A.      Low Income Housing Credit Adjustment.

                 (1)     If the Annual Reported Credit which will apply to each year of the Credit
Period (as determined pursuant to Section 4.2.A(6) below) is less than the amount set forth in
Section 4.2.A(4) for such year, then the Managing Members shall pay to the Investor Limited Member
upon each such determination, in the manner provided in Section 4.2.B below, an Adjustment
Amount equal to 80% of the excess of (a) the sum of the Projected Credit for all years included in the
table in the definition of "Projected Credit" over (b) the sum of the Low Income Housing Credit
which will be allocated to the Investor Limited Member for all such years based on the Annual
Reported Credit.

                (2)      In the event that the Actual Credit for 2002 is less than the Projected Credit
for such years (after the Projected Credit has been revised by any adjustment made pursuant to
Section 4.2.A(l) above) and the shortfall will be deferred pursuant to Section 42(f)(2)(B) of the Code,
then the Managing Members shall pay to the Investor Limited Member, in the manner provided in
Section 4.2.B below, an Adjustment Amount equal to 65% of the total shortfall in Projected Credit,
and the Projected Credit for 2012 shall be correspondingly increased.

                  (3)     If for any reason the amount of Actual Credit for any year is less than the
Projected Credit for such year (after the Projected Credit has been revised by any adjustments made
pursuant to Sections 4.2.A(l) or 4.2.A(2) above), then the Managing Members shall pay to the Investor
Limited Member, in the manner provided in Section 4.2.B below, an Adjustment Amount equal to the
sum of (a) the shortfall in Projected Credit for such year and the total of the present value of the
corresponding shortfall for each future year which will also occur due to the circumstances in question
(such present value shall be determined by discounting, at an annual rate of 10%, such shortfall from
the end of the year in which it occurs back to the date such circumstances occur), plus (b) the amount
of any Low Income Housing Credit recapture amount (as defined in Code Section 420), including any
interest and/ or penalties due to the Internal Revenue Service) and an amount sufficient to pay any tax
liability required to be paid by the Limited Members resulting from receipt of the foregoing amounts.

                 (4)     "Projected Credit" shall mean the amount for each year expected to be
allocated to the Investor Limited Member as set forth in the table below:




                                                   6
        Case 2:20-cv-01169-BHL Filed 08/27/20 Page 10 of 89 Document 14-1
                          Year                                    Projected Credit

                         2002                                       $488,409
                         2003 and each year
                         thereafter through 2011                    $528,358
                         2012                                       $39,949

   The amount of ''Projected Credit" set forth above for years 2002 and 2003 has been calculated based on
   construction commencing on or before September 1, 2000, and with the following assumptions:
   (a) Full Completion will occur on September 1, 2001 and the first 18 Low Income Units will be
   occupied by Qualified Ten ants on or before the last day of the month of Full Completion; (b) an
   additional ten (10) Low Income Units will be occupied by Qualified Tenants on the last day of
   October, 2001; (c) an additional nine (9) Low Income Units will be occupied by Qualified Tenants on
  the last day of each calendar month for the months of November, 2001 through March, 2002
   (inclusive); (d) an additional ten (10) Low Income Units will be occupied by Qualified Tenants on the
  last day of April, 2002; and (e) an additional six (6) Low Income Units will be occupied by Qualified
, Tenants by the last day of May, 2002. If Full Completion is delayed and the Second Installment has
  not been paid by September 1, 2001, the Special Limited Member agrees to re-calculate the amount of
  ''Projected Credit" for years 2002 and any year thereafter. Any re-calculation by the Special Limited
  Member to determine a new ''Projected Credit" amount for years 2002 and any year thereafter
  pursuant to the immediately preceding sentence shall be computed with the same assumptions and
  projections utilized in the Financial Forecast set forth in Exhibit 2 to determine the initial amount of
  ''Projected Credit" for such years, but modified to reflect the actual Full Completion date, any
  additional allocation of Tax Credits for the Property received from the Credit Agency and any
  amount of the Low Income Housing Credit available for each year after the Credit Period but within
  the Compliance Period arising as a result of the "2/3 Rule" set forth in Section 42(£)(3) of the Code
  when re-calculating the Projected Credit pursuant to this Section 4.2.A; provided, however, that in no
  event will the Special Limited Member be required to adjust the amount of ''Projected Credit" for
  years 2002 or any year thereafter to the extent that such adjustment will adversely affect the internal
  rate of return to the Limited Members for their investment in the Company as identified in the
  Financial Forecast set forth in Exhibit 2, which internal rate of return is 9.26% (the ''IRR"). If the
  Limited Members determine that any adjustment to the amount of ''Projected Credit" as a result of a
  re-calculation pursuant to this paragraph will adversely affect the IRR, the Limited Members shall be
  permitted to reduce their Capital Contributions by an amount necessary to adjust the amount of
 ''Projected Credit" without reducing the IRR. Any reduction of the Capital Contribution in order to
  maintain the IRR of the Limited Members shall occur at the time of payment of the Second
 Installment. In the event that the amount of Projected Credit for year 2002 or any year thereafter is
 reduced pursuant to this paragraph, the amount of Projected Credit for 2012 (or any later year(s)
 during the Compliance Period) shall be correspondingly increased. The Limited Members and their
 Affiliates shall be reimbursed for all costs and expenses associated with recalculating the Projected
 Credit as described above, and any determination by the Special Limited Member of a new ''Projected
 Credit" amount for year 2002 or any year thereafter pursuant to this paragraph shall be final and
 binding on the Members and the Company.

         If the Annual Reported Credit during the Credit Period is reduced as a result of the "two-
thirds rule" set forth in Section 42(£)(3) of the Code, the Annual Reported Credit for each tax year of
the Compliance Period shall be recalculated as set forth in the preceding paragraph in order to
maintain the IRR (taking into account, to the extent applicable, any reduction in Low Income
Housing Credit during each year of the Credit Period and any increase in Low Income Housing
Credit for each tax year after the Credit Period but within the Compliance Period arising by reason of
the deferral provisions of the Section 42(£)(2) of the Code), and assuming that any apartment units not
initially occupied during such first tax year are so occupied during the next tax year pursuant to a
schedule agreed to by the Managing Members and the Special Limited Member. In the event that any
re-calculation resulting from the "two-thirds rule" adversely affects the IRR, the Investor Limited


                                                    7
        Case 2:20-cv-01169-BHL Filed 08/27/20 Page 11 of 89 Document 14-1
                                                                               '


 Member shall be permitted to reduce its Capital Contribution by an amount necessary to maintain the
 IRR; provided, however, if any recalculation resulting from the "two-thirds rule" is made after the
 payment of the Second Installment and the amount of the Third Installment is less than the amount of
 any reduction in the Capital Contribution necessary to maintain the IRR, the Managing Members
 shall cause the Company to promptly pay the Investor Limited Member any such shortfall. If
 Company funds are insufficient to return such shortfall to the Investor Limited Member, the
 Managing Members shall be required to make a Capital Contribution to the Company in the amount
 of such shortfall and the Company shall promptly distribute the proceeds of such Capital
 Contribution to the Investor Limited Member.

         When any adjustment is made pursuant to this Section 4.2.A, the "Projected Credit" for such
 year shall be revised to equal the Actual Credit for such year for purposes of any future adjustment.

                 (5)     "Actual Credit" means, with respect to any tax year, the total amount of Low
Income Housing Credit actually reported by the Company on its tax return for that tax year and
allocated to the Investor Limited Member (or, if less, such total amount determined after an audit by
1he Internal Revenue Service), as subsequently adjusted (if applicable) by any Tax Credit recapture
amounts (as defined in Section 420)(2) of the Code).

                  (6)    "Annual Reported Credit" means the annual amount of Low Income Housing
Credit which is expected to be allocated by the Company to the Investor Limited Member on the
Company tax return for each year of the Credit Period (subject only to timing adjustments such as
placed in service, occupancy and Member Admission Dates), as determined and reflected in a statement
to be prepared by the Accountants after Full Completion and again upon 8609 Issuance if the Annual
Reported Credit set forth on Form 8609 is different than the Annual Reported Credit set forth in the
statement prepared by the Accountants and which (a) shall assume that the Property will consist of
89 Low Income Units, (b) shall be based on an audit by the Accountants of Development Costs,
(c) shall include supporting documentation and/ or certifications from the Managing Members and the
Accountants indicating the date when each building comprising the Property was placed in service and
indicating the number and percentage of tenants occupying units in the Property who are Qualified
Tenants, and (d) on which the Accountants shall express a favorable opinion as to fair presentation. In
no event shall the amount of the Development Services Fee which is taken into account in computing
the Annual Reported Credit exceed the lesser of (i) the amount of such fee actually paid or to be paid
pursuant to Section 6.11 and (ii) the amount allowable by the Credit Agency.

                 (7)     If the sum of the Projected Credit for all years during the Compliance Period
 (as determined from time to time pursuant to Section 4.2A(6) above) is more than $5,283,580, then the
Investor Limited Member shall agree to make an additional Capital Contribution to the Company (the
"Additional Capital Contribution") upon such determination in an amount equal to 80% of the excess
of (a) the sum of the Low Income Housing Credit which will be allocated to the Investor Limited
Member for all years during the Compliance Period based on the receipt by the Special Limited
Member of a valid and binding carryover allocation from the Credit Agency and satisfactory
documentation from the Accountants evidencing that Company costs are sufficient to generate the
additional Low Income Housing Credits set forth in the carryover allocation, minus (b) the sum of the
Projected Credit for all years included in the table in the definition of "Projected Credit" set forth in
Section 4.2.A(4); provided, however, that the Additional Capital Contribution pursuant to this Section
4.2A(7) shall never exceed $380,000; and provided, further that such Additional Capital Contribution
determined pursuant to this Section 4.2A(7) shall be determined no later than March 1, 2002. In the
event that the Additional Capital Contribution determined pursuant to this Section 4.2A(7) shall be
determined after March 1, 2002, the Investor Limited Member shall have the option to either (a) make
the Additional Capital Contribution in accordance with the provisions of this Section 4.2A(7) (directly
or indirectly through one or more Affiliates), or (b) revise its allocations of profits, losses and credits
from the Company to such percentages as shall permit it to realize its proportionate share of the full
amount of the Projected Credit for all years included in the table in the definition of "Projected


                                                    8
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 12 of 89 Document 14-1
 Credit" set forth in Section 4.2A(4). Notwithstanding anything to the contrary set forth in
 Section 4.2, any Additional Capital Contribution determined in accordance with this Section 4.2A(7)
 shall be subject to all terms and conditions set forth in this Agreement, and shall be paid by the
 Investor Limited Member to the Company ratably over the remaining installments due to be paid by
 the Investor Limited Member, unless otherwise determined by the Investor Limited Member in its sole
 discretion; provided, however, that if no further Installments remain to be paid, then the entire
 Additional Capital Contribution due under this Section 4.2A(7) shall be made by the Investor Limited
 member to the Company within forty -five (45) days after the Special Limited Member has
 determined the amount of such Additional Capital Contribution.

        The Managing Members agree that, in the situation described above in this Section 4.2A(7), the
 Company shall pay all costs associated with the preparation of documents necessary or desirable to
 implement the foregoing provisions of this Section 4.2A(7), including the reasonable fees and expenses
 of Nixon Peabody LLP, as counsel to the Investor Limited Member.

         B.      Adjustment Procedure.

                  (1)     When an "Adjustment Amount" shall become due from the Managing
 Members pursuant to this Section 4.2, it shall constitute indemnification paid to the Investor Limited
 Member by the Managing Members for breach of warranty of the availability of the full Projected
Credit; except as provided for in Section 4.2.C below, shall not constitute a Capital Contribution, loan
 or advance by the Managing Members and shall not be reimbursable or repayable to the Managing
Members by the Company or the Investor Limited Member; and shall bear interest, at the annual rate
of 1% above the Designated Prime Rate and, except as provided in Section 4.2.C(2) below, from (a) the
date the lost Low-Income Housing Credit which resulted in the Adjustment Amount would have been
available to the Investor Limited Member to (b) the date paid. Except as provided in Section 4.2 C
below, the Adjustment Amount plus interest shall be paid within 10 business days after the amount
thereof is determined, and any portion thereof which is due but unpaid, at the time the next
Installment is payable by the Investor Limited Member shall be an offset against such Installment
payment and shall be paid by the Managing Members to the Company in satisfaction of the Investor
Limited Member's obligation to pay the offset amount. Unpaid Adjustment Amounts shall also be
payable to the Investor Limited Member as set forth in Sections 5.2.A and 5.2.B. If the Managing
Members shall default in making such payment to the Company, the Company's remedies shall be
only against the Managing Members and the Investor Limited Member shall nevertheless be deemed to
have paid its entire Installment in full. If any Adjustment Amount is not paid to the Investor Limited
Member by the date required in this Section 4.2.B, then the interest rate accruing on the Adjustment
Amount shall be increased to the rate of 18% per annum retroactively to the beginning of the interest
accrual period.

               (2)      Notwithstanding the provisions of Section 4.2.B(l) above, however, if the total
Adjustment Amount arising under section 4.2.A(2) and 4.2.A(3) exceeds $388,000, then the excess
Adjustment Amount (plus the interest accruing thereon) shall not be payable as a breach of warranty
payment by the Managing Members but instead shall be payable by the Company as a return of Capital
from Cash Flow as set forth in Section 5.2.A or Capital Transaction proceeds as set forth in Section
5.2.B.

        C.      Special Provisions. Notwithstanding the provisions of this Section 4.2:

                  (1)     No Installment Adjustment shall be made pursuant to Section 4.2.A for any
difference in Actual Credit compared to Projected Credit or for any difference in Annual Reported
Credit compared to Projected Credit, to the extent such difference is attributable to: (i) any change in
the Code or any regulations thereunder occurring after the Admission Date; (ii) any action taken by the
Limited Members in violation of this Agreement; or (iii) any sale, transfer, assignment or disposition of
all or a portion of the Company interest of either Limited Member (or of any interest in a Limited


                                                   9
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 13 of 89 Document 14-1
 Member); and


                  (2)       In the event that an Adjustment Amount is determined in accordance with
 Section 4.2.A and the Capital Contributions of the Investor Limited Member have not been paid in full,
 the Adjustment Amount (not to exceed an amount equal to the unpaid Investment Limited Member's
 Capital Contributions) shall be deducted from the unpaid Capital Contribution. In the event that the
 Capital Contribution is reduced pursuant to the immediately preceding sentence, the unpaid portions of
 the Second or Third Installments, in order, shall be reduced by a corresponding amount; provided,
 however, if either (i) all Installments have already been paid or designated to pay Development Costs
other than the Development Services Fee; or (ii) the Special Limited Member determines that an unpaid
 Installment will not become due and payable within one hundred eighty (180) days of the determination
of the Adjustment Amount pursuant to Section 4.2.A, then the Managing Members agree that the unpaid
Capital Contribution shall not be reduced and the Managing Members shall be required to pay such
Adjustment Amount. Notwithstanding the above, in no event shall an Adjustment Amount determined in
accordance with Section 4.2.A remain unpaid after one hundred eighty (180) days from the date such
Adjustment Amount was determined. In the event that any unpaid Adjustment Amount is deducted from
the unpaid Capital Contribution as described above, the unpaid Adjustment Amount shall bear interest at
the annual rate of I% above the Designated Prime Rate beginning on the 9oth day after the Adjustment
Amount was determined until the date paid. In the event that an Adjustment Amount is applied to reduce
the Capital Contribution of the Investment Limited Member, the reduction of the Capital Contribution
shall not constitute a Capital Contribution, loan or advance by the Managing Members, and shall not be
reimbursable or repayable to the Managing Members.

        Section 4.3 Repurchase Obligation of the Managing Members

        A.      Upon the occurrence of any of the Repurchase Events set forth below, each Limited
Member shall have the right to elect to sell its interest in the Company by sending written notice (the
"Election Notice") thereof to the Managing Members at any time (provided that such notice must be
sent within 90 days after receipt by such Limited Member of notice of the occurrence of a Repurchase
Event from the Managing Members, and the Managing Members shall be obligated to promptly give
notice of the occurrence of a Repurchase Event to each Limited Member). The purchase shall be made
by the Managing Members within 30 days after the receipt of the Election Notice.

        B.      The "Repurchase Events" which shall create the aforesaid right to be repurchased shall
be any of the following:

               (1)    The failure of the Company to achieve.Full Completion by December 31,
       2001 or the commencement of foreclosure proceedings on the Construction Mortgage Loan by
       the Construction Lender; or

               (2)     Any of: (a) the failure by the Managing Members to submit to the Credit
       Agency all documentation necessary to obtain 8609 Issuance by May 1, 2002; (b) the failure of
       8609 Issuance to occur by November 30, 2002; or (c) the allocation to the Company on
       Forms(s) 8609 of Low Income Credit in an amount less than 80.0% of the maximum annual
       Projected Credit;

               (3)     The failure of the Company to execute and record by December 31, 2001, a
       valid extended use agreement as required pursuant to Section 42 of the Code.

              (4)     Either: (a) the maturity of the Construction Mortgage Loan or expiration of
       the commitment letter for the Permanent Mortgage Loan occurs prior to Permanent Mortgage
       Commencement; or (b) Permanent Mortgage Commencement shall not have occurred prior to
       August 30, 2002 (or any later date determined by the Permanent Mortgage Lender in



                                                 10
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 14 of 89 Document 14-1
        accordance with the commitment letter dated August 1, 2000 in connection with the
        Permanent Mortgage Loan) and the Managing Members have defaulted on their obligations to
        make payments under Sections 4.2, 6.9, or 6.10; or


                (5)       The failure of the Company to achieve Minimum Set-Aside by December 31,
        2001 and the Managing Members have defaulted on their obligations to make payments under
        Sections 4.2, 6. 9 or 6.10.

        C.       The purchase price for any of the purchases described above shall be an amount in
cash equal to the Outstanding Capital of each selling Limited Member plus interest at the annual rate
equal to the Designated Prime Rate plus 2% beginning on the 90'h day from the occurrence of the
Repurchase Event through the date the purchase price is paid. If at the time of such repurchase, the
payment of the purchase price plus interest to the selling Limited Members constitutes a violation of
the Uniform Act, the Managing Members shall (i) contribute sufficient additional Capital to the
Company to permit such repurchase without constituting such a violation, and (ii) shall indemnify and
hold harmless each selling Limited Member against all loss and damage by reason of such repurchase
being in violation of the Uniform Act.

         D.      Upon the purchase of such interest the Managing Members shall become Substitute
Investor Limited Members to the extent of the Limited Member interest acquired by them, and the
interest as a Limited Member of each selling Limited Member shall terminate; provided that the
Managing Members shall remain liable to indemnify each of the Limited Members against any losses,
judgments, liabilities, expenses and amounts paid in settlement of any claims sustained by such Limited
Member other than claims made against such Limited Member by its own investors resulting from the
occurrence of the Repurchase Event (including reasonable attorneys' fees, fines, damages and similar
payments) in connection with the Company or its affairs. Upon the occurrence of any event which
requires the Managing Members to give notice of the obligation of the Managing Members to purchase
the interest of the Limited Members, as herein described, the Investor Limited Member shall have no
further obligation to pay any subsequent Installment of its Capital Contribution unless the Investor
Limited Member fails to elect, within the time described above, to have its interest repurchased.


AR TI CLE V -- Profits, Losses and Distributions

        Section 5.1 Profits, Losses and Tax Credits

         A.       Except as otherwise provided in this Article V, for each fiscal year or portion thereof,
all profits, tax-exempt income, gains, losses, nondeductible expenditures and tax credits incurred
and/ or accrued by the Company, other than those arising from a Capital Transaction, shall be
allocated 0.01% to the Managing Members, and 99.99% to the Investor Limited Member.

        B.     Except as otherwise provided in this Article V, all profits and losses arising from a
Capital Transaction shall be shared by the Members, as of the end of the fiscal year in which such
Capital Transaction occurs, as follows:

        As to profits:

        First, an amount of profit equal to the aggregate negative balances (if any) in the Capital
Accounts of all Members having negative Capital Accounts shall be allocated to such Members in
proportion to the negative Capital Account balances until all such Capital Accounts shall have a zero
balance; and

        Second, an amount of profits shall be allocated to each of the Members until the positive


                                                    11
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 15 of 89 Document 14-1
 balance in the Capital Account of each Member equals the amount of cash which would be distributed
 to such Member in accordance with the provisions of Clauses Fifth, Seventh, Eleventh and Twelfth of
 Section 5.2.B if the aggregate amount of such Capital Accounts balances were cash available for
 distribution.

         As to losses:

         First, an amount of losses equal to the aggregate positive balances (if any) in the Capital
Accounts of all Members having positive balance Capital Accounts shall be allocated to such Members
in proportion to their positive Capital Account balances until all such Capital Accounts shall have
zero balances; provided, however, that if the amount of losses so to be allocated is less than the sum of
the positive balances in the Capital Accounts of those Members having positive balances in their
Capital Accounts, then such losses shall be allocated to the Members in such proportions and in such
amounts so that the Capital Account balances of each Member shall equal, as nearly as possible, the
amount such Member would receive if an amount equal to the excess of (a) the sum of all Members'
balances in their Capital Accounts computed prior to the allocation of losses under this clause First
over (b) the aggregate amount of losses to be allocated to the Members pursuant to this clause First
were distributed to the Members in accordance with the provisions of Clauses Fifth, Seventh, Eleventh
and Twelfth of Section 5.2.B; and

        Second, the balance, if any of such losses, to those Members and in those percentage shares set
forth in Section 5.1.A.

         C.      Notwithstanding the foregoing provisions of Sections 5.1.A and 5.1.B, in no event
shall any losses be allocated to a Limited Member if and to the extent that such allocation would cause,
as of the end of the Company taxable year, the negative balance in such Limited Member's Capital
Account to exceed such Limited Member's obligation, if any, to restore deficits in his Capital Account
pursuant to Section 5.3.A or deemed under Treasury Regulation Section l.704-1(b)(2)(ii)(c) plus such
Limited Member's share of Company Minimum Gain plus such Limited Member's share of Member
Non-Recourse Debt Minimum Gain. Any losses which are not allocated to the Limited Members by
virtue of the application of this Section 5.1.C shall be allocated to the Managing Members. For
purposes of this Section, a Member's Capital Account shall be treated as reduced by Qualified Income
Offset Items.

         D.      The terms "profits" and "losses" used in this Agreement shall mean income and losses,
and each item of income, gain, loss, deduction or credit entering into the computation thereof, as
determined in accordance with the accounting methods followed by the Company computed in a
manner consistent with Treasury Regulation Section l.704-1(b)(2)(iv). Profits and losses for federal
income tax purposes shall be allocated in the same manner as profits and losses in this Section 5.1
subject to Section 5.4.A.

       Section 5.2 Distributions Prior to Dissolution

       A.      Distributions of Cash Flow. Cash Flow for each fiscal year (or fractional portion
thereoQ following the Admission Date shall be applied as follows:

               (1)     To the payment of the Asset Management Fee payable pursuant to Section
       7.10.B, and then to all accrued but unpaid Asset Management Fees(s) for any prior year(s);

              (2)     To the payment in full of any outstanding Limited Member Loans, together
       with any accrued but unpaid interest thereon;

              (3)     To the payment of any outstanding Adjustment Amount determined in
       accordance with Section 4.2.B;


                                                  12
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 16 of 89 Document 14-1
                 (4)     To payment of the Deferred Development Cost Payment until paid in full;

               (5)      To the payment of the Subordinated Management Fee payable in accordance
        with Section 6.12.C for such year, and then to the payment of all accrued but unpaid
        Subordinated Management Fee(s) for any prior year(s);

               (6)     To the payment of outstanding Managing Member Loans, and then to
        Operating Deficits Loans;

                (7)     Eighty percent (80.0%) of remaining Cash Flow shall be applied in tlie
        following priority:

                         (a)     To the payment of the Incentive Management Fee; and then

                        (b)      To a distribution to the Managing Members; and

                (8)     All remaining Cash Flow shall be distributed to the Limited Members.

         The distribution of Cash Flow to the Members with respect to each Company fiscal year, and
payment of any fee the amount of which is determined based on the amount of Cash Flow for such
fiscal year, shall be made following the end of such fiscal year and only if supported by the financial
statements for such fiscal year provided for in Section 7.5.A.

        B.      Distributions of Capital Transaction Proceeds. Prior to dissolution, if the Managing
Members shall determine from time to time that there are cash proceeds available for distribution from
a Capital Transaction, such cash proceeds shall be applied or distributed, as the case may be, as follows:

                First, to the discharge, to the extent required by any lender or creditor, of debts and
        obligations of the Company, but excluding debts and obligations provided for below in this
        Section 5.2.B;

               Second, to fund reserves for contingent liabilities to the extent deemed reasonable by
        the Managing Members, the Special Limited Me'1.'ber and the Accountants;

                Third, to the payment of any unpaid Asset Management Fees;

               Fourth, to the repayment of any outstanding Limited Member Loans, together with
        any accrued but unpaid interest thereon;

              Fifth, to the payment of any outstanding Adjustment Amount determined in
       accordance with Section 4.2.B;

                Sixth, to the payment in full of any outstanding Deferred Development Cost Payment;

              Seventh, distribute to the Members an amount equal to any Exit Taxes arising from
       such Capital Transaction;

                Eighth, to the payment of any unpaid Subordinated Management Fee(s);

               Ninth, to the payment of outstanding Managing Members Loans, and then to
       outstanding Operating Deficit Loans;

               Tenth, to the payment of the Sales Preparation Fee to the Managing Members


                                                   13
        Case 2:20-cv-01169-BHL Filed 08/27/20 Page 17 of 89 Document 14-1
         pursuant to Section 6.15;

               Eleventh, to the Investor Limited Member an amount equal to its Positive Capital
         Account; and

               Twelfth, any balance thereof, 80% to the Managing Members and 20% to the Limited
         Members.

         Section 5.3 Distributions Upon Dissolution

          A.      Upon dissolution and termination, after payment of, or adequate provision for, the
 debts and obligations of the Company, the remaining assets of the Company (or the proceeds of sales
 or other dispositions in liquidation of the Company assets, as may be determined by the remaining or
 surviving Managing Members) shall be distributed to the Members in accordance with the positive
 balances in their Capital Accounts after taking into account all Capital Account adjustments for the
 Company taxable year, including adjustments to Capital Accounts pursuant to Sections 5.1.B and
 5.3.B. In the event that a Managing Member has a negative balance in its Capital Account following
'the liquidation of the Company or its interest in the Company after taking into account all Capital
 Account adjustments for the Company taxable year in which the liquidation occurs, such Managing
Member shall pay to the Company in cash an amount equal to the negative balance in its Capital
Account. Such payment shall be made by the end of such taxable year (or, if later, within 90 days after
the date of such liquidation) and shall, upon liquidation of the Company, be paid to recourse creditors
of the Company or distributed to other Members in accordance with the positive balances in their
Capital Accounts.

         B.      With respect to assets distributed in kind to the Members in liquidation or otherwise,
(i) any unrealized appreciation or unrealized depreciation in the values of such assets shall be deemed
to be profits and losses realized by the Company immediately prior to the liquidation or other
distribution event; and (ii) such profits and losses shall be allocated to the Members in accordance with
Section 5.1.B hereof, and any property so distributed shall be treated as a distribution of an amount in
cash equal to the excess of such fair market value over the outstanding principal balance of and accrued
interest on any debt by which the property is encumbered. For the purposes of this Section 5.3.B,
"unrealized appreciation" or "unrealized depreciation" shall mean the difference between the fair
market value of such assets, taking into account the fair market value of the associated financing (but
subject to Section 7701(g) of the Code), and the Company's adjusted basis in such assets computed in
accordance with Treasury Regulation Section 1.704-l(b). This Section 5.3.B is merely intended to
provide a rule for allocating unrealized gains and losses upon liquidation or other distribution event,
and nothing contained in this Section 5.3.B or elsewhere in this Agreement is intended to treat or
cause such distributions to be treated as sales for value. The fair market value of such assets shall be
determined by an appraiser to be selected by the Managing Members with the Consent of the Special
Limited Member.

        Section 5.4 Special Provisions

        Notwithstanding the foregoing provisions in this Article V:

        A.      For federal income tax purposes, income, gain, loss and deduction with respect to
property which has a variation between its basis computed in accordance with Treasury Regulation
Section 1.704-l(b) and its basis computed for federal income tax purposes shall be shared among
Members so as to take account of such variation in a manner consistent with the principles of
Section 704(c) of the Code.

        B.      Except as otherwise provided in this Article V where profits, losses or distributions are
allocated according to Capital Account balances, all profits, losses, credits and distributions shared by



                                                   14
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 18 of 89 Document 14-1
 the Members in each class of Members (e.g., the Managing Member class or the Limited Member class)
 shall be shared by each Member in such class in the percentages set forth on Schedule A.

           C.1.   If (i) the Company incurs recourse obligations or Member Non-Recourse Debt to the
 Managing Members or their Related Persons (including without limitation Operating Deficit Loans) or
 (ii) the Company incurs losses from extraordinary events which are not recovered from insurance or
 otherwise (collectively "Recourse Obligations") in respect of any Company taxable year, then at the
 election of the Special Limited Member the calculation and allocation of profits and losses shall be
 adjusted as follows: first, an amount of deductions (consisting of operating expenses but not cost
 recovery deductions) attributable to the Recourse Obligations shall be allocated to the Managing
 Members; and second, the balance of such deductions shall be allocated as provided in Section 5.1.A.

         C.2.    If the Company makes any payment with respect to an obligation with respect to
which a special allocation of deductions was made under Section 5.4.C.1, then the calculation and
allocation of profit and losses in respect of the Company taxable year of such payment shall be
adjusted as follows: first, an allocation of gross income shall be allocated to the Member or Members to
whom the deductions were allocated under Section 5.4.C.1 in an amount equal to the lesser of (i) the
amount of such deductions minus all previous allocations with respect to such deductions under this
Section 5.4.C.2 or (ii) the amount of such payment; and second, the balance of such gross income shall
be allocated as provided in Section 5.1.A.

         D.      If there is a net decrease in Member Non-Recourse Debt Minimum Gain during a
Company taxable year, then each Member with a share of the minimum gain attributable to such debt
at the beginning of such year will be allocated items of income and gain (including gross income if
necessary) for such year (and, if necessary, subsequent years) in proportion to, and to the extent of, an
amount equal to such Member's share of the net decrease in Member Non-Recourse Debt Minimum
Gain during the year. A Member is not subject to this Member Non-Recourse Debt Minimum Gain
charge back to the extent that any of the exceptions provided in Treasury Regulation Section 1.704-
2(i)(4) applied consistently with Treasury Regulation Section 1.704-2(£)(2)-(5) apply. Such allocations
shall be made in a manner consistent with the requirements of Treasury Regulation Section 1.704-
2(i)(4) under Section 704 of the Code.

         E.       If the Company shall receive any purchase money indebtedness in partial payment of
the purchase price of the Property and such indebtedness is distributed to the Members pursuant to
the provisions of Section 5.2.B or Section 5.3, the distributions of the cash portion of such purchase
price and the principal amount of such purchase money indebtedness hereunder shall be allocated
among the Members in the following manner. On the basis of the sum of the principal amount of the
purchase money indebtedness and cash payments received on the sale (net of amounts required to pay
Company obligations and fund reasonable reserves), there shall be calculated the percentage of the
total net proceeds distributable to each class of Members based on Section 5.2.B or under Section 5.3,
as applicable, treating cash payments and purchase money indebtedness principal fungibly for this
purpose, and the respective classes shall receive such respective percentages of the net cash purchase
price and purchase money principal. Payments on such purchase money indebtedness retained by the
Company shall be distributed in accordance with the respective portions of principal allocated to the
respective classes of Member in accordance with the preceding sentence, and if any such purchase
money indebtedness shall be sold, the sale proceeds shall be allocated in the same proportion.

         F.      If there is a net decrease in Company Minimum Gain during a Company taxable year,
each Member will be allocated items of income and gain (including gross income if necessary) for such
year (and, if necessary, subsequent years) in the proportion to, and to the extent of, an amount equal
to such Member's share of the net decrease in Company Minimum Gain during the year. A Member
is not subject to this Company Minimum Gain chargeback to the extent that any of the exceptions
provided in Treasury Regulation Section 1.704-2(£)(2)-(5) apply. Such allocations shall be made in a
manner consistent with the requirements of Treasury Regulation Section 1.704-2(£) under Section 704



                                                   15
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 19 of 89 Document 14-1
 of the Code.

          G.       If a Limited Member unexpectedly receives (1) an allocation of loss or deduction or
expenditures described in Section 705(a)(2)(B) of the Code made (a) pursuant to Section 704(e)(2) of the
Code to a donee of an interest in the Company, (b) pursuant to Section 706(d) of the Code as the
result of a change in any Member's interest in the Company, or (c) pursuant to Regulation Section
 l.751-l(b)(2)(ii) as a result of a distribution by the Company of unrealized receivables or inventory
items or (2) a distribution, and such allocation and/ or distribution would cause the negative balance in
such Member's Capital Account to exceed such Member's obligation, if any, to restore deficits in its
Capital Account pursuant to Section 5.3.A or deemed under Treasury Regulation Section l.704-
l(b)(2)(ii)(c) plus its share of Member Non-Recourse Debt Minimum Gain plus its share of Company
Minimum Gain, then such Member shall be allocated items of income and gain (including gross
income if necessary) in an amount and manner sufficient to eliminate such negative balance as quickly
as possible. For purposes of this Section, a Member's Capital Account shall be treated as reduced by
Qualified Income Offset Items.

         H.     Notwithstanding anything to the contrary herein, it is the intention of the Company
to conform to the requirements of any Treasury regulations issued with respect to the allocation of
Company items, in a manner maximizing the benefits to the Limited Members, particularly with
regard to any special provisions with respect to nonrecourse indebtedness. The Managing Members
may, with the Consent of the Special Limited Member, amend Article V to comply with any such
regulations.

        I.       If any portion of the Property is deemed to be tax-exempt use property within the
meaning of Section 168(h) of the Code, then depreciation deductions with respect to the Property shall
be allocated as follows: first, to those Members who are not tax-exempt entities or who are entitled to
the exception provided in Section 514(c)(9) of the Code, an amount of depreciation equal to their share
of depreciation as if no part of the depreciation of the Property were required to be computed under
Section 168(g) of the Code, and, second, the remainder of the depreciation deductions with respect to
the Property shall be allocated to those Members which are tax-exempt entities not entitled to the
exception under Section 514(c)(9) of the Code.

        J.      In applying the provisions of Article V with respect to distributions and allocations,
the following ordering of priorities shall apply:

                 (1)    Capital Accounts shall be deemed to be reduced by Qualified Income Offset
        Items.

                (2)    Capital Accounts shall be reduced by distributions of Cash Flow under
        Section 5.2.A.

               (3)      Capital Accounts shall be reduced by distributions from Capital Transactions
        under Section 5.2.B.

               (4)     Capital Accounts shall be increased by any Minimum Gain chargeback under
       Section 5.4.D or 5.4.F.

               (5)    Capital Accounts shall be increased by any Qualified Income Offset under
       Section 5.4.G.

               (6)    Capital Accounts shall be increased by allocations of profits under
       Section 5.1.A.

                 (7)    Capital Accounts shall be reduced by allocations of losses under Section 5.1.A.


                                                   16
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 20 of 89 Document 14-1
                 (8)      Capital Accounts shall be reduced by allocations of losses under Section 5.1.B.

                (9)       Capital Accounts shall be increased by allocations of profits under
        Section 5.1.B.

         K.      To the maximum extent permitted under the Code, allocations of profits and losses
shall be modified so that the Members' Capital Accounts reflect the amount they would have reflected
if adjustments required by Sections 5.4.D, 5.4.F and 5.4.G had not occurred.


ARTICLE VI- Managing Member Rights, Powers and Duties

        Section 6.1 Restrictions on Authority

         Notwithstanding any other provisions of this Agreement, the Managing Members shall have
 no authority (a) to perform any act in violation of (i) any applicable law or regulations, or (ii) any
•agreement between the Company and the Lenders; or (b) to do any act required to be approved or
ratified by the Limited Members under the Uniform Act unless such approval or ratification is given
in advance; or (c) to perform any act in violation of the Property Documents if such violation may
have a material adverse effect on the Company, the Property or the Limited Members. The Managing
Members shall not have any authority to do any of the following specific acts without the Consent of
the Special Limited Member:

                 (1)   following completion of construction of the Property, to construct any new
        capital improvements, or to replace any existing capital improvements, which construction or
        replacement would substantially alter the character or use of the Property, or

               (2)      to acquire any real property in addition to the Property, other than fee title or
        easements to de minimis parcels of land for the purpose of correcting record title to the
        Property, or

                (3)     except to the extent permitted under Section 6.13.B, if any, to be personally
       liable on, or to guarantee, or to permit any Related Person of a Member of the Company to be
       personally liable on, to guarantee or otherwise bear the Economic Risk of Loss with respect
       to, the Mortgages, or

                (4)     except as otherwise provided in Section 6.13.D and Section 6.16, to
       (a) refinance any Company indebtedness, (b) sell, convey or mortgage the Property,
       (c) materially amend or modify any Mortgage or Property Document if such amendment or
       modification may have a material adverse effect on the Company, the Property or the Limited
       Members, (d) submit any application to refinance any Company indebtedness, or (e) market
       the Property for sale; or

              (5)     to permit the occupancy of dwelling units in the Property in violation of
       Minimum Set Aside, the Credit Agency Set-Aside or any other requirement which must be
       complied with to enable the Property to generate the Projected Credit, or

               (6)     to lease (i) pursuant to one lease (or pursuant to a series of leases which are
       negotiated as part of one transaction) more than 10% of the Property as an entity or (ii) the
       Property in such a manner as to cause the Property or any part thereof to be treated as tax-
       exempt use property within the meaning of Section 168(h) of the Code, or

               (7)       to   borrow on the general credit of the Company, except as specifically



                                                     17
        Case 2:20-cv-01169-BHL Filed 08/27/20 Page 21 of 89 Document 14-1
         permitted hereunder as to Operating Deficit Loans and pursuant to Section 6.13, or

                 (8)      to cause the Company to operate any business on the Property other than the
         business of renting dwelling units, or to rent any portion of the Property other than for
         occupancy as a dwelling unit, or

                  (9)    to cause the Company to take any action referred to in clause (ii) of the
         definition of "Event of Bankruptcy" in Article XI.

         Section 6.2 Personal Services

         No Affiliate shall receive any compensation from the Company for services rendered to the
 Company in connection with the construction or operation of the Property or any other aspect of the
 business of the Company unless such compensation is provided for in Article VI or, if for services not
 compensated for pursuant to Article VI, such compensation is reasonable, does not exceed fees which
 would be payable on an arms-length basis to a non-Affiliate in the business of supplying such services,
 and complies with Lender regulations. Any Member may engage independently or with others in
•other business ventures of every nature and description including, without limitation, the ownership,
operation, management, syndication and development of real estate, including real estate which may
be in competition with the Property and neither the Company nor any Member shall have any rights
by virtue of this Agreement in and to such independent ventures or the income or profits derived
therefrom.

         Section 6.3 Business Management and Control; Tax Matters Partner

         A.      The Managing Members shall have the exclusive right to manage the business of the
Company and, subject to all provisions of this Agreement including without limitation Articles III and
VI, shall have full power, authority and discretion to cause the Company to do any of the acts
described in Section 2.4 hereof. No Limited Member (except one who may also be a Managing
Member, and then only in his capacity as Managing Member) shall participate in or have control over
the Company business, except as provided in Article VIII hereof or as permitted by law. The
Members hereby consent to the exercise by the Managing Members of the powers conferred on them
by this Agreement. No Limited Member (except one who may also be a Managing Member, and then
only in his capacity as a Managing Member) shall have any authority or right to act for or to bind the
Company.

         B.      All Members hereby agree that, as long as it shall be a Managing Member, Centennial
 Partners shall be the "Tax Matters Partner." The Tax Matters Partner shall employ experienced tax
counsel to represent the Company in connection with any audit or investigation of the Company by
the Internal Revenue Service, and in connection with all subsequent administrative and judicial
proceedings arising out of such audit, and the fees of counsel shall be a Company expense. The Tax
Matters Partner shall keep the Members informed of all administrative and judicial proceedings, as
required by Section 6223(g) of the Code, shall furnish to each Member (within five (5) days after
receipt) a copy of each notice or other communication received by the Tax Matters Partner from the
Internal Revenue Service, and shall not respond to any notice or other communication from the
Internal Revenue Service which questions or challenges any item which has been or may be reported
on a Company tax return until after the Special Limited Member has reviewed and commented on the
proposed response. The Tax Matters Partner shall have no authority, without the Consent of the
Special Limited Member, to (i) enter into a settlement agreement with the Internal Revenue Service
which purports to bind Members other than the Tax Matters Partner, (ii) file a petition as
contemplated in Section 6226(a) or 6228 of the Code, (iii) intervene in any action as contemplated in
Section 6226(b) of the Code, (iv) file any request contemplated in Section 6227(b) of the Code,
(v) enter into an agreement extending the period of limitations as contemplated in Section
6229(b)(l)(B) of the Code, (vi) to file any tax related litigation in a court other than the United States



                                                    18

         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 22 of 89 Document 14-1
Tax Court, or (vii) to engage in any communication (written or oral) with the Internal Revenue
Service, or submit any report or other correspondence to the Internal Revenue Service. In addition,
the Managing Members shall send to the Special Limited Member corresponding copies of any written
correspondence to the Credit Agency relating to the Company or the Property, and shall promptly
advise the Special Limited Member of any oral communication with the Credit Agency that may have
a material adverse effect on the Company, the Property or the Limited Members.

        Section 6.4 Authority of Managing Members

         A.      Every contract, deed, mortgage, lease and other instrument executed by a Managing
Member shall be conclusive evidence in favor of every Person relying thereon or claiming thereunder
that, at the time of the delivery thereof (except as shown in certificates or other instruments duly filed
with the Filing Office), (a) the Company was in existence, (b) this Agreement had not been terminated
or canceled or amended in any manner so as to restrict such authority, and (c) such Managing
Member was duly authorized to execute such instrument. Except as otherwise provided in a certificate
or other instrument filed in the Filing Office with respect to the Company, any Person dealing with
~he Company or the Managing Members may always rely on a certificate signed by the Managing
Members hereunder:

                (1)     as to who are the Managing Members or Limited Members hereunder,

                 (2)      as to the existence or nonexistence of any fact or facts which constitute
        conditions precedent to acts by the Managing Members or are in any other manner germane to
        the affairs of the Company,

                (3)     as to who is authorized to execute and deliver any instrument or document of
        the Company,

                (4)     as to the authenticity of any copy of this Agreement and amendments thereto,
        or

               (5)     as to any act or failure to act by the Company or as to any other matter
        whatsoever involving the Company or any Member.

        B.       If there shall be more than one Managing Member serving hereunder, each Managing
Member (with the Consent of the Special Limited Member and subject to the provisions of
Section 8.6) may from time to time, by an instrument in .writing or by a provision in this Agreement,
delegate its powers and authority hereunder to another Managing Member or Managing Members to
the extent stated therein. Such writing shall fully authorize such other Managing Member to act alone
without the requirement of any act or signature of the delegating Managing Member and to take any
action of any type and to do anything and everything which a Managing Member may be authorized
to take or do hereunder, and the delegating Managing Member thereafter shall have no right, power or
authority to act for the Company with respect to the powers or authority so delegated. No such
delegation shall relieve the delegating Managing Member of any of its duties or obligations under this
Agreement or otherwise with respect to the Company.




       Section 6.5 Duties and Obligations

        A.      The Managing Members shall promptly take all actions which may be necessary or
appropriate for the completion of construction of the Property and the proper maintenance and
operation of the Property in accordance with the provisions of this Agreement, the Property


                                                   19
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 23 of 89 Document 14-1
 Documents, applicable laws and regulations, and in compliance with the representations and
 warranties in Section 6.6 and the description of the business of the Company set forth in the Property
 Summary attached hereto as Exhibit 1, and shall conduct the affairs of the Company in compliance
 with Mortgage requirements and in a manner consistent with the fiduciary obligations of the
 Managing Members under law. The Managing Members shall devote to the Company such time as
 may be necessary for the proper performance of their duties. The Managing Members shall cause the
 project architect and any inspecting architect to use only those Plans and Specifications approved in
 writing by the Special Limited Member, and shall also make their best efforts to cause all reports and
 certifications prepared by the inspecting architect to be addressed directly to the Limited Members.

          B.     The Managing Members shall (a) cause the Property to be insured against fire and
other risks covered by such insurance in the maximum amount required by any Lender, the Credit
Agency, the Special Limited Member and by good management practices, and in any event in an
amount equal to the full replacement value of the Property (other than the land), (b) obtain and keep
in force adequate business or rental interruption and worker's compensation insurance satisfactory to
each Lender, the Credit Agency and the Special Limited Member, (c) obtain and keep in force public
liability insurance for the benefit of the Company and its Members in amounts from time to time
acceptable to the Credit Agency, the Lenders and the Special Limited Member and in any event
providing coverage at least equivalent to a combined single limit bodily injury and property damage
liability insurance policy in the amount of not less than $5,000,000 (of which up to $4,000,000 may be
provided under an "umbrella" policy). All of the foregoing insurance policies shall be written by
insurance companies rated A or better by Best's, include the Investor and Special Limited Members as
named insureds, and include a provision requiring the insurance company to notify the Special
Limited Member in writing 30 days prior to the cancellation of any such policy. The Managing
Members shall promptly provide the Special Limited Member with copies of such insurance policies
upon request from time to time. In the event of any casualty and provided that the insurance proceeds
shall be made available therefor and such restoration is permitted by the Lenders and receives the
Consent of the Special Limited Member, the Managing Members shall repair any damage to the
Property which was caused by such event, so as to restore the Property (as nearly as possible) to the
condition and market value thereof immediately prior to such occurrence.

         C.      The Managing Members shall obtain an owner's policy insuring title to the Property
in favor of the Company in an amount sufficient to cover the sum of the outstanding amount of the
Permanent Mortgage Loan, the outstanding Capital of all Members and the anticipated Deferred
Development Cost Payment (which sum is hereby agreed to be $647,765), which policy shall include
so-called "non-imputation" and "Fairways" endorsements and be subject to no exceptions other than
those referred to in Section 6.6(10).

         D.       The Managing Members shall take such actions as are necessary to make the Company
eligible for the full amount of the available Low Income Housing Credit (including without limitation
the renting of all Low Income Units in accordance with the requirements of Section 42 of the Code
and all rules and regulations thereunder). The Managing Members shall operate the Property such that
the right of each tenant to occupancy of a dwelling unit shall be pursuant to an agreement and for a
charge which shall be separate from the agreements and charges for the right of such tenant to receive
any services or any other benefits, and no tenant shall be required to receive or pay for any of such
other benefits as a condition of occupancy. Upon not less than three (3) days prior written notice, the
Managing Members shall cause the Company and the Management Agent to make available, to
representatives of the Special Limited Member at the offices of the Management Agent during regular
business hours (or, at the option of the Special Limited Member, to send copies of such documents to
the Special Limited Member), all tenant files and leasing practices and procedures of the Property for
review of compliance with the Section 42 of the Code and the rules and regulations thereunder, the
Property Documents, rules and policies of the Credit Agency and applicable file maintenance
procedures. The Managing Members will cause the Management Agent to cure all deficiencies in the
tenant files or practices and procedures identified by the Special Limited Member.


                                                  20
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 24 of 89 Document 14-1
         E.     The Managing Members shall elect to commence the Credit Period for each building
 including Low Income Units at the time such building is placed in service, except that the Managing
 Members shall be permitted to elect, for any building in which all Low Income Units are not occupied
 by Qualified Tenants by the end of the calendar year in which such building is placed in service, to
 defer commencement of the Credit Period for such building to January 1 of the next year so long as all
 Adjustment Amounts determined in accordance with Section 4.2 have been paid in full.

           F.      The Managing Members shall (i) not store (except in compliance with applicable
 Hazardous Waste Laws) or dispose of any Hazardous Material at the Property, or at or on any other
 Facility or Vessel owned, occupied, or operated either by any Managing Member or any Affiliate
 thereof whose liability may result in a lien on the Property; (ii) not transport or arrange for the
 transport of any Hazardous Material (except in compliance with applicable Hazardous Waste Laws);
 (iii) provide the Special Limited Member with written notice (x) upon any Managing Member's
obtaining knowledge of any potential or known release, or threat of release, of any Hazardous
Material at or from the Property or any other Facility or Vessel owned, occupied, or operated by any
Managing Member or any Affiliate thereof whose liability may result in a lien on the Property;
(y) upon any Managing Member's receipt of any notice to such effect from any Federal, state, or other
governmental authority; and (z) upon any Managing Member's obtaining knowledge of any
incurrence of any expense or loss by any such governmental authority in connection with the
assessment, containment, or removal of any Hazardous Material for which expense or loss any
Managing Member may be liable or for which expense or loss a lien may be imposed on the Property;
and (iv) indemnify and hold harmless the Company and the other Members against any losses,
judgments, liabilities, expenses and amounts paid in settlement of any claims sustained by any of said
indemnities (including reasonable attorneys' fees, fines, damages and similar payments) in connection
with the violation by the Managing Members of any of the foregoing covenants or with the presence
of any Hazardous Material at the Property.

         G.      If requested to do so by the Special Limited Member at any time after the expiration of
the fourteenth year of the Compliance Period or any later date to which the Company may have
agreed with the Credit Agency to defer its opportunity to make such submission, the Managing
Members shall submit a written request to the Credit Agency to find a Person to acquire the
Company's interest in the Property and/or take such other action permitted or required by the Code
as the Special Limited Member may reasonably request to effect a sale of the Property or to terminate
the extended use commitment of Section 42(h)(6)(B) of the Code.

         H.       If requested to do so by the Special Limited Member at any time after the expiration of
the Compliance Period (the "Offering Period") , the Managing Members shall offer the Property for
sale. If such a sale shall not be approved by the Members and consummated within one year after the
Special Limited Member so requests (including any circumstances where an offer is received by the
Company that is satisfactory to the Special Limited Member but unsatisfactory to the Managing
Members), then, the Special Limited Member may either (1) extend the Offering Period for an
additional year, or (ii) permit the Managing Members to continue operating the Property in
accordance with this Agreement. If the Special Limited Member elects not to extend the Offering
Period, then Cash Flow (after payment of the Base Management Fee, Asset Management Fee, and
repayment of any loans made by the Limited Members) will be shared equally between the Managing
Members and the Investor Limited Member (with Section 5.2A(7) being amended so that the reference
to "80°/o" is substituted with a reference to "50°/o"); provided however any modifications to the
                                                            1

provisions with respect to the distribution of Cash Flow shall be subject to the approval by the
accountants of the Limited Members.

       I.      The Managing Members shall operate the Company and the Property strictly in
accordance with the Tax Credit Application, and all rules and regulations promulgated by the Credit
Agency, including without limitation, the Wisconsin qualified allocation plan.


                                                  21
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 25 of 89 Document 14-1
         ].     By written notice delivered to the Special Limited Member by certified or registered
 mail or by overnight courier (with proof or receipt) at lease three (3) weeks in advance, the Managing
 Members will invite the Limited Members, and their investors and representatives, to attend any
 groundbreaking, ribbon-cutting or other public relations ceremony or event for the Property or
 Company, and shall duly recognize the Limited Partners, and their investors and representatives, at
 such ceremony or event.

         K.       The Managing Members shall be responsible for organizing the Company, causing the
Company to acquire the Property, processing necessary documents with the Credit Agency in
connection with the Tax Credits, arranging the permanent mortgage financing for the Property and
arranging for the admission to the Company of the Limited Members. In consideration for their
services set forth in this Section 6.5.K, the Managing Members have received their interest in the
profits of the Company as set forth in Section 5.1.

         L.      Each Managing Member shall, during and after the period in which it is a Member,
provide the Company with such information and sign such documents as are necessary for the
Company to make timely, accurate and complete submissions of federal and state income tax returns
as a partnership for federal and state income tax purposes, including the transmission of Form K-l's to
each Member.

        M.      As among the Members, each Managing Member shall observe and perform the same
standards of duty and care, accept and perform the same financial obligations, and act in all respects on
behalf of and with respect to the Company, as if it were the general partner of a limited partnership
and the Limited Members were limited partners of such limited partnership.

         N.      The Managing Members shall cause the Company to engage Capital Associates to
review and approve each initial tenant file prior to accepting a new tenant, and to review all tenant
files and annual recertifications prepared by the Management Agent during the period beginning on
Full Completion and ending on the 24-month anniversary of Initial Qualified Occupancy Date, or
such longer period if required by the Special Limited Member in its reasonable discretion.
Notwithstanding the previous sentence of this Section 6.5.N, the Company shall not be required to
utilize Capital Associates for annual tenant recertifications if the Management Agent hires, during such
24-month period a qualified person to review annual recertifications and the Managing Members
obtain the Consent of the Special Limited Member, which Consent shall not be unreasonably
withheld.

         0.       Each obligation of the Managing Members hereunder shall be the joint and several
obligation of each Managing Member. In the event of a default by the Managing Members in the
performance of any of their obligations under this Agreement, then the amount in default shall be
offset against all payments from the Company to the Managing Members, including repayments of
loans, returns of Capital Contributions and payments of fees. Nothing in Sections 6.7 or 6.8 shall
have the effect of relieving the Managing Members of any liability for any of their obligations set forth
in this Agreement.

        Section 6.6 Representations and Warranties

         The Managing Members hereby represent and warrant to each Limited Member that as a
condition to the payment of each Installment as provided in Section 4.1.B, the following are true and
will be true in all material respects on the due date for payment to the Company of each of such
Installments, and that they will use their best efforts to maintain the truth of such representations and
warranties which are then applicable to the Company at all other times (except as otherwise provided):

        (1)     The Company is a duly organized limited liability company valiclly existing under the


                                        22
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 26 of 89 Document 14-1
 laws of the State and has complied with all filing requirements necessary for the protection of the
 Limited Members and to maintain the limited liability of the Limited Members in the manner          ·
 provided in Section 3.5.

          (2)     Each of the Managing Members is a duly organized entity validly existing under the
 laws of the State.

         (3)    Construction of the Property will be or has been completed in substantial conformity
 with the Property Documents.

      (4)      All Development Costs will be paid or provided for by, or for the account of, the
 Company utilizing only those sources of funds referred to in Section 6.9.

           (5)     No event, occurrence or proceeding is pending or threatened which would
 (a) materially adversely affect the Company or its properties, (b) materially adversely affect the ability
 of the Managing Members, the Guarantors or any Affiliate to perform their respective obligations
 hereunder or under any other agreement with respect to the Company or the Property, or (c) prevent
 the completion of construction of the Property in substantial conformity with the Property
 Documents. This subparagraph shall be deemed to include, but not be limited to, the following:
 (x) legal actions or proceedings before any court, commission, administrative body or other
 governmental authority having jurisdiction over the zoning applicable to the Property, (y) labor
 disputes and (z) acts of any governmental authority.

        (6)      No material default (or event which, with the giving of notice or the passage of time or
both, would constitute a material default) has occurred and is continuing on the part of the Managing
Members under this Agreement or on the part of the Managing Members or the Company under any
of the Property Documents or any other agreement affecting the Property, the same are in full force
and effect, and no material default by the Company, the Managing Members or an Affiliate under any
of the Property Documents has been asserted by any party thereto.

       (7)     The Property is being operated in compliance with the requirements of this
Agreement and the Property Documents in all material respects, including without limitation the
requirements of Section 6.5 hereof.

        (8)     Except to the extent permitted under Section 6.13.B, if any, no Member or Related
Person of a Member of the Company has any personal liability or otherwise bears the Economic Risk
of Loss with respect to the payment of principal or interest with respect to the debt evidenced by any
of the Mortgages.

        (9)     There is no material violation by the Company or the Managing Members of any
zoning, environmental or similar regulation applicable to the Property; all necessary building and
other applicable permits have been obtained or will be obtained to permit the construction of the
Property; all permits necessary to operate the Property for its intended use have been or will be
obtained; and the Company has complied with or will comply with all applicable municipal and other
laws, ordinances and regulations relating to such construction and use of the Property.

         (10)    The Company owns the fee simple interest in the Property, subject to no material
liens, charges or encumbrances other than the Permitted Loans and those which (a) are both permitted
by the Property Documents and noted or excepted on Schedule B of the owner's title insurance
commitment no. 1101638 effective July 31, 2000, issued by Chicago Title Insurance Company and
(b) do not materially interfere with the use of the Property or any part thereof for its intended purpose
or have a material adverse effect on the value of the Property.

        (11)    All appropriate and material roadways and public utilities, including, without



                                                   23
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 27 of 89 Document 14-1
limitation, sanitary and storm sewers, water, telephone and electricity, are available to the Property,
and easements required in connection therewith have been or will be timely obtained and filed of
public record.

        (12)      The execution and delivery of all instruments and the performance of all acts
heretofore or hereafter made or taken or to be made or taken pertaining to the Company or the
Property by each Managing Member and each Affiliate of a Managing Member which is a partnership,
a limited liability company or a corporation have been or will be duly authorized by all necessary
action by such Entity and the consummation of any such transactions with or on behalf of the
Company will not constitute a breach or violation of, or a default under, the partnership agreement,
operating agreement, charter, by-laws or comparable organizational documents of said Entity or any
agreement by which such Entity or any of its properties is bound, nor constitute a violation of any
applicable law, administrative regulation or court decree.

        (13)    The financial assumptions upon which the financial forecast attached hereto as
Exhibit 2 are based, are reasonable and based upon information currently available.

        (14)      The Company is not liable (nor has any claim been made against it) for any expense,
debt, cost, liability or other charge other than costs incurred in connection with the acquisition,
development and construction of the Property, operating expenses arising in the normal course of
business and those relating to the Permitted Loans.

       (15)    Prior to Permanent Mortgage Commencement, the commitment for the Permanent
Mortgage Loan is in full force and effect and no circumstance has occurred or is likely to occur which
would permit the Permanent Mortgage Lender not to fund the Permanent Mortgage Loan.

       (16)    No Event of Bankruptcy has occurred with respect to any Managing Member, any
Guarantor or any Affiliate of a Managing Member.

        (17)   The Managing Members and the Guarantors shall be in compliance with the
requirements of Section 8.1.B.

        (18)    None of those Persons named in Section 3.1 hereof as Managing Members have
Retired other than as permitted in Section 8.1, no grounds for removal of a Managing Member
pursuant to Section 8.6 exist, and no grounds for termination of the Management Agent pursuant to
Section 6.12 exist.

         (19)    No Lender approval is required (or, if required, such approval has been obtained) with
respect to the execution or delivery of this Agreement or the admission to the Company of the
Limited Members.

      (20)      No Person or Entity holds any equity interest in the Property other than the
Company.

        (21)     The Company has the sole responsibility to pay all maintenance and operating costs,
including all taxes levied and all insurance costs, attributable to the Property.

       (22)    The Company, except to the extent it is protected by insurance and excluding any risk
borne by Lenders, bears the sole risk of loss if the Property is destroyed or condemned or there is a
diminution in the value of the Property.

         (23)    No Person or Entity except the Company has the right to any proceeds, after payment
of all indebtedness, from the sale, refinancing or leasing of the Property.



                                                  24
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 28 of 89 Document 14-1
          (24)    The Property does not receive assistance under the HUD Section 8 Moderate
  Rehabilitation Program.

         (25)     The Company shall have either elected to fix the "applicable percentage" pursuant to
 Section 42(b)(2)(A)(ii)(I) of the Code or shall have established the "applicable percentage" as to each
 building comprising the Property as of the date such building is placed in service as provided in
 Section 42(b)(A)(i) of the Code.

          (26)    The Company's basis in the Property as of December 31, 1999 (or any earlier date
 required by the Credit Agency) was more than 10% of the Company's reasonably expected aggregate
 basis in the Property as of December 31, 2001, and each building of the Property will be placed in
 service not later than December 31, 2001.

        (27)    1999 low-income housing tax credit allocation in the amount of at least $528,411 per
 annum for the Property has been obtained by the Company from the tax credit agency of the State of
 Wisconsin and is in full force and effect.

          (28)    The factual information contained in the Property Summary set forth as Exhibit 1
 hereto is accurate and complete in all material respects.

         (29)    The Company shall achieve Full Completion by October 1, 2000 (or such later date
 fixed by the Managing Members with the Consent of the Special Limited Member, which Consent
 shall not be unreasonably withheld.)

         (30)    The Company is operating itself and the Property strictly in accordance with the Tax
 Credit Application, and all rules and regulations promulgated by the Credit Agency, including
 without limitation, the Wisconsin qualified allocation plan.

         Section 6.7 Liability

         The Managing Members shall indemnify and hold harmless the Company and the other
Members against any losses, judgments, liabilities, expenses and amounts paid in settlement of any
claims sustained by any of said indemnities (including reasonable attorneys' fees, fines, damages and
similar payments) in connection with the Company, provided, however, that no Managing Member or
Affiliate shall be liable, responsible or accountable for damages or otherwise to the Company or any
Member for any act performed under this Agreement or for any failure to act, on its own part or that
of any of its Affiliates, if such course of conduct did not constitute willful misconduct, gross
negligence, material misrepresentation or material breach of covenant, warranty or fiduciary duty to
the Limited Members and such Managing Member or Affiliate reasonably believed in good faith that
such course of conduct was in the best interest of the Company and the Members.

        Section 6.8 Indemnification

        A Managing Member and its Affiliates shall be indemnified and held harmless by the
Company against any losses, judgments, liabilities, expenses and amounts paid in settlement of any
claims sustained by them (including reasonable attorneys fees, fines, damages and similar payments) in
connection with the Company, provided that the same were not the result of a course of conduct
constituting willful misconduct, gross negligence, material misrepresentation or material breach of
covenant, warranty or fiduciary duty.

        Notwithstanding the above, a Managing Member, its Affiliates and any person acting as a
broker-dealer in connection with the offering and sale of interests in the Company shall not be
indemnified by the Company for any losses, liabilities or expenses arising from or out of an alleged
violation of Federal or state securities laws unless (1) there has been a successful adjudication on the



                                                    25
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 29 of 89 Document 14-1
 merits of each count involving alleged securities law violations as to the particular indemnitee; or
 (2) such claims have been dismissed with prejudice on the merits by a court of competent jurisdiction
 as to the particular indemnitee; or (3) a court of competent jurisdiction approves a settlement of the
 claims against a particular indemnitee.

         In any claim for indemnification for Federal or state securities law violations, the party seeking
 indemnification shall place before the court the position of the Securities and Exchange Commission
 with respect to the issue of indemnification for securities law violations.

           The Company shall not incur the cost of the portion of any insurance, other than public
 liability insurance, which insures any party against any liability the indemnification of which is herein
 prohibited.

          Any indemnity under this Section 6.8 shall be provided out of and to the extent of Company
 assets only, and no Limited Member shall have any personal liability on account thereof.

         Section 6.9 Development Completion Obligation

          A.     The Managing Members guarantee to the Company and the other Members to cause
 the Property to be acquired and to complete development of the Property and achieve Full
 Completion for a fixed turnkey price of $6,024,067 (the "Guaranteed Development Cost"), which
obligation (the "Development Completion Obligation") shall include without limitation (i) by
December 1, 2001 (or any later date permitted by the Credit Agency but in no event later than
December 31, 2001), acquisition of fee simple title to the Property subject only to those liens,
restrictions and encumbrances referred to in Section 6.6(10), (ii) by December 1, 2001 (or any later date
permitted by the Credit Agency but in no event later than December 31, 2001), completion of
construction of the Property substantially in accordance with the Property Documents and, if there
are any defects in the construction of the Property or variances in construction from the Plans and
Specifications which in each case are or should have been discovered within two years after Full
Completion, the Managing Members shall promptly remedy such defects after Full Completion,
(iii) achievement of Stabilized Operations and payment of all Operating Expenses and Debt Service in
excess of Operating Revenues through the Development Expiration Date, (iv) payment of ali costs and
funding of all reserves and escrows necessary to close the Permitted Loans and to fund the Operating
Reserve, (v) repayment in full of the Construction Mortgage Loan and (vi) payment in full of the
Development Services Fee other than the portion permitted to be deferred pursuant to this Section 6. 9
(collectively "Development Costs").




        B.      All funds (collectively "Development Funds") constituting the proceeds of Permitted
Loans and the Capital Contributions paid by or on behalf of the Investor Limited Member plus
Operating Revenues prior to the Development Expiration Date shall be applied to pay when due all
payments and expenses required to carry out the Development Completion Obligation. If
Development Costs due at any time exceed available Development Funds plus Operating Revenues
prior to the Development Expiration Date, then such excess Development Costs shall be paid from
funds which the Managing Members shall be required to furnish promptly to meet such Development
Costs, and such funds shall be returned to the Managing Members from any Development Funds
which thereafter become available. If Development Funds are not sufficient to return all funds to the
Managing Members, then the shortfall shall be treated as follows:

               1.      Any shortfall attributable to cash deficiencies resulting from payments made
        pursuant to Section 6.9.A(iii) above (payments of Operating Expenses and Debt Service in


                                                   26

         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 30 of 89 Document 14-1
         excess of Operating Revenue through the Development Expiration Date) shall be repaid as a
         Managing Member Loan, which Managing Member Loan shall bear interest at the Long Term
         Applicable Federal Rate in effect on the date of such advance;

               2.      In the event that any portion of the shortfall results from additional
        construction costs in excess of the Guaranteed Development Cost (the "Construction Cost
        Overruns"), any shortfall attributable to the Construction Cost Overruns shall be repaid as a
        Managing Member Loan payable without interest; provided, however, that any Managing
        Member Loan payable pursuant to this Section 6.9.B.(2) shall not exceed $301,203 (5% of the
        Guaranteed Development Cost); and

                3.        Any shortfall not included in Section 6.9.B(l) or (2) above shall be repaid as
        follows (a) the shortfall shall be repaid as a Deferred Development Cost Payment up to a
        maximum of the lesser of (i) $301,203 (an additional 5% of the Guaranteed Development
        Cost), or (ii) any maximum Deferred Development Cost Payment permitted by the Credit
        Agency; and (b) any remaining shortfall shall constitute a Capital Contribution to the
        Company by the Managing Members.

         C.      The Deferred Development Cost Payment shall be a deferred payment obligation of
the Company which shall not be secured and bear interest at the Long term "Applicable Federal Rate"
in effect on the date that the Deferred Development Cost Payment has been determined, shall be
repaid only from the sources and in the manner set forth in Sections 3.1 and 5.2 and shall be paid in
full no later than the 15'h anniversary of Full Completion.

        Section 6.10 Operating Expense Obligation

        If the Company incurs an Operating Deficit (determined after deferral of payment of the
Management Fee required pursuant to Section 6.12.C) attributable to any time following the
Development Expiration Date and which cannot be met from funds available in the Operating
Reserve, then such Operating Deficit shall be paid from advances ("Operating Deficit Loans") which
the Managing Members shall be required to make to the Company; provided that (i) Operating Deficit
Loans shall be made only to pay Operating Deficits attributable to the period (1) commencing on the
Development Expiration Date and (2) ending on the sixty (60) month anniversary of the Development
Expiration Date (provided, however, that such obligation shall not terminate at any time during which
the Company or the Managing Members are in material default under this Agreement), and (ii) the
Managing Members shall not be obligated to make an Operating Deficit Loan to the extent that such
Operating Deficit Loan would cause the aggregate principal amount of Operating Deficit Loans then
outstanding to exceed twelve (12) months of Operating Expenses as reflected on the Financial Forecast
attached as Exhibit 2. Operating Deficit Loans shall bear interest at the Long Term Applicable Federal
Rate in effect on the date of such advance, and shall be repayable only to the extent provided in
Article V.

        Section 6.11 Development Services

         The Company has engaged the Developer to perform, or to engage and supervise others to
perform services in connection with the negotiating, coordinating and supervising the planning,
architectural, engineering and construction activities necessary to complete construction of the
Property in accordance with the Plans and Specifications. The Company shall pay the Development
Services Fee of $790,000 to the Developer in return for such services, which Development Services Fee
shall be capitalized to the depreciable basis of the Property. Pursuant to the Development Services
Agreement, a $158,000 portion of the Development Services Fee was earned on or before December 1,
1999 for services performed prior to December 1, 1999, and the remaining portion shall be earned as
development of the Property progresses and shall be fully earned no later than Full Completion, and
shall be paid after payment of all other Development Costs.



                                                   27
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 31 of 89 Document 14-1
         The Development Services Fee shall be payable as follows: $142,235 at the time of payment of
 the Third Installment (subject to the availability of funds after payment of all Development
 Completion Obligations), with the $647,765 (or such greater amount permitted to be deferred
 pursuant to Section 6.9.B) balance payable as the Deferred Development Cost Payment in accordance
 with Section 6. 9. C.

         Section 6.12 Property Management

          A.      The Managing Members shall have overall responsibility for managing the Property
 and obtaining a Management Agent. Wimmer Brothers Realty, Inc., a Wisconsin corporation, shall
serve as the initial Management Agent. The Management Agreement shall be terminable at any time
after Full Completion on no more than 30 days notice by the Company for cause (which shall include
without limitation (a) the failure at any one time of five or more of the Low Income Units in the
Property to meet the requirements for a Low-Income Unit and the failure of the Managing Members
to make payments under Sections 4.2, 6.9 or 6.10 (the number of units being automatically reduced
from five to three upon expiration of the Operating Expense Obligation set forth in Section 6.10 or
upon any default by the Managing Members under Sections 4.2 or 6.10 of this Agreement), (b) the
existence at the Property of a material building code violation which is not timely cured within the
earlier of 15 days or such other date required by the local jurisdiction issuing the building code
violation on the Property, (c) the failure by the Management Agent to comply with any applicable
compliance rule and/ or reporting requirement under Section 42 of the Code which is not timely cured
within 45 days, and the failure of the Managing Members to make payments under Sections 4.2, 6.9 or
6.10, (d) the willful misconduct or gross negligence of the Management Agent which has a material
adverse effect on the Company, the Property or the Limited Members, (e) the occurrence of an
Operating Deficit for any period of six consecutive months commencing six months after Full
Completion and the failure of the Managing Members to make payments under Sections 4.2, 6.9 or
6.10, (f) the Retirement of a Managing Member or the occurrence of an Event of Default as to a
Managing Member as provided in Article VIII, (g) the transfer of the controlling interest in the
Management Agent, or (h) the expiration of any applicable cure period with respect to the failure to
collect, organize, and disseminate information necessary to produce timely reports as required under
Article VII). Upon the occurrence of an event which would constitute cause for termination, the
Managing Members shall forthwith give notice of such event to the Limited Members and thereafter
the Managing Members shall forthwith cause the Company to terminate the Management Agreement
with the Management Agent, unless the Consent of the Special Limited Member is obtained to the
retention of the Management Agent as the manager of the Property. If the Management Agreement is
terminated as aforesaid or for any other reason, the Managing Members shall immediately proceed to
select a new Management Agent for the Property which selection shall be subject to the Consent of
the Special Limited Member.

        B.       The Company shall not enter into any Management Agreement which does not
provide for deferral of the Management Fee under the circumstances set forth in Section 6.12.C and
termination by the Company (a) under the circumstances set forth in Section 6.12.A, (b) in the event
of other malfeasance or nonperformance on the part of the Management Agent, or (c) upon the
Retirement from the Company in violation of Section 8.1 of any Managing Member as to whom the
Management Agent is an Affiliate. The Managing Members shall have the duty to manage the
Property during any period when there is no Management Agent, and shall be entitled to the
Management Fee with respect to any period during which they so manage, and must comply with the
provisions of this Agreement which would be applicable to the Management Agent.

        C.      The Management Agent shall receive from the Company the Management Fee
provided for in the Management Agreement from time to time in accordance with a reasonable and
competitive fee arrangement, provided that the Management Fee payable to any Management Agent
shall not exceed 6% of Operating Revenues, payable as follows: (i) a portion of the Management Fee



                                        28
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 32 of 89 Document 14-1
    equal to 5% of Operating Revenues shall be payable as. an Operating Expense, and (ii) the remaining
    portion of the Management Fee equal to 1% of Operating Revenues (the "Subordinated Management
    Fee") shall be payable from available Cash Flow and/ or Capital Transaction proceeds as provided in
    Section 5.2. Furthermore, any Management Agent which is an Affiliate of a Managing Member shall
    be obligated to defer payment of its Management Fee (after application of any funds available in the
    Operating Reserve to pay such fee) to the extent necessary for any year so that the Company will not
    incur an Operating Deficit for such year, and the deferred amount shall then be payable in any future
    year in which such payment, together with payment of all other Operating Expenses and Debt Service
    for such future year, will not result in an Operating Deficit for such future year.

            D.     The Company shall pay to the Managing Members for their services in supervising and
    monitoring the performance of the Management Agent pursuant to the Management Agreement an
    annual Incentive Management Fee (which Fee shall be treated as a Company expense). The Incentive
    Management Fee for each fiscal year shall be the amount available for payment thereof from Cash
    Flow pursuant to Section 5.2.A(7) up to a maximum which will not cause the total sum of the
    Management Fee and the Incentive Management Fee for such year to exceed 10% of Operating
    Revenue for such year.
'
           E.      [Intentionally omitted]

           Section 6.13 Borrowings

         A.       All Company borrowings shall be subject to the terms of this Agreement, including
the restrictions set forth in Section 6.1: To the extent borrowings are permitted, such borrowings may
be made from any source, including Members and Affiliates, except as otherwise provided in this
Agreement. No funds provided to the Company by any Member shall be deemed to be a loan by such
Member if such Member then owes funds to the Company under this Agreement. If any Member or
Affiliate shall lend any monies to the Company, the amount of any such loan shall not be an increase
of his Capital Contribution nor affect in any way his share of the profits, losses or distributions of the
Company, and, if such loan is an Operating Deficit Loan, shall be unsecured. Any loans which are
made, other than Operating Deficit Loans or Managing Member Loans made to satisfy obligations
under Section 6.9.B(2), shall bear interest and be on such other terms no less favorable to the
Company than comparable loans from non-Affiliates. Any Member making any loan to the
Company shall be considered as a general creditor of the Company and not as a Member. Any loan
made hereunder by a Limited Member or Managing Member shall be repayable as provided in Sections
5.2.A and 5.2.B. A Loan made by a Limited Member shall constitute a "Limited Member Loan"; a
Loan made by a Managing Member or an Affiliate of a Managing Member shall constitute a "Managing
Member Loan''.

         B.     Subject to the provisions of this Agreement, the Company may borrow pursuant to
the Permitted Loans such amounts as may be required for the acquisition, development, and
construction of the Property and to meet the expenses of operating the Property. Any other
borrowings (excluding (a) normal trade payables outstanding in the ordinary course of business and
(b) borrowings to meet Company expenditures to remedy emergency circumstances) which are not
contemplated by this Agreement and which are in excess of $25,000 must receive the Consent of the
Special Limited Member. Except with respect to the Construction Mortgage Loan, all Mortgage Loans
shall provide that no Member or Related Person of a Member of the Company shall bear the
Economic Risk of Loss with respect to all or any part of principal or interest due with respect to the
debt evidenced by such Mortgage.

       C.       Each Managing Member shall be bound by the terms of the Property Documents and
any other documents required in connection therewith, but in no event shall any Member or Related
Person be personally liable for the debt evidenced by any Mortgage except to the extent permitted
under Section 6.13.B, if any. Any incoming Managing Member shall as a condition of receiving any


                                           29
            Case 2:20-cv-01169-BHL Filed 08/27/20 Page 33 of 89 Document 14-1
 interest in the Company property agree to be bound by the Property Documents and any other
 documents required by the Lenders in connection therewith to the same extent and on the same terms
 as the other Managing Member(s).

        D.       The Managing Members may amend, modify or refinance a Mortgage (including any
required transfer or conveyance of Company assets for security or mortgage purposes), and sell, lease,
exchange or otherwise transfer or convey all or any substantial portion of the assets of the Company,
provided, however, that the terms of any refinancing, amendment or modification of a Mortgage or
any such sale, exchange or other transfer or conveyance must receive the Consent of the Special
Limited Member before such transaction shall be binding on the Company.

         Section 6.14 Reserves

          A.     The Managing Members shall cause the Company to establish the Operating Reserve
 which shall be funded in the amount of $26,500 (the "Target Amount") as a Development Cost from
 the proceeds of the Third Installment. Operating Reserve funds shall be maintained in a Company
 account under the control of the Managing Members, and prudently invested at the direction of the
'Managing Members. All earnings shall remain in the Operating Reserve and be available for the
purpose thereof. Withdrawals from the Operating Reserve shall be made to fund Operating Deficits
 arising from and after the date on which the Operating Deficit Loan obligation set forth in
Section 6.10 commences, and shall not require the Consent of the Special Limited Member. The
Managing Members shall be required to notify the Limited Members prior to making any withdrawal
from the Operating Reserve if such withdrawal will result in the balance of the Operating Reserve
being reduced to an amount less than $15,000. If the balance in the Operating Reserve is less than the
Target Amount at the close of any fiscal year, then the Operating Reserve shall be replenished from
Cash Flow to the extent available for such purpose as provided in Section 5.2.A until such balance
equals the Target Amount. Upon the sale of the Property any balance in the Operating Reserve shall
be disbursed as Capital Transaction Proceeds.

         B.      From and after Full Completion the Managing Members shall cause the Company to
establish the Replacement Reserve which shall be funded with monthly deposits from Operating
Revenue at the annualized rate of $175 per apartment unit per year (such funding requirement shall be
inclusive of any reserve funding requirement set forth in the Permanent Mortgage Loan for the same
purpose as the Replacement Reserve). Replacement Reserve funds shall be maintained in a Company
account and shall be prudently invested at the direction of the Managing Members. All earnings shall
remain in the Replacement Reserve and be available for the purpose thereof. Withdrawals from the
Replacement Reserve shall not require the Consent of the Special Limited Partner so long as such
withdrawals are applied to fund capital repairs and replacements for the Property which have been
included in the annual capital and operating budgets approved by the Limited Members. The Consent
of the Special Limited Member shall be required for any withdrawals from the Replacement Reserve
for expenditures which have not been included in the annual capital and operating budgets approved
by the Special Limited Member. Notwithstanding the above, in the event that the Permanent
Mortgage Lender shall require deposits into the Replacement Reserve in amounts greater than those set
forth in this Section 6.14.B and/ or other changes in the terms and conditions applicable to the
funding, maintenance and/ or employment of the Replacement Reserve, such requirements of the
Permanent Mortgage Lender shall control.

        Section 6.15 Sales Preparation Fee

         Upon any sale of the Property or any portion thereof, the Company shall pay a sales
preparation fee to the Managing Members or an Affiliate thereof (the "Sales Preparation Fee"), in
consideration of their services in arranging for and negotiating such sale, in an amount equal to six
percent (6%) of the gross sale price of the Property, as provided in Section 5.2.B; provided, however,
that the total compensation paid by or on behalf of the Company to all Persons with respect to


                                        30
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 34 of 89 Document 14-1
brokerage services or related fees in connection with the sale of the Property, or any portion thereof,
shall not exceed six percent (6%) of the contract price for the sale of the Property (or such portion
thereoD and, if and to the extent that any other payment(s) are made by or on behalf of the Company
to any Person(s) with respect to any such sale of the Property (or any portion thereoD, the Sales
Preparation Fee shall, if necessary, be reduced to such amount as, when added to the aggregate amount
of all other such payment(s), does not exceed six percent (6%) of the contract price for the sale of the
Property (or such portion thereoD. The Sales Preparation Fee shall be due and payable on a one-time
basis only. In addition, if the Managing Member (or an Affiliate thereoD purchases the Property, the
Sales Preparation Fee shall be allowed as a credit to the purchase price.

          Section 6.16 Option to Acquire Property or Interest of Limited Members/Right of First
Refusal

          A.      Subject to any required Consent or approval of the Lenders and/ or the Credit Agency,
 the Managing Members shall have the option to purchase either the Property or the Interest of the
 Limited Members at any time subsequent to the expiration of the Compliance Period, on the terms
 and conditions set forth in this Section 6.16. The Managing Members shall exercise the option by
'delivering to the Limited Members at any time during the period beginning ninety (90) days prior to
the expiration of the Compliance Period and ending twelve (12) months after the expiration of the
 Compliance Period, written notice of such exercise; such notice of exercise shall specify whether the
option is being exercised with respect to the Property or the Interest of the Limited Members, and that
the option otherwise is exercised without condition or qualification. The purchase price for the
Property or the Interest of the Limited Members under the option shall be the fair market value of the
applicable asset at the time of the exercise of the option (in either case, the "Fair Market Value"). The
Fair Market Value shall be determined by an appraisal of the applicable asset performed by an
appraiser selected jointly by the Managing Members and the Special Limited Member. Any appraiser
so selected shall be an MAI appraiser, with at least five (5) years of relevant experience. In conducting
the appraisal, the appraiser shall take into account any requirements that the Property remain
dedicated for the use of low-income households pursuant to any restrictions under any loan
agreements and/ or regulatory agreements, or otherwise, and shall take into account any tax benefits or
other subsidy or financing benefits available with respect to the Property. The Managing Members
shall pay all costs of the appraiser and the appraisal. The sale of the applicable asset shall occur within
sixty (60) days of the receipt by the Limited Members and the Managing Members of the appraiser's
appraisal report. The Managing Members shall pay the purchase price for the applicable asset in cash
or other immediately available funds at the closing; provided, however, that if the asset being
purchased is the Property, the Managing Members may assume any outstanding debts of the Company
secured by mortgages or deeds of trust, on the Property, subject to the consent to such assumption by
any applicable lender(s) in a manner reasonably satisfactory to the Special Limited Member, with the
balance of the purchase price being payable in immediately available funds.

         B.      In addition to the option set forth in Section 6.16.A above, the Managing Members
shall also have a right of first refusal to purchase the Property at any time subsequent to the expiration
of the Compliance Period. If, during the term of the right of first refusal, the Company receives a
bona fide third party written offer (an "Offer") to purchase the Property at a purchase price greater
than or equal to the fair market value of the Property, the Managing Members shall then have the
option to thereupon exercise their right of first refusal within thirty (30) days of receipt of the Offer
by the Company, upon the precise terms set forth in the Offer. If the Managing Members do not so
exercise their right of first refusal within this thirty-day period, then the right of first refusal shall
terminate and the Company may proceed to sell the Property to the maker of the Offer pursuant to
the terms set forth in the Offer. The exercise of the right of first refusal pursuant to this section 6.16.B
shall be subject to any required Lender and/ or Agency approval.




                                                    31
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 35 of 89 Document 14-1
 ARTICLE VII- Books and Records, Accounting and Repom

         Section 7 .1 Books and Records

           The Managing Members shall keep or cause to be kept at the principal office of the Company
  complete and accurate books and records of the Company (including a list of the names and addresses
  of all Members) which shall be maintained in accordance with sound accounting practices, the
  Uniform Act and the requirements of the Lenders and the Credit Agency. The Company may
  maintain such other books and records and may provide such other financial or other statements as
 the Managing Members deem advisable. The Managing Members shall (and shall cause the
 Management Agent to): (i) afford to the Special Limited Member access to all of the books and records
 of the Company and the Property upon reasonable request during normal business hours; (ii) make
 available to the Special Limited Member upon reasonable request during normal business hours, the
 employees, agents and representatives of the Managing Members and the Management Agent for the
 purpose of responding to questions concerning the business and affairs of the Company and the
 Property and providing the Special Limited Member with reasonable physical access to the Property;
 and (iii) provide copies of documents and other information to the Special Limited Member.
 '
           Section 7.2 Bank Accounts

         The bank accounts of the Company shall be maintained in such banking institutions as the
Managing Members shall determine with the Consent of the Special Limited Member, and
withdrawals shall be made only in the regular course of business on such signature or signatures,
subject to the requirements of Section 8.6, as the Managing Members shall determine. All deposits and
other funds not needed in the operation of the business shall be deposited in interest-bearing accounts
or invested in short-term United States Government or municipal obligations maturing within one
year.

        Section 7.3 Fiscal Year and Accounting Method

        The fiscal year of the Company shall be the calendar year. The books of the Company shall
be kept on the accrual basis.

        Section 7.4 Accountants

       The Accountants for the Company shall be Suby, Von Haden & Associates, S.C., CPAs, of
Madison, Wisconsin, or such other certified public accountants as shall be engaged by the Managing
Members with the Consent of the Special Limited Member.

        Section 7.5 Annual Financial Statements, Tax Returns

          A.        The Managing Members shall cause the Accountants to prepare financial statements
 for each fiscal year of the Company, which shall include a balance sheet as of the end of each such year
 and statements of income, members' equity and cash flows for such year. Such financial statements
shall include a note setting forth a schedule of all loans to the Company, the Section of this Agreement
under which such debt was incurred and the purpose for which such loan was applied by the
Company. Such schedule shall demonstrate that loans have been made, used, carried on the books of
the Company (and repaid, if applicable) in accordance with the provisions of this Agreement. In
addition to the financial statements, the Accountants shall simultaneously provide (i) a schedule
computing the amount of Cash Flow distributable to the Members for such fiscal year and the amount
of each fee payable by the Company the amount of which is based on the amount of Cash Flow; and
(ii) for the fiscal year in which Full Completion occurs shall a depreciation schedule for that year and
all future years, along with the depreciation worksheet. The books of the Company shall be examined
in accordance with generally accepted auditing standards as of the end of each fiscal year of the


                                                   32
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 36 of 89 Document 14-1
 Company by the Accountants, who shall then express their opinion that the aforesaid balance sheet
 and statements have been prepared in accordance with generally accepted accounting principles applied
 consistently with prior periods except as to any matters to which the Accountants take exception and
 stating, to the extent practicable, the effect of each such exception on such financial statements. The
 Managing Members shall, promptly upon receipt of such balance sheet, statements and opinion and in
 any event by February 28 after the end of each fiscal year, transmit copies thereof to the Special
 Limited Member for its review (and review by any accounting firm designated by the Special Limited
 Member at its expense), and shall cause the Accountants to consider in good faith any modifications
 and corrections proposed by the Special Limited Member and make any revisions thereto which are
 reasonably appropriate.

          B.     The Accountants shall prepare the Federal and state income tax returns of the
 Company. The Managing Members shall complete the books of the Company in such time as will
 allow the Accountants to complete (subject to the following review by the Special Limited Member)
 such tax returns by February 28 after the end of such fiscal year. The Managing Members shall cause
 the Accountants to (1) submit the completed tax returns on or before February 28 to the Special
 Limited Member for its review (and review by an accounting firm designated by the Special Limited
'Member at its expense), (2) consider in good faith any modifications and corrections proposed by the
Special Limited Member within 10 days after receipt by the Special Limited Member of the tax returns
 and make any revisions thereto which are reasonably appropriate, (3) file such tax returns by April 15
 (and in any event within the time periods required by law), and (4) immediately upon the filing thereof
transmit to the Limited Members a copy of each of the Federal and state income tax returns, Federal
Form K-1 and the appropriate state analogs to Form K-1.

         C.      Together with the financial statements to be delivered pursuant to Section 7.5.A, the
Managing Members shall send to the Special Limited Member comparable financial statements
(including a balance sheet and statement of income) for each Managing Member and Guarantor
relating to the same period which need not be audited.

        Section 7.6 Other Repons, Financial Statements, Repons and Information Tax Returns

          A.      Within 21 days following the end of each of the first three quaners of each fiscal year
after the Completion Date, the Managing Members shall send to the Special Limited Member one or
more repons which, taken together, provide the following information (which need not be audited):
(i) a balance sheet as of the end of such quaner; (ii) a statement of income for such quaner; (iii) a
statement of cash available for distribution and reserves for such quarter; (iv) a statement describing
(a) any new agreement, contract or arrangement between the Company and a Managing Member or an
Affiliate of a Managing Member, and (b) the amount of all fees and other compensation and
distributions and reimbursed expenses paid by the Company for the quarter to any Managing Member
or Affiliate of a Managing Member, (v) a summary report providing year-to-date operating income and
expense detail, together with corresponding year-to-date budgeted projections, and (vi) a repon of the
significant activities of the Company during the fiscal quaner.

         B.      The Managing Members shall cause the Management Agent to furnish to the Special
Limited Member, in such form and detail as reasonably requested by the Special Limited Member and
within 21 days after the end of each month of each fiscal year, (1) a monthly general ledger related to
the Property's operating income and expense detail, (2) a rent roll for the Property specifically
identifying all new tenants, all changes in tenant status and any units that are not rented in compliance
with the Rent Restrictions as of the end of the preceding period, and (3) a summary operating
statement for the preceding month. The Managing Members shall cause the Management Agent to
(a) respond promptly to reasonable additional inquiry or review by the Special Limited Member with
respect to any transactions which appear unusual or extraordinary in nature, and (b) notify the
Managing Members and the Special Limited Member promptly upon the occurrence of any change in
the individual(s) who (i) control the business of the Management Agent or (ii) have decision making


                                                   33
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 37 of 89 Document 14-1
 responsibility with respect to the operation of the Property.

          C.      The Managing Members shall provide the Special Limited Member with (i) a copy of
 each draw request for construction or development costs as such requests are made to the Lender; (ii) a
 copy of each inspection report, evaluation or similar report issued to the Company by the Credit
 Agency or the Lender promptly upon receipt thereof; (iii) a copy of each Low Income Housing Credit
 compliance report delivered to or prepared by the Credit Agency with respect to the Property;
 (iv) prompt notice of any casualty or other significant adverse event relating to the Company and
 (v) such other information as the Special Limited Member may specifically and reasonably request
 from time to time with regard to the progress of construction, initial leaseup or any other matters
 concerning the business or operations of the Company.

         D.     An annual operating budget for each full calendar year after Full Completion shall be
prepared by the Managing Members and furnished to the Special Limited Member no later than 45
days prior to the beginning of such calendar year. In addition, the Managing Members shall prepare at
the expense of the Company and furnish to the Special Limited Member an estimate of the profits and
losses of the Company for Federal income tax purposes for the current fiscal year not later than
September 30 of each year.

       E.       The Managing Members shall forward annually to the Special Limited Member
renewal policies for the insurance required to be maintained pursuant to Section 6.5.B.

          F.       Prior to commencement of lease-up of the Property, the Managing Members shall
cause the Management Agent to submit to the Special Limited Member for review and comment all of
the forms and written policies, practices and procedures to be used by the Management Agent in the
leasing and management of the Property, and to make such modifications in such forms and written
policies, practices and procedures as may be reasonable in order to assure effective compliance with the
Property Documents, applicable laws and regulations and accepted property management practices
with respect to apartment properties generating Low Income Housing Credits, and shall cause the
Management Agent to submit all proposed additions or modifications of such forms and written
polic.ies, practices and procedures to the Special Limited Member for such review, comment and
rev1s1on.



       G.      The Managing Members will cause the Management Agent to: (i) notify the Special
Limited Member of each audit of, review of, or site visit to the Property by or on behalf of the Credit
Agency, and provide the Special Limited Member with copies o.f any written report or correspondence
from the Credit Agency with respect to any such audit, visit or review; and (ii) provide the Special
Limited Member with copies of all reports, or correspondence submitted by or with respect to the
Company to the Credit Agency.

        H.       The Managing Members shall notify the Special Limited Member of any event that
constitutes, or with lapse of time, notice or both will constitute, an event of default by the Company
with respect to any component of the Permitted Loans.

        I.       The Managing Members shall keep the Special Limited Member informed concerning
the general state of the business and financial condition of the Company and shall, upon reasonable
request of the Special Limited Member, furnish full information, accounts and documentation
concerning the general state of the business and financial condition of the Company.

       J.       Except as otherwise expressly provided for in this Agreement, the fees, costs and
expenses related to preparation of the statements, returns, forms and reports and the performance of
any other duties called for in this Article VII by the Company, the Managing Members and/or the



                                                  34
            Case 2:20-cv-01169-BHL Filed 08/27/20 Page 38 of 89 Document 14-1
 Accountants shall be an expense of the Company.

          K.      If the Managing Members fail, within the time periods set forth in Sections 7.5.A, 7.5.B
 and 7.6.A, to file and/ or distribute copies of the statements, returns, forms and reports provided for in
 said Sections (a "Reporting Default"), the Managing Members shall, upon the request of the Special
Limited Member and assuming that no Limited Member has caused such delay, pay as damages the
sum of $100 per day to the Investor Limited Member, commencing on the eleventh calendar day after
the occurrence of the Reporting Default (or such later date determined by the Special Limited Member
in its reasonable discretion) and continuing until the item in question has been filed and/ or distributed.
Such damages shall be paid forthwith by the Managing Members and failure to so pay shall constitute a
default of the Managing Members under Section 8.6 hereof. In addition, if the Managing Members fail
to so pay, the Managing Members and their Affiliates shall forthwith cease to be entitled to the
amounts otherwise payable to them pursuant to Section 5.2.A. Such Section 5.2.A payments shall
accrue but only be paid upon the payment of such damages in full and any amount of such damages
not so paid shall be deducted against such Section 5.2.A payments otherwise due to the Managing
Members or their Affiliates. In addition, if a Reporting Default shall occur, the Special Limited
Member may select a firm of accountants who shall prepare the statements, returns, forms and reports
required under Sections 7.5.A, 7.5.B and 7.6.A, and the fees and expenses of such accountants shall be
paid by the Company. The Managing Members shall immediately furnish to such accountants all
documentation and other information necessary to prepare such statements, returns, forms and
reports.

         Section 7.7 Site Visits

         The Managing Members shall cooperate with and assist (and shall cause the Management
Agent to so cooperate with and assist) the Special Limited Member in making periodic site visits to the
Property and the principal office of the Company, during which the Managing Members and the
Management Agent shall make available to the Special Limited Member: (i) the site and all buildings
comprising the Property for physical inspection; (ii) all relevant construction documents including
building inspection reports, evidence of utility availability, evidence of zoning compliance and as built
Plans and Specifications; (iii) the maintenance and repair records for the Property; (iv) the Property's
rent rolls, waiting list, advertising materials, standard lease and tenant qualification documentation and
management practices and procedures; (v) the incident report files with respect to the Property; and
(vi) the resident manager for the Property and the Management Agent's supervisor with respect to the
Property for purposes of answering questions and providing additional information. Such site visits
shall occur within three days following written notice by the Special Limited Member to the Managing
Members. The Special Limited Member expects to make an initial site visit within 45 days after Full
Completion and thereafter on an annual basis, but shall have the right to make more frequent site
visits in its reasonable discretion.

        Section 7.8 Tenant File Review

         The Managing Members shall cooperate with and assist (and shall cause the Management
Agent to so cooperate with and assist) the Special Limited Member in making periodic reviews of the
Company's tenant files for the purpose of assessing compliance with respect to the Property's leasing
practices under the Code and the requirements of the Credit Agency. During each review the
Managing Members and the Management Agent shall make available to the Special Limited Member
either at the office of the Management Agent during regular business hours or, if so requested by the
Special Limited Partner, by sending photocopies to the Special Limited Partner, all tenant files and
leasing practices and procedures of the Property. Such reviews (or sending of photocopies) shall occur
within three days following written notice by the Special Limited Member to the Managing Members;
the Special Limited Member expects to make reviews periodically during initial lease up of the
Property and thereafter on an annual basis, but shall have the right to make more frequent reviews in
its reasonable discretion. Neither the making of such reviews nor the existence of the right to make


                                                   35
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 39 of 89 Document 14-1
 such reviews shall relieve the Managing Members of their sole obligation (or constitute a defense
 against breach of such obligation) to maintain the Property in compliance with all rules and
 requirements under the Code and of the Credit Agency. The Managing Members shall cause the
 Management Agent to cure all deficiencies in tenant files or practices and procedures identified by the
 Special Limited Member as a result of such reviews.

         Section 7.9 Tax Elections

         A.       If requested to do so by the transferee of a Company interest, the Managing Members
shall make the election under Section 754 of the Code, on behalf of the Company, at such time and in
such manner as to obtain all the benefits provided for by such Section; provided that the transferee
will pay all costs associated therewith and neither the Company nor the Managing Members shall be
held responsible or liable for the failure to make such elections if the Managing Members are not given
notice of the event giving rise to an adjustment for which such election is needed at or prior to the
close of the fiscal year during which the event occurs.

          B.    All other elections required or permitted to be made by the Company under the Code
•shall be made by the Managing Members in such manner as will, in the opinion of the Accountants, be
 most advantageous to the Investor Limited Member but shall not create additional obligations on the
 part of the Managing Members.

        Section 7.10 Asset Manager, Asset Management Fee and Reimbursement

         A.      The Special Limited Member shall have the right from time to time to appoint its
Affiliate (and from time to time to substitute another Affiliate) to exercise on its behalf any or all of
the rights and to perform any or all of its functions of either or both of the Limited Members under
this Agreement (such appointee is herein referred to as the "Asset Manager"), and all rights, authority
and Consents of any Limited Member hereunder, when exercised by the Asset Manager, shall have the
same force and effect as if exercised by such Limited Member. Pursuant to the foregoing, the Special
Limited Member hereby appoints Banc One Capital Funding Corporation to be the Asset Manager,
and the Managing Members hereby recognize such appointment. The Limited Members (and the
Asset Manager) shall have the right to engage lawyers, accountants, appraisers and consultants to assist
in the performance of its functions under this Agreement, and the Managing Members and the
Management Agent shall cooperate with and assist such lawyers, accountants, appraisers and
consultants in the performance of their respective engagements.

         B.       Beginning in 2000, the Company shall pay to the Asset Manager (or to such other
party as the Special Limited Member may designate if no Asset Manager has been appointed) the Asset
Management Fee for reviewing the repons provided in Article VII, monitoring the affairs of the
Company and the Property, and consulting with the Special Limited Member with respect to
Consents which may be requested from it. The annual Asset Management Fee shall be in the amount
equal to one percent (1 %) of Operating Revenues. The Asset Management Fee shall be due and
payable quarterly, in arrears, within 15 days after the end of each calendar quarter; provided, however,
that if any fiscal year commencing with 2000, Operating Revenue is insufficient to pay the full amount
of the Asset Management Fee, and the Managing Members do not fulfill their obligation to fund any
shortfall, the unpaid portion thereof, less any amount funded by the Managing Members pursuant to
its obligation to do so as set forth in Sections 6. 9 and 6.10, shall accrue and be payable on a cumulative
basis prior to any distributions of Cash Flow or Capital Transaction Proceeds pursuant to
Sections 5.2.A and 5.2.B, respectively.

        C.      The Company shall reimburse the Asset Manager (or such other party as the Special
Limited Member may designate if no Asset Manager has been appointed) for reasonable fees and
expenses incurred by it, acting in good faith, in connection with the review, investigation and
resolution of any event or circumstance which may constitute a material irregularity or material


                                                    36
        Case 2:20-cv-01169-BHL Filed 08/27/20 Page 40 of 89 Document 14-1
 breach of this Agreement in connection with the Company or the Property, including any grounds
 for removal of the Managing Members under the Company Agreement or the Management Agent
 under the Company Agreement or Management Agreement, any event that constitutes, or may with
 the lapse of time, notice or both, constitute an event of default (subject to any applicable cure periods
 acceptable to the Limited Members) with respect to any component of the Permitted Loans, any
 potential material breach or noncompliance with any requirements pertaining to the Low Income
 Housing Credit, any potential material mismanagement of the Property, any proposed refinancing of
 any component of the Permitted Loans, or any proposed sale or other disposition of the Property,
 both of which must be covered if necessary by Operating Deficit Loans (if required under
 Section 6.10), but otherwise will be payable as a Limited Member Loan in accordance with
 Section 5.2A(2) and Clause Fourth of Section 5.2B.; provided, however, that ·no reimbursement shall
 be paid for:

                (1)      the ordinary fees and expenses of accountants engaged by the Asset Manager
        with respect to the review of the audit of the annual financial statements provided for under
        Section 7.5.A;

                (2)     the ordinary fees and expenses of accountants engaged by the Asset Manager in
        connection with the review of tenant files as provided for in Section 7.8 orthe review of
        forms, practices and procedures provided for in Section 7.6.I;

                  (3)     the ordinary fees and expenses of the Asset Manager in connection with the
        site visits provided for in Section 7.7;

                (4)    any fees or expenses incurred by the Asset Manager in connection with the
        preparation and distribution of reports or other communications to the Investor Limited
        Member or the Members or members thereof; and

               (5)     any salary or other overhead expense incurred in connection with the ongoing
        performance of normal review functions under this Agreement.

ARTICLE VIII -- Retirement of a Managing Member

        Section 8.1 Retirement

          A.      No Managing Member shall Retire (other than by reason of death or adjudication of
incompetence or insanity) from the Company or sell, assign, transfer or encumber his interest as a
Managing Member without the Consent of the Special Limited Member. In the event of a Retirement
of a Managing Member his status and the disposition of his interest in the Company shall be
determined in accordance with Section 8.4. In no event shall any Managing Member assign, transfer
or sell all or any part of his interest as a Managing Member to any Entity which is a tax-exempt entity
as defined in Section 168(h)(2) of the Code.

        B.       Upon the Retirement of any of the Managing Members named on Schedule A under
circumstances which are in violation of the provisions of Section 8.1, then, requirements of this
Section 8.1.B are not met, then at the election of the Special Limited Member exercised at any time
thereafter, any or all of the other Managing Members shall also Retire from the Company as Managing
Members, and such Retirement shall be deemed to be in violation of Section 8.1 and shall be subject to
the consequences thereof as provided in Section 8.4.


       Section 8.2 Obligation to Continue

       Upon the Retirement of a Managing Member, any remaining Managing Member or Managing



                                                   37

         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 41 of 89 Document 14-1
Members, if any, or, if none, the Retired Managing Member or his heirs, successors or assigns, shall
immediately send notice of such Retirement (the "Retirement Notice") to each Limited Member, and
the Company shall be (i) dissolved if there is no remaining Managing Member and the Company is not
reconstituted pursuant to Section 8.3 hereof, or (ii) continued by the remaining Managing Member(s)
as provided in the sentence next following. The Managing Members shall have the right, and hereby
covenant and agree, unless there is no remaining Managing Member, to elect to continue the business
of the Company.

        Section 8.3 Retirement of a Sole Managing Member

        If, following the Retirement of a Managing Member, there is no remaining Managing Member
of the Company, or if there are remaining Managing Members but they shall fail to elect to continue
the business of the Company, then the Special Limited Member may designate a Person (which Person
may be the Special Limited Member) to become a successor Managing Member of the Company as
reconstituted as hereinafter provided.

        Section 8.4 Interest of Retired Managing Member

         A.       Each Managing Member hereby agrees that at the time of his Retirement if such
Retirement is in violation of the provisions of Section 8.1, (a) the Retired Managing Member and all
Members who are Affiliates of the Retired Managing Member shall be immediately and automatically
withdrawn from the Company and the interest in the Company of the Retired Managing Member and
such Affiliates shall be automatically transferred and be deemed transferred to the Company for the
benefit of the remaining Members, (b) the right of the Retired Managing Member and such Affiliates
to receive all fees, loan repayments and any other amounts from the Company shall terminate and
(c) the Retired Managing Member and such Affiliates shall remain liable for the performance of all of
their obligations under this Agreement that arose prior to the date of such Retirement. For the
purposes of Article V hereof, the effective date of the aforesaid transfers shall be deemed to be the date
on which such Retirement occurs.

         B.      In the event that a Managing Member shall Retire as a Managing Member under
circumstances not in violation of Section 8.1, such Retired Managing Member shall be deemed to have
automatically transferred to the remaining or successor Managing Members, in proportion to their
respective Managing Member interests, all or such portion of the interest of such Retired Managing
Member in each of the profits, losses and distributions of the Company (as set forth in Article V
hereof) which, when aggregated with the existing Managing Member interests of all such remaining
and successor Managing Members, will be sufficient to assure such remaining and successor Managing
Members an aggregate 0.01 % interest in all such profits, losses and distributions of Cash Flow and
Capital Transactions proceeds of the Company under Article V hereof. No documentation shall be
necessary to effectuate such transfer and the same shall be deemed effective upon the Retirement of
such Retired Managing Member.) The Retiring Managing Member shall retain the right to be paid all
fees, loan repayments and other amounts from the Company which have become due at or following
the time of such Retirement, and shall not be liable for any obligations of the Company arising after
the date of his Retirement. Those Persons succeeding to the portion of the interest of the Retired
Managing Member not transferred to the remaining and successor Managing Members shall become
Limited Members hereunder provided that such Persons shall not participate in any of the votes or
Consents of the Limited Members set forth herein nor share in any of the profits, losses or
distributions of the Company expressly accorded to the Limited Members under Article V, but shall
have instead the same share of such Company profits, losses and distributions represented by such
interest when held by the Retiring Managing Member after the transfer called for in the first sentence
of this Section 8.4.B. Notwithstanding the foregoing, however, all Company interests and all fees,
loan payments and other amounts payable which are reserved to the Retired Managing Member and
his successors pursuant to this Section 8.4.B shall be subject to offset by any amounts and Company
interests which the Company must pay or assign to a competent professional real estate


                                                   38
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 42 of 89 Document 14-1
developer/manager to induce it to become a Managing Member in replacement of the Retired
Managing Member and to carry out the purposes of the Partnership and assume the Managing
Member obligations hereunder.

        Section 8.5 Designation of New Managing Members

       The Managing Members may, with the approval of the Lenders (if required), and of any other
Person required under the Property Documents and with the Consent of each Limited Member, at
any time designate additional Managing Members each with such interest as a Managing Member in
the Company as the Managing Members may agree upon.

        Any incoming Managing Member (other than a Managing Member admitted pursuant to
Section 8.6) shall as a condition of receiving any interest in the Company agree to be bound by the
Mortgages, all other Property Documents, and any other documents required in connection therewith
and by the provisions of this Agreement, to the same extent and on the same terms as any other then
Managing Member(s).

        Section 8.6 Additional and Substitute Managing Members

         A.      Upon the occurrence of any one or more of the Events of Default set forth in Section
8.6.B below, the Special Limited Member shall have the right to cause itself or its Affiliate to be
admitted to the Company as an additional Managing Member as provided in Section 8.6.C, and/or to
remove the Managing Members as provided in Section 8.6.D. Each of the Members hereby makes,
constitutes, and appoints the Special Limited Member, with full power of substitution, the true and
lawful attorney of, and in the name, place and stead of, such Member, with power from time to time
to take all action and do all things necessary or appropriate to implement and carry out the provisions
of this Section 8.6. Such appointment shall constitute a power coupled with an interest, shall be
irrevocable, shall survive the death, incompetence or dissolution of any Member and shall be binding
on any assignee of all or any portion of the interest of any Member.

        B.      The following shall each be an "Event of Default":

         (1)    A Managing Member or any Affiliate of such Managing Member (including if
applicable the Management Agent) has in connection with the Company or the Property: (a)
performed an act or failed to perform any act constituting fraud, willful misconduct, misappropriation
or commingling of funds, dishonesty or misrepresentation or non-disclosure of material facts, or (b)
performed and act or failed to perform any act constituting gross negligence, violation of law or breach
of fiduciary duty and such act or failure to act may have a material adverse effect on the Company, the
Property or the Limited Members.

       (2)      A Managing Member has breached any written representation or warranty made          to
the Limited Members  and such breach may have a material adverse effect on the Company, the
Property or the Limited Members.

        (3)     Failure of a Managing Member to observe or perform any material obligation or
covenant to be observed or performed under this Agreement by such Managing Member (including
without limitation the failure to provide on a timely basis any of the financial statements, tax returns,
reports and other items set forth in Article Vil).

      (4)      The Company shall be in material default of any of its obligations under the Property
Documents beyond the expiration of any explicable cure period, which default, in the reasonable
judgment of the Special Limited Member, threatens an assignment or foreclosure of any Mortgage.




                                                   39
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 43 of 89 Document 14-1
        (5) The Managing Members fail to enforce the material terms and conditions of the
Management Agreement or to supervise the performance by the Management Agent of its duties
thereunder.

         (6)    At any one time five percent or more of the dwelling units in the Property shall not be
in compliance with Section 42 of the Code and the Managing Members have defaulted on their
obligations to make payments under Sections 4.2, 6.9 or 6.10.

       (7)    An Event of Bankruptcy shall occur with respect to a Managing Member or a
Guarantor, a Guarantor shall be in default under its guaranty of the obligations of the Managing
Members entered into of even date herewith, or a Managing Member or a Guarantor shall fail to
comply with the requirements of Section 8.1.B.

Any dispute or controversy as to whether any of the Events of Default has occurred, or whether such
event has been cured or is susceptible of being cured within any grace period specified, shall be initially
determined solely by the Special Limited Member, whereupon the Special Limited Member may
el'ercise its rights set forth in this Section 8.6. However, such determination shall be subject to review
in a judicial proceeding brought by either (i) the Managing Members in a court of general jurisdiction
sitting in Columbus, Ohio or (ii) the Limited Members in a court of general jurisdiction sitting in
Milwaukee, Wisconsin. Any judicial findings which are contrary to the determination of the Special
Limited Member shall not retroactively impair or otherwise affect the rights and authority of the
Special Limited Member hereunder prior to the issuance of such findings. However, the Special
Limited Member shall indemnify and hold harmless the Managing Members for all claims, damages,
loss and expense arising from its actions as a Managing Member pursuant to this Section 8.6 if such
review shall conclude that an Event of Default did not in fact occur. In the event of any judicial
proceeding regarding the exercise of rights set forth in this Section 8.6, the unsuccessful party in such
judicial proceeding agrees to indemnify the prevailing party for all costs, expenses and reasonable
attorney fees incurred by the prevailing party in connection with such litigation (including, without
limitation, all travel and related costs and expenses incurred by the prevailing party).

The Special Limited Member shall give notice in writing to the Managing Members of its
determination that the Managing Members shall be removed pursuant to this Section 8.6. The
Managing Members shall have fifteen (15) days after receipt of such notice (the "Cure Period") to cure
any Event of Default or reason for such removal, in which event it shall remain as the Managing
Member. If, at the end of the Cure Period (or such later date acceptable to the Special Limited
Member in its reasonable discretion upon request by the Managing Members), the Managing Members
have not cured any default or other reason for such removal, the Special Limited Member shall be
permitted to exercise its rights pursuant to this Section 8.6, the powers and authorities conferred on
them as the Managing Members under this Agreement shall cease and the Interest of such Managing
Members shall be transferred in accordance with Section 4.4(b).


        C.       If the Special Limited Member elects to admit itself or its Affiliate as an additional
Managing Member upon the occurrence of an "Event of Default", such admission shall occur
automatically and without further action by any Member upon the giving of notice thereof by the
Special Limited Member to the Members, and each of the Members hereby agrees and consents in
advance to the foregoing admission. Upon the occurrence of such admission, any delegation of
authority agreed to between the Managing Members in accordance with Section 6.4.B hereof (whether
expressly set forth in this Agreement or otherwise) shall be canceled and of no further force and effect,
and instead all of the other Managing Members shall be deemed to have delegated, automatically and
without the requirement of a writing or any other action other than as set forth above, all their
powers and authority (including, without limitation, all right to deposit to, withdraw from and
otherwise control all Company bank accounts) to the Special Limited Member in its capacity as an
additional Managing Member as set forth in Section 6.4.B. Notwithstanding its admission to the


                                        40
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 44 of 89 Document 14-1
Company, said additional Managing Member shall not undertake or assume, or be deemed to have
undertaken or assumed, any obligations or liabilities imposed on the Managing Members pursuant to
this Agreement or which arise in any other manner with respect to the Company or the Members.
Each Member agrees that the Special Limited Member or any Person it causes to be admitted as a
Managing Member pursuant to this Section 8.6 may withdraw as a Managing Member without the
consent of any other Member.

          D.     If the Special Limited Member shall elect to remove one or more of the Managing
Members upon the occurrence of an ''Event of Default", then such removal shall occur automatically
and without further action by any Member upon the giving of notice thereof by the Special Limited
Member to the Members. Upon such removal, (1) the removed Managing Member shall have the
obligation to sell his Company interest to the Special Limited Member upon payment of the amount
of the removed Managing Member's Capital Account less any and all damages suffered by the
Company relating to the Event of Default and any amounts which must be paid by the Company to
induce a competent professional real estate developer/ manager to become a Managing Member and
carry out the purposes of the Company and assume the Managing Member obligations hereunder;
(f) his right and the right of any Affiliate of such Removed Managing Member, if any, to be paid all
fees, repayments of loans and other payments by the Company shall terminate; (3) any delegation of
authority agreed to between the removed Managing Member in accordance with Section 6.4 .B hereof
(whether expressly set forth in this Agreement or otherwise) shall be canceled and of no further force
and effect; and (4) the removed Managing Member shall remain liable for all obligations to the
Company arising before and after the effective date of his removal.

        Section 8.7 Amendment of Articles of Organization

         Upon the admission of an additional or replacement Managing Member, Schedule A shall be
amended to reflect such admission and an amendment to the articles of organization of the Company,
also reflecting such admission, shall be filed in accordance with the Uniform Act.


ARTICLE IX- Limited Member Transfers

        Section 9.1 Assignments

        A.      An assignee of a Limited Member who does not become a Substitute Limited Member
in accordance with Section 9.2 shall have the right to receive the same share of profits, losses, credits
and distributions of the Company to which the assigning Limited Member would have been entitled if
no such assignment had been made by such Limited Member.

        B.      In the event any assignment of a Limited Member's interest as a Limited Member shall
be made, there shall be filed with the Company (and the Company need not recognize such
assignment until such filing) a duly executed and acknowledged counterpart of the instrument making
such assignment. Such instrument must evidence the written acceptance of the assignee to all the
terms and provisions hereof.

        C.      Notwithstanding the foregoing, the obligations of any assigning Limited Member to
pay Installments to the Company shall be extinguished only by and to the extent of the aggregate
am.aunt of Installments paid to the Company by such assigning Limited Member or on its behalf by its
assignee.

        Section 9.2 Substitute Limited Members

     A.        Each Limited Member shall have the right to substitute an assignee as a Limited
Member in its place so long as such assignee is an Affiliate of such Limited Member, an Affiliate of any


                                                   41
            Case 2:20-cv-01169-BHL Filed 08/27/20 Page 45 of 89 Document 14-1
corporate successor of a Limited Member or an entity sponsored or controlled by an Affiliate of the
manager of the Investment Limited Member. Each Limited Member shall also have the right to
substitute an assignee as a Limited Member in its place in order to assist the Limited Members or their
Affiliates with any corporate reorganization or restructuring. Ariy other substitution shall require the
Consent of the Managing Members, which Consent shall not be unreasonably withheld. Any
Substitute Limited Member shall, as a condition of receiving any interest in the Company assets, agree
to be bound to the extent required under Section 3.6.B.              ·

         B.      Upon the admission of a Substitute Limited Member, Schedule A shall be amended to
reflect the name and address of such Substitute Limited Member and to eliminate the name and address
of the assigning Limited Member, and, if required under the Uniform Act, an amendment to the
articles of organization of the Company reflecting such admission shall be filed in accordance with the
Uniform Act. Each Substitute Limited Member shall execute such instrument or instruments as shall
be required by the Managing Members to signify its agreement to be bound by all the provisions
hereof, and shall pay reasonable legal and filing expenses in connection with its substitution as a
Limited Member.

        Section 9.3 Restrictions

        A. In no event shall all or any part of a Limited Member interest in the Company be assigned
or transferred to a minor (other than to a member of a Limited Member's Immediate Family by reason
of death) or to an incompetent.

         B. Any sale, exchange, transfer or other disposition in contravention of any of the provisions
of this Section 9.3 shall be void and ineffectual and shall not bind or be recognized by the Company.

        Section 9 .4 Other Limited Members

          The Special Limited Member shall have the right at any time and from time to time to
substitute in its place as Special Limited Member any Person which (a) controls the Special Limited
Member, (b) is owned in substantial part by the Special Limited Member or (c) is controlled by the
Person controlling the Special Limited Member. Each Member hereby consents to such
substitution(s) if and when it occurs, and agrees that the substitute Special Limited Member shall have
all the rights, benefits and duties set out in this Agreement for the Special Limited Member.


ARTICLE X- General Provisions

        Section 10.1 Amendments to Articles of Organization

        Within 120 days after the end of any fiscal year in which the Limited Members shall have
received any distributions of their Capital Contribution under Article V hereof, the Managing
Members shall file if required under the law of the State and elsewhere as the Managing Members deem
appropriate or required an amendment to the articles of organization of the Company reducing
Outstanding Capital of each Limited Member as stated in the last previous amendment to the articles
of organization of the Company. Nothing in this Section 10.2 shall authorize, however, any change in
Schedule A.

        Section 10.2 Notices

        Except as otherwise specifically provided herein, all notices, demands or other
communications hereunder shall be in writing and shall be deemed to have been given (i) four business
days after being deposited in the United States mail and sent by certified or registered mail, postage
prepaid, (ii) two business days after being deposited with Federal Express or similar overnight delivery


                                        42
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 46 of 89 Document 14-1
service, (iii) on the business day after the day of transmission by telecopier or other facsimile
transmission, or (iv) on the business day following delivery personally, in each case to the parties at the
addresses set forth below or at such other addresses as such parties may designate by notice to the
Company: If to the Company, at the principal office of the Company set forth in Section 2.2; and if
to a Member, at his address set forth in Schedule A, in each case with copies to:

        (i)    The Special Limited Member, BOC IX Asset Management, LLC, cl o Banc One
Capital Markets, 150 East Gay Street, Mail Code OHl-1222, 22"d Floor, Columbus, OH 43215
(Attention: Charles W. Ewing, Jr.);

       (ii)     Nixon Peabody LLP, 101 Federal Street, Boston, MA 02110, Attention: Robert H.
Adkins, P.C. (file reference 30598-44); and

      (iii)   Reinhart, Boerner, Van Dueren, Norris & Rieselbach, S.C., 1000 North Water Street,
Milwaukee, Wisconsin 53202, Attention: William Cummings, Esq.

        Section 10.3 Word Meanings
                                                                           11
        The words such as herein," hereinbefore," hereinafter, "hereof' and hereunder'' refer to
                          11       11             11          11



this Agreement as a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise requires.

        Section 10.4 Binding Provisions

        The covenants and agreements contained herein shall be binding upon, and inure to the
benefit of, the heirs, legal representatives, successors and assigns of the respective parties hereto.

        Section 10.5 Applicable Law

        This Agreement shall be construed and enforced in accordance with the laws of the State.

        Section 10.6 Counterparts

         This Agreement may be executed in several counterparts and all so executed shall constitute
one agreement binding on all parties hereto, notwithstanding that all the parties have not signed the
original or the same counterpart.

        Section 10.7 Separability of Provisions

         Each provision of this Agreement shall be considered separable and (a) if for any reason any
provision or provisions herein are determined to be invalid and contrary to any existing or future law,
such invalidity shall not impair the operation of or affect those portions of this Agreement which are
valid, or (b) if for any reason any provision or provisions herein would cause the Limited Members to
be bound by the obligations of the Company under the laws of the State as the same may now or
hereafter exist, such provision or provisions shall be deemed void and of no effect.

        Section 10.8 Paragraph Titles

       Paragraph titles are for descriptive purposes only and shall not control or alter the meaning of
the Agreement as set forth in the text.




                                                     43
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 47 of 89 Document 14-1
         Section 10.9 Amendments

       Except as otherwise provided in Section 5.4.H, this Agreement may not be amended or
modified except by a written instrument signed by all of the Members.

         Section 10.10 Time of Admission

        Each Limited Member shall be deemed to have been admitted to the Company as of the first
day of the month during which its actual admission occurs for all purposes of this Agreement
including Article V.


ARTICLE XI- Defined Terms

        Certain capitalized terms used in this Agreement shall have the meanings specified below:

        "Accountants" means the certified public accountant as may be engaged by the Company in
;ccordance with Section 7.4 hereof.

        "Additional Capital Contribution" shall have the meaning set forth in Section 4.2.A(7).

        "Adjustment Amount" has the meaning set forth in Section 4.2.

        "Admission Date" means the date on which this Agreement shall have been fully executed by,
delivered among and become binding on all of the Members.

          "Affiliate" means, as to any named Person or Persons (or as to every Managing Member if no
Person is specifically named): (1) such Person; (2) member of the Immediate Family of such Person;
(3) legal representative, successor or assignee of any Person referred to in the preceding clauses (1) or
(2); (4) trustee of a trust for the benefit of any Person referred to in the preceding clauses (1) or (2); or
(5) any other Person (a) who directly or indirectly controls, is controlled by, or is under common
control with such Person, (b) who owns or controls 10% or more of the outstanding voting interests
of such Person, (c) of which 10% or more of the outstanding voting interests is owned by such Person
or any of the Persons referred to in the foregoing clauses (1) through (3); (d) who is an officer, director,
partner or trustee of such Person, or (e) for which such Person acts in the capacity of officer, director,
partner or trustee.

       "Agreement" means this Amended and Restated Operating Agreement of the Company as it
may be amended from time to time.

        "Annual Reported Credit" has the meaning set forth in Section 4.2.A(6).

        "Asset Management Fee" means the fee payable to the Asset Manager by the Company
pursuant to Section 7.10.B. In the case of any provisions of this Agreement which relate to the
payment of the Asset Management Fee, the term "Asset Management Fee" shall be deemed to include
the reimbursements payable pursuant to Section 7.10.C.

         "Asset Manager" means the party appointed by the Special Limited Member to exercise certain
rights and perform certain functions on behalf of the Limited Members pursuant to Section 7.10.A.

         "Basis Certification" means the receipt by each Limited Member of a written estimate of the
Accountants, in a form and in substance satisfactory to the Special Limited Member, as to the itemized
amounts of the construction and development costs of the Property and a reasonable estimate of the
"eligible basis" and "applicable percentage" (as defined in the Code) pertaining to each building in the


                                        44
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 48 of 89 Document 14-1
    Property following Full Completion.

           "Capital Account" has the meaning set forth in Section 3.3.

         "Capital Contribution" means the total amount of cash contributed or agreed to be
 contributed to the Company by each Member as shown in Schedule A, including any amounts which
 are paid on behalf of the Investor Limited Member pursuant to the provisions of Section 4.2.B herein.
 Any reference in this Agreement to the Capital Contribution of a then Member shall include a Capital
 Contribution previously made by any prior Member with respect to the Company interest of such
 then Member.

          "Capital Transaction" means any transaction or other source of funds the proceeds of which
 are not includable in determining Cash Flow including, without implied limitation, the sale or other
 disposition of all or substantially all of the assets of the Company and any refinancing of any
 Mortgage, but excluding the payment of Capital Contributions by the Members.

,          "Cash Flow" means for any period the excess of (a) Operating Revenues for such period over
 (b) the sum of Operating Expenses and Debt Service for such period.

           "Centennial Partners " shall have the meaning set forth in the Preliminary Statement.

          "Code" means the Internal Revenue Code of 1986, as amended from time to time.

          "Company" means the limited liability company governed by this Agreement as said limited
liability company may from time to time be constituted and amended.

         "Company Minimum Gain" means the amount determined by computing, with respect to
each Company Non-Recourse Liability, the amount of gain, if any, that would be realized by the
Company if it disposed of (in a taxable transaction) the property subject to such liability in full
satisfaction of such liability, and by then aggregating the amounts so computed. Such computations
shall be made in a m~J.ner consistent with Treasury Regulation Section 1.704-2(d).

       "Company Non-Recourse Liability" means any Company liability (or portion thereoQ for
which no Member or Related Person bears the Economic Risk of Loss.

        "Compliance Period" means the "compliance period" as defined in Section 42 of the Code for
the Property or any building comprising a pan of the Property.

        "Consent" of any Member means the advance written consent or approval of such Member,
which consent or approval shall not be unreasonably withheld or delayed unless otherwise stated in
the Agreement.

       "Construction Mortgage Lender" means Bank One Wisconsin, N.A. and Wisconsin Housing
and Economic Development Authority, in its capacity as maker and holder of the Construction
Mortgage Loan, together with its successors and assigns in such capacity.

         "Construction Mortgage Loan" means the Mortgage made by the Construction Mortgage
Lender in the principal amount of $7,725,522, as evidenced by, and on such other terms as are set forth
in, a promissory note, security agreement, and other documents related thereto dated August 30, 2000.

        "Construction Mortgage Loan Closing" means the first date upon which (i) the Company shall
have received all necessary governmental and other permits and approvals for the construction a1Jd
operation of the Property in accordance with the Plans and Specifications, (ii) all documents
evidencing or related to the Construction Mortgage Loan shall have been executed and delivered by all



                                          45
           Case 2:20-cv-01169-BHL Filed 08/27/20 Page 49 of 89 Document 14-1
 parties thereto, and (iii) all requirements to funding the initial disbursement of Construction Mortgage
 Loan proceeds under the documents evidencing the Construction Mortgage Loan shall have been
 satisfied.

         "CPI Adjustment" means the ratio of (a) the Consumer Price Index most recently published
 prior to the specified date the CPI Adjustment is to be determined, divided by (b) the Consumer Price
 Index most recently published prior to the Admission Date. "Consumer Price Index" means the
 Consumer Price Index for All Urban Consumers, All Cities, for All Items (base 1982-84 = 100)
 published by the United States Bureau of Labor Statistics. In the event such index is not in existence
 when any determination relying on such index under this Agreement is to be made, the most
 comparable governmental index published in lieu thereof shall be substituted therefor.

         "Credit Agency" means the Wisconsin Housing and Economic Development Authority.

        "Credit Agency Set-Aside" means the set-aside test whereby: (a) all Low Income Units in the
Property must be occupied by individuals with income equal to no more than sixty percent (60%) of
area median income, as adjusted for family size; (b) at least one (1) Low Income Unit in the Property
:Uust be occupied by an individual with income equal to no more than fifty percent (50%) of area
median income, as adjusted for family size; (c) at least six (6) of the Low Income Units in the Property
must be occupied by individuals with income equal to no more than forty percent (40%) of area
median income, as adjusted for family size; and (d) one (1) Low Income Unit in the Property must be
occupied by an individual with income equal to no more than thirty percent (30%) of area median
income, as adjusted for family size.

        "Credit Period" means the "credit period" for the Property or any building comprising a part
of the Property, as defined in Section 42 of the Code.

        "Debt Service" shall mean all payments of interest, principal and recurring charges due and
payable on the Mortgages during a specified period.

          "Debt Service Coverage" at a specified percentage shall be deemed to have occurred at the end
 of the earliest period, commencing on or after Full Completion, of the specified number of
 consecutive calendar months during which period, as determined by the Accountants, the Net
 Operating Income for such period divided by all Debt Service required to be paid during such period
 (or which would have been due if monthly payments of Debt Service on the Permanent Mortgage
Loan had been payable during such period) shall equal or exceed the specified percentage. "Net
Operating Income" for a particular period shall be the excess of Operating Revenue (excluding rent
which is paid by any tenant who is not a Qualified Tenant) actually received during such period by the
Company on a cash basis (except that, for Debt Service Coverage purposes only, any rental subsidies
payable by a government agency pursuant to Section 8 certificates or comparable subsidy programs
shall be included in Operating Revenues on an accrual basis) over all Operating Expenses for such
period (Operating Expenses shall be equal to (a) the higher of: (i) the pro forma amount set forth in
the financial forecast attached as Exhibit 2 or (ii) actual Operating Expenses, or (b) such other amount
reasonably determined by the Special Limited Member based on relevant operating expense
information provided by the Managing Members and consistent with the underwriting of operating
expenses by the First Mortgage Lender), as determined on an annualized accrual basis including a
ratable share of seasonal expenses which are normally incurred on an unequal basis during each month
of a full annual period of operation and assuming real estate taxes are paid in the amount due following
assessment of the Property after Full Completion. Notwithstanding anything set forth above, the
Special Limited Member shall be required to use the Operating Expenses determined by the
Permanent Lender for purposes of delivering the Permanent Mortgage Loan to Fannie Mae in
connection with the permanent mortgage loan commitment letter dated August 1, 2000.

        "Deferred Development Cost Payment" means the deferred payment        to   be made by the


                                        46
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 50 of 89 Document 14-1
 Company to the Managing Members in partial payment of the Guaranteed Development Cost under
 the circumstances set forth in Section 6. 9 hereof.

        ''Designated Prime Rate" means the "Prime Rate" established by a preponderance of the largest
 U.S. banks as announced from time to time in the Wall Street Journal.

           "Developer" means Wimmer Brothers Development Company, LLC, a Wisconsin limited
 liability company, in its capacity as the developer of the Property which has contracted with the
 Company to perform certain services relating to the development of the Property.

         "Development Completion Obligation" means the obligation of the Managing Members to
 acquire and develop the Property for a fixed turnkey price, as set forth in Section 6. 9.

        "Development Costs" means those costs related to the development and initial leaseup of the
 Property as more specifically described in Section 6.9.

          ''Development Expiration Date" shall mean the first date on which all of the following shall
have occurred: (i) Permanent Mortgage Commencement, (ii) the Initial Qualified Occupancy Date,
and (iii) Stabilized Operations.

       "Development Funds" means those sources of funds available to meet Development Costs as
more specifically described in Section 6. 9.

        ''Development Services Agreement" means the Development Agreement dated December 1,
1999, by and between the Company and the Developer.

         "Development Services Fee" means the fee payable pursuant to Section 6.11 to the Developer
for the development services referred to therein.

         "Economic Risk of Loss" has the meaning set forth in Treasury Regulation Section 1.752-2.

        "8609 Issuance" means the receipt by the Company from the Credit Agency of Internal
Revenue Service Form(s) 8609 with respect to all buildings in the Property and allocating to the
Company Low Income Housing Credit in an amount equal to at least 80% of the maximum annual
Projected Credit.

        "Entity" means any general partnership, limited partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative or association.

        "Event of Bankruptcy" means with respect to any Person:

         (i)     the entry of a decree or order for relief by a court having jurisdiction in respect of such
Person in a case under the Federal bankruptcy laws, as now or hereafter constituted, or any other
applicable Federal or state bankruptcy, insolvency or other similar law, or the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar official) of such Person or for
any substantial part of his property, or the issuance of an order for the winding-up or liquidation of his
affairs and the continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days; or

       (ii)    the commencement by such Person of a proceeding seeking any decree, order or
appointment referred to in clause (i), the consent by such Person to any such decree, order or the
appointment, or taking of any action by such Person in furtherance of any of the foregoing.

        "Exit Taxes" means, with respect to the Property, the amount of federal income taxes and (to



                                        47
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 51 of 89 Document 14-1
 the extent applicable) State of Wisconsin income taxes actually payable by the members in the
 Company (taking into account all applicable deductions and credits attributable to such taxes in each
 taxing jurisdiction) in connection with such sale or liquidation.

          "Facility" shall have the meaning given to it in the Federal Comprehensiv e Environmenta l
 Response, Compensation and Liability Act of 1980, 42 U.S.C. Sec. 9601 et~., as amended, and shall
 also include any meaning given to analogous property under other Hazardous Waste Laws.

         "Filing Office" means the Department of Financial Institutions of State of the State.

          "First Mortgage Loan" means the loan to be made by Banc One Capital Funding Corporation
 in the principal amount of $3,710,000 pursuant to a certain loan commitment letter dated August 1,
 2000. The First Mortgage Loan will be secured by a first mortgage on the Property. The First
 Mortgage Loan is a component of the Permanent Financing.

           "Full Completion" means the occurrence of (a) completion of construction of the entire
 Property and in compliance with the Property Documents, subject to a reasonable "punch list"
 Satisfactory to the Special Limited Member and the First Mortgage Lender, as such completion is
 evidenced by the receipt by the Company of (i) written confirmation thereof from the inspecting
 architects and from the general contractor for the Property and (ii) written approval of occupancy by
 all state and municipal agencies empowered or required to issue such approval, (b) satisfaction of all
 material requirements in the Property Documents relating to completion of the entire Property (other
 than such items set forth in the "punch list" described above), and (c) placement of the Property in
 service for purposes of the Code and the commencement of continuous and diligent efforts to obtain
 tenants for the Property.

      "Guaranteed Development Cost" means the fixed turnkey cost for which the Managing
Members guarantee to complete development of the Property pursuant to Section 6.9.A.

       "Guarantors" means John Wimmer and Mark Wimmer, individually, each of whom has
executed a guaranty of certain of the obligations of the Managing Members with respect to the
Company (if there be only one Guarantor at any time, such term shall refer to such sole Guarantor).

        "Hazardous Material" shall have the collective meanings given to the terms "hazardous
         11
material, "hazardous substances/' "hazardous wastes," "toxic substances and analogous terms in the
                                                                          11


Hazardous Waste Laws. In addition, the term "Hazardous Material" shall also include oil and any
other substance known to be hazardous.

        "Hazardous Waste Laws" means and includes the Federal Comprehensiv e Environmenta l
Response, Compensation and Liability Act of 1980; the Resource Conservation and Recovery Act; the
Toxic Substances Control Act and any other federal, state or local statutes, ordinances, regulations or
by-laws dealing with Hazardous Material, as the same may be amended from time to time and
including any regulations promulgated thereunder.

        "Immediate Family" means, with respect to any Person, his spouse, parents, parents-in-law,
descendants, nephews, nieces, brothers, sisters, brothers-in-law, sisters-in-law, children-in-law and
grandchildren-in-law.

        "Incentive Management Fee" means the fee payable by the Company pursuant to
Section 6.12.D hereof.

       '1nitial Qualified Occupancy Date" means the first date following Full Completion on which
the Limited Partners shall have received written confirmation from the Managing Members and the
Management Agent that 90% of the total units in the Property have been leased to and initially



                                        48
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 52 of 89 Document 14-1
 occupied by tenants (Qualified Tenants with respect to the Low Income Units).

      "Installment" means a portion of the Capital Contribution due from the Investor Limited
 Member as more fully set forth in Article IV.

         "Interest" means the entire interest of a Partner in the Company at any particular time,
 including the right of such Member to any and all benefits to which a Member may be entitled
 hereunder and the obligation os such Member to comply with the terms of this Agreement.

           "Investor Limited Member" means Banc One Tax Credit Fund IX, LLC, an Ohio limited
 liability company, or any Person who becomes a Substitute Investor Limited Member as provided
 herein, in each such Person's capacity as the Investor Limited Member of the Company.

          "I ohn Wimmer" shall have the meaning set forth in the Preliminary Statement.

          "Lenders" means the lenders with respect to the Permitted Loans.

        "Limited Member" or "Limited Members" means the Investor Limited Member and the
Special Limited Member.

          "Limited Member Loans" means loans made by the Limited Members pursuant to Section
6.13.A.

         "Low Income Housing Credit" means the amount of low-income housing tax credit, as
certified by the Accountants, which the Company and/ or its Members has or will claim pursuant to
Section 42 of the Code (or successor provisions) with respect to the Property.

         "Low Income Unit" means one of the eighty nine (89) dwelling units in the Property which
shall be occupied by a Qualified Tenant meeting the requirements in clause (b) of the definition of
"Qualified Tenant" in Article XI and at a rent level and otherwise in compliance with all requirements
such that such dwelling unit will be included in the numerator of the "unit fraction" for purposes of
Section 42(c)(l)(C) of the Code.

     "Management Agent" means the managing and rental agent for the Property engaged by the
Company pursuant to Section 6.12.

        "Management Agreement" means the agreement between the Company and the Management
Agent in effect from time to time providing for management services to the Property.

       "Management Fee" means the amount payable from time to time by the Company to the
Management Agent (or to the Managing Members if there shall be no Management Agent serving
hereunder) on an annual basis for management services in accordance with the Management
Agreement.

         "Managing Members" means all Persons designated as Managing Members in Schedule A and
all Persons who become Managing Members as provided herein, in each such Person's capacity as a
General Member of the Company, and if there be only one General Member at any time, such term
shall refer to such sole General Member.

       "Managing Member Closing Certificate" means the Managing Member Closing Certificate
dated August 30, 2000.

      "Managing Member Loan" means a loan by a Managing Member or an Affiliate of a Managing
Member referred to in Section 6.13.A.



                                        49
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 53 of 89 Document 14-1
         "Mark Wimmer" shall have the meaning set forth in the Preliminary Statement.

         ''Market Rate Units" means the eight (8) dwelling units in the Property with respect to which
 the Partnership is not obligated to comply with the requirements of the Low Income Housing Credit.

       "Member" or "Members" means any or all of the Managing Members and the Limited
 Members.

         "Member Non-Recourse Debt" means any Company liability (1) that is considered non-
 recourse under Regulation Section 1.1001-2 or for which the creditor's right to repayment is limited to
 one or more assets of the Company and (2) for which any Member or Related Person bears the
 Economic Risk of Loss.

       "Member Non-Recourse Debt Minimum Gain" means the amount of partner non-recourse
debt minimum gain and the net increase or decrease in partner non-recourse debt minimum gain
determined in a manner consistent with Treasury Regulation Sections l.704-2(d) and l.704-2(g)(3) .
•

         "Minimum Set-Aside" means occupancy of dwelling units in all of the Property sufficient to
satisfy the "40-60 test" set forth in Section 42(g) of the Code within the time period required
thereunder.

         "Mortgage" or "Mortgages" means any or all of the indebtedness of the Company evidenced
by the Permitted Loans, and any other indebtedness secured by a mortgage of the Property. Where
the context admits, the term Mortgage shall include any mortgage, deed, note, security agreement or
other instrument executed in connection with a Mortgage which is binding on the Company; and in
case a Mortgage is replaced or supplemented by any subsequent mortgage or mortgages, such term
shall refer to any such subsequent mortgage or mortgages.

        "Operating Deficit" means the excess (if any) of the sum of Operating Expenses and Debt
Service over Operating Revenues for a particular period, as more specifically described in Section 6.10.

        "Operating Deficit Loan" means a loan made to the Company pursuant to Section 6.10 and
which is repayable with interest at a rate equal to the Long Term Applicable Federal Rate in effect on
the date of such advance, and only as provided under this Agreement.

         "Operating Expenses" means all the costs and expenses of any type which are incident to the
ownership and operation of the Property, including, without limitation, real estate and other taxes, the
cost of capital improvements properly attributable to the period in question, the cost of operations
(including the cost of any services provided to residents), maintenance and repairs, the Management
Fee (excluding payment of the Subordinated Management Fee), the funding of any reserves required to
be maintained by the Lenders or pursuant to Section 6.14 .B and all amounts due with respect to
Company indebtedness, but specifically excluding Debt Service, the Asset Management Fee, initial
funding or replenishment of the Operating Reserve, the cost of those items which are included in
Development Costs pursuant to Section 6.9, payments made pursuant to Section 5.2.A or 5.2.B,
depreciation and other non-cash charges and cash distributions to Members.

       "Operating Reserve" shall mean the reserve maintained pursuant to Section 6.14 .A to meet
Operating Deficits.

         "Operating Revenue" means all rental revenue, laundry income, parking revenue and other
incidental revenues which are received by the Company and arise from the operation of the Property
as a rental apartment property.



                                        50
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 54 of 89 Document 14-1
         "Original Agreement" has the meaning set forth in the Preliminary Statement.

         "Original Limited Member" shall have the meaning set forth in the Preliminary Statement.

          "Outstanding Capital" means, as to any Member at any point in time, the excess of: (a) the
 amount of the Capital Contributions paid in by such Member through such time (in the case of the
 Investor Limited Member, including amounts paid pursuant to Section 4.1 and an additional $50,000
 liquidated damages payment and, in the case of the Managing Members, including only amounts paid
 by the Managing Members pursuant to Section 6.9.C), over (b) in the case of the Investor Limited
 Member amounts which have previously been distributed to the Investor Limited Member pursuant to
 Section 5.2.B as distributions in respect of its Positive Capital Account.

         "Permanent Mortgage Loan" means the First Mortgage Loan.

         ''Permanent Mortgage Commencement" shall mean the first date on which all of the following
shall have occurred: (a) Full Completion; (b) all conditions with respect to the payment of retainages
under the Construction Contract, under all construction subcontracts and under the Construction
Mortgage Loan documents shall have been satisfied and all such retainages shall have been disbursed;
(c) receipt by the Special Limited Member of fully executed copies of all loan documents evidencing
the Pe.rmanent Mortgage Loan with such executed documents being in form and substance satisfactory
to the Special Limited Member; (cl) the principal amount and maturity date of the Permanent
Mortgage Loan shall have been finally determined; (e) full disbursement of the proceeds of the
Permanent Mortgage Loan and amortization of the Permanent Mortgage Loan shall have commenced;
and (Q repayment in full of the Construction Mortgage Loan and discharge of the Construction
Mortgage Loan and all liens related thereto.

        ''Permanent Mortgage Commitment" shall mean the first date upon which the Company shall
have received the written commitment of the Permanent Mortgage Lender to make the Permanent
Mortgage Loan, with such written commitment being in form and substance satisfactory to the Special
Limited Member in its reasonable discretion.

         ''Permanent Mortgage Lender" means Banc One Capital Funding Corporation, in its capacity
as the lender of the Permanent Mortgage Loan, together with its successors and assigns in such
capacity.

        "Permitted Loans" means the Construction Mortgage Loan and the Permanent Mortgage
Loan.

        "Person" means any individual or Entity, and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so admits; and, unless the
context otherwise requires, the singular shall include the plural, and the masculine gender shall include
the feminine and the neuter and vice versa.

        "Plans and Specifications" means the plans and specifications for the Property dated
September 15, 1999, which have been delivered to the Special Limited Member together with future
revisions thereof approved and certified by the project architect, and in the case of an individual
change greater than $25,000 or cumulative changes that exceed $50,000, approved in writing by the
Special Limited Member. In no event shall a future modification, revision or any amendment to the
Plans and Specifications adversely effecting the quality of amenities or the number of units in the
Property be effective unless such modification, revision or amendment has been initialed by both
Managing Members and the Special Limited Member.

        "Positive Capital Account" means the capital account (if positive) of a Member as computed



                                                   51
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 55 of 89 Document 14-1
 immediately prior to (and without giving effect to cash distributions from or allocations of taxable
 profits or loss arising from) a specified Capital Transaction.

          "Projected Credit" means the projected amounts of Low Income Housing Credit set forth in
 the table in Section 4.2.A.

         "Property" means the real property located at 400 East Centennial Drive, Oak Creek,
 Milwaukee, Wisconsin 53154 (Census tract #1602.01) which real property is more fully described in
 Exhibit 1 attached hereto, together with (i) all buildings and other improvements constructed or to be
 constructed thereon and (ii) all furnishings, equipment, fixtures and personal property covered by the
 Mortgages, known or to be known as Centennial Apartments.

         "Property Documents" means all promissory notes, mortgages, agreements and other
instruments executed in connection with any of the Mortgage Loans; the Plans and Specifications; the
Management Agreement; all applications, reservations, carryover allocations, restrictive covenants and
extended use agreements and all other agreements and documents related to the Low Income Housing
Credit; the Tax Credit Application agreements relating to real estate taxation and assessments relating
to the Property; agreements relating to the availability of parking for users of the Property; and any
other agreement or instrument relating to the Property or under which the Company is bound.

         "Qualified Income Offset Item" means (1) an allocation of loss or deduction that, as of the end
of each year, reasonably is expected to be made (a) pursuant to Section 704(e)(2) of the Code to a donee
of an interest in the Company, (b) pursuant to Section 706(d) of the Code as the result of a change in
any Member's Interest, and (c) pursuant to Regulation Section l.751-l(b)(2)(ii) as the result of a
distribution by the Company of unrealized receivables or inventory items and (2) a distribution that,
as of the end of such year, reasonably is expected to be made to a Member to the extent it exceeds
offsetting increases to such Member's Capital Account which reasonably are expected to occur during
or prior to the Company taxable year in which such distribution reasonably is expected to occur.

        "Qualified Tenant" means a tenant (a) who occupies a dwelling unit in the Property pursuant
to an executed lease which is for a term of at least six months, requires payment of rent at levels not
less than those set forth on Exhibit 2 and conforms to all material requirements of the Property
Documents and (b), in the case of a tenant occupying a Low Income Unit, who meets the income
requirements for a "low income unit" (as defined in Section 42 of the Code) and will not prevent the
Company from obtaining the Low Income Housing Credit with respect to such Low Income Unit.

        "Related Person" has the meaning set forth in Treasury Regulation Section l.752-4(b) or any
successor regulation thereto.

         "Replacement Reserve" shall mean the reserve maintained pursuant to Section 6.14.B to make
capital repairs and improvements.

          "Retirement" (including the verb form "Retire" and the adjective form "Retiring") means as to
a Managing Member, the occurrence of death, adjudication of insanity or incompetence, Event of
Bankruptcy, dissolution, or voluntary or involuntary withdrawal from the Company for any reason,
and shall constitute "retirement" for purposes of the Uniform Act. "Retirement" shall also mean the
sale, assignment, transfer or encumbrance by a Managing Member of its interest as a Managing
Member. A Managing Member which is a corporation, limited liability company or partnership shall
be deemed to have sold, assigned, transferred or encumbered its interest as a Managing Member in the
event of any sale, assignment, transfer or encumbrance of a controlling interest in a corporate or
limited liability company Managing Member. John J. Wimmer and Mark J. Wimmer shall be
permitted to transfer up to 99% of the non-managing member interests in the Managing Member for
estate planning purposes, so long as John J. Wimmer and Mark J. Wimmer retain the management
control of the Managing Member and collectively own at least 1% of the managing member interest in



                                                   52
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 56 of 89 Document 14-1
 the Managing Member. In no event shall the death of either Mark Wimmer or John Wimmer
 constitute a ''Retirement" of the Managing Member so long as either Mark Wimmer or John Wimmer
 retain the management control of the Managing Member.

         "Sales Preparation Fee" shall have the meaning set forth in Section 6.15.

         "Schedule A" means Schedule A of Members annexed hereto as amended from time to time
 and as so amended at the time of reference thereto.

      "Special Limited Member" means BOC IX Asset Management, LLC, an Ohio limited liability
company, or such other Person as it may substitute pursuant to Section 9.4 hereof.

            "Stabilized Operations" means the achievement for a period of three consecutive months
 beginning no earlier than the Initial Qualified Occupancy Date of (i) 110% Debt Service Coverage, and
 (ii) at least 90% occupancy by tenants (who must be Qualified Tenants paying rent under written
 leases in good standing in the case of the Low-Income Units); for purposes of Sections 6.9 and 6.10, the
 occurrence of Stabilized Operations must be verified by the financial statements prepared pursuant to
•Section 7.5.A.

        "State" means the State of Wisconsin.

        "Subordinated Management Fee" shall have the meaning set forth in Section 6.12.C.

      "Substitute Limited Member" means any Person who is admitted to the Company as a Limited
Member under the provisions of Sections 9.2 or 9.4.

       "Tax Credit Application" means the tax credit application dated February 8, 1999 and
submitted to the Credit Agency by the Partnership to obtain the Low Income Housing Credit, as
amended and supplemented to date.

        "Uniform Act" means the Uniform Limited Liability Company Act as adopted by the State.

         "Vessel" shall have the meaning given to it in the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Sec. 9601 et~., as amended, and shall
also include any meaning given to analogous property under other Hazardous Waste Laws.

       "Voluntary Transfer" means any sale, assignment, transfer, pledge, or hypothecation of any
Operating Company Interests by a Partner, except for an Involuntary Transfer.

         "Withdrawing Members" means John Wimmer and Mark Wimmer, in their capacity as the
original members of the Company, withdrawing as such pursuant to this Agreement.




                                                  53
        Case 2:20-cv-01169-BHL Filed 08/27/20 Page 57 of 89 Document 14-1
     WITNESS the execution hereof under seal as of the 1st day of August, 2000.

MANAGING MEMBER:                                   SPECIAL LIMITED MEMBER:

CENTENNIAL PARTNERS, LLC                           BOC IX ASSET MANAGEMENT LLC
                                                              / / J-'
By=~()()~ouL~· ~
  J~mmer, a Member
                                                   By:   ~~~~~~~~~:..z_~,....-,-
                                                         ~harles WI. Ewing, Jr., · s a
                                                         signatory

                                                   WITHDRAWING MEMBERS:


  ESTOR LIMITED MEMBER:




                                    54
     Case 2:20-cv-01169-BHL Filed 08/27/20 Page 58 of 89 Document 14-1
                                PROPERTY MANAGER
                          AGREEMENT AND ACKNOWLEDGMENT


        The undersigned executes this Agreement not as a Member but only to confirm that it is
bound by the provisions of Sections 6.12.A, 6.12.B and 6.12.C hereof, notwithstanding any provision
of the Management Agreement to the contrary.


                                                     MANAGEMENT AGENT:

                                                     WIMMER BROTHERS REAL TY, INC.


                                                     By:     ~{,b
                                                            't'{ame:t\} -1. ~
                                                            Title:cv?




                                   DEVELOPER
                         AGREEMENT AND ACKNOWLEDGMENT



The undersigned executes this Agreement not as a Member but only to confirm that it is bound by the
provisions of Section 6.11, notwithstanding any provision of the Development Agreement to the
contrary.

                                                      DEVELOPER:

                                                      WIMMER BROTHERS DEVELOPMENT
                                                      COMPANY, LLC               ~

                                                      By•     ~i
                                                             N~..J.~
                                                                                       .
                                                             Tnle:   /tfe-mber
Attachments:

Exhibit 1      Legal Description of Property and Property Summary
Exhibit 2      Financial Forecast
Schedule A     Schedule of Members




                                                55
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 59 of 89 Document 14-1
STATE OF WISCONSIN                   )
                                     ) SS.
COUNTY OF
               I
                 flft Va~ µ,,_       )


                r
On this J'(J day of August, 2000, before me, the undersigned, a Notary Public in and for the State
of Wisconsin, personally came John J. Wimmer known to me to be a duly authorized officer of
Centennial Partners, LLC, Wimmer Brothers Realty, Inc. and Wimmer Brothers Development
Company, LLC, who executed the above instrument in his individual capacity and on behalf of said
entities and acknowledged to me that he executed the same as his free act and deed and the free act and
deed of said entities.


                                               ~
                                               6-f-o-t-ary_, , .;- ., b;:;l~ic_-_., .h"- . .Jt';. . _. =, _ ~
                                                My commission au13i1cs.


STA TE OF WISCONSIN                 )
                                     ) SS.
COUNTY OF       V'n,/iiJcllt.ke.,, _ )
                     ~
          On this 3 (    day of August, 2000, before me, the undersigned, a Notary Public in and for
the State of Wisconsin, personally came Mark J. Wimmer known to me to be a duly authorized officer
of Centennial Partners, LLC, Wimmer Brothers Realty, Inc. and Wimmer Brothers Development
Company, LLC, who executed the above instrument in his individual capacity and on behalf of said
entities, and acknowledged to me that he executed the same as his free act and deed and the free act and
deed of said entities.


                                                  G?~a,.~
                                                Notary Public

                                               My commission expires:                 ii/; O/ D -.::U




                                                  56
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 60 of 89 Document 14-1
STATE OF.GIIIO- ?Jf                  )
             .        / ,.           )) SS.
COUNTY OF ,/fdr /rt!~ f"'V--

         On this   >If r  day of August, 2000, before me, the undersigned, a Notary Public in and for
said State, personally came Charles W. Ewing, Jr., known to me to be an authorized officer of Banc
One Tax Credit Fund IX, LLC, who executed the above instrument on behalf of said entity and
acknowledged to me that she' executed~ same asl.eriree act and deed and the free act and deed of
said entity.                 h-l--   f.-<--        /,. 1)

                                                  [/~
                                                N'6tary Public
                                                My commission-expires:
               {_Jj;
STATE OF GIHo-                       )
                                     ) SS.
COUNTY OF
               I
                   .c11 /v' <>-1 k   )
         On this -:J,I; I- day of August, 2000, before me, the undersigned, a Notary Public in and for
said State, personally came Charles W. Ewing, Jr., known to me to be an authorized officer of
BOC IX Asset Management LLC, who executed the above instrument on behalf of said entity and
acknowledged to me that he executed the same as his free act and deed and the free act and deed of said
entity.


                                                 /J~t/L-t
                                               ~---'~,.,---~~~====--.......,
                                                                                         r
                                               Notary Public

                                               My commission .e:'f!it cs.




                                                 57
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 61 of 89 Document 14-1
                                       Exhibit 1


                                CENTENNIAL, LLC


                            Legal Description Of Property
                                         and
                                  PropertVSUmmary



        Parcel 3 of Certified Survey Map No. 6766; recorded on December 23, 1999, as
Document No. 7851532, being a redivision of Parcel 4 of Certified Survey Map No. 6765,
being a part of the Southeast V. of the Northwest V. of Section 21, T5N, R22E, City of Oak
Creek, County of Milwaukee, State of Wisconsin.

        EXCEPTING THEREFROM, that part of Parcel 3 more particularly described as
follows: Commencing at the Northwest comer of the Northwest V. of said Section 21; thence
South 00°20'37" West along the West line of said Northwest V. Section, 1323.75 feet to the
South line of the North 12 of said Northwest V. Section; thence North 89°27'57" East along
said South line 1332.70 feet to the point of beginning of the lands to be described; thence
North 00°23'28" East 0.66 feet to a point; thence North 89°28'54" East 32.41 feet to a point;
thence South 00°26'04" West 53.67 feet to a point on the North line of Centennial Drive;
thence Northwesterly 38.11 feet along said North line and the arc of a curve whose center lies
to the Southwest, whose radius is 254.17 feet and whose cord bears North 57°49'44.5" West
38.07 feet to a point; thence North 00°23'28" East 32.44 feet to the point of beginning.

       Part of Tax Key No. 860-9015




                                         58
Case 2:20-cv-01169-BHL Filed 08/27/20 Page 62 of 89 Document 14-1
                              Exhibit 2


                        CENTENNIAL, LLC


                          Financial Forecast




                                59
Case 2:20-cv-01169-BHL Filed 08/27/20 Page 63 of 89 Document 14-1
                                                                                                        Centennia l


Project Summary                                        Blue valun need to l>e Input     Financing Assumption s
File Path                     0 \EXCEL \Slerglcr\Pro1ects\Centennial1Cen1ennial 6-26-
                                               00 Rewock Model xis
Partnership Name                                                   The Centennial       Permanent Loan                                            3,710,100
Property Location                                                   Oak Creek, WI       Interest Rate                 Fixed?   0   Yes   0   No     8.4350%
                                                                                        Amortization                                                     360
#of Units                                                                        97     Tonn                                                            216
II of Buildings                                                                   1     Commencemen t Date                                            8/1/02
                                                                                        Months in Base Year                                             5.00
Projected Start Date                                                         9/1100
Projected Comp!etion Dale                                                    911/01     Base Year Net Operating tncome                             374,125
Rent-Up Start (1st date of year)                                             111101     Annual Debt Service Coverage                               340,281
Base Year                                                                      2001     Base Year OSCH                                                 1.10
#of Months of Cons1ruction                                                       12

Tax Credit Information:                                                                 GP Loan                                                     647,765
Credit%                      Fixed?      0   Yes                            8.30%       Repayment from Cash Flow                                    100.00%
Credit Allocation Amount                                                  528,411       Interest Rate                                                 6.49%
Difficult Developmen Area/QCT                                                100%       Amortization                                                     180
low Income Percentage                                                      91.72%       Tenn                                                             160
                                                                                        Commencemen t                                                 9/1101
Tax Rate                                                                       35%
Depreciation:
                             Real Property                                     27.5     Con5to1c!jon l nan Calc11!a!jon
                             Persona! Property                                    5     Total Costs                                               8,844,890
                             Sitework                                            15     Less:
Depreciation Average Start                                                   9/1101        Developer Fee                                           (790,000)
                             Remaining Months:                                    4        Construction Advance Interest
                                                                                           Fees
1st Unit Placed in Service Dale                                              9/1101        Reserve                                                  (26,500)
                                                                                   4    Cost to build                                             8,028,390
                                                                                        Equity During Construction
                                                                                        Required Construction Loan                                8,028,390

                                                                                        Construction Loan                                         3,400,000
                                                                                        Interest Rate                                               7.7500%
                                                                                        Tenn                                                            24




8130100     7:57 PM

                                                             Case 2:20-cv-01169-BHL Filed 08/27/20 Page 64 of 89 Document 14-1
                                                                                              Centennial




                                            Sources and Uses of Funds
  Sources:
  Capital Contribution                                                4,226.865
  General Partner Equity
  Permanent Loan                                                      3,710,100
  Deemed Capital
  GP Loan                                                              647,765
  Return of FNMA Good Faith Deposit                                     74,202
  Cash from Operations                                                 185,958
                                                                    ~890

  Uses:
                                        Depreciation                  Total                     Amortize/
                                           T•~                       ExQense       CaQitalize    Ex~ense    Non-Amortize
 Und ilnd Building Purchilse:                               "'''
 Land AcQuisition                                                      615,000                                  615,000
 Building Acquisrnon
 Demolition
 o~"                                                                    72,816                                   72,816
 Site Work:
 Sile WOJ1( and Landscaping {15 yr.)                                   257,093       257,093
 Site Work and Landscaping {27.5 yr.)                                  260.703       260.703
 Other: Contingency
 Rehab and New Construction:
 New Building                                                        4,313,005     4,313,005
 Rehabilitation
 Accessory Buildings
 General Requirements                                                  199,455       199,455
 Builder's Overhead                                                    108.872       108,872
 Builder's Profit                                                      326.616       326,616
 Other: Misc. Fees/Costs                                                82,874        82,874
 Contingency:
 Construction Contingency                                               85,000        85,000
 Rehab Contingency
 Construction and Engineering:
 Arctiitectural Fees, Design, & MEP                                    87.750        87,750
 Design ilnd Consultation                                               2,250         2.250
                                                                       24,171        24,171
 '"""'
 Accounting
 Civil Engineering
                                                                        4,000
                                                                       15,238
                                                                                      4,000
                                                                                     15,238
 Interim Costs:
 Construction Paid Insurance                                           10,000        10,000
 Construction Interest                              1                 694,675       331,369      363.306
 Construction Loan Origination                              1.00%      77,256        77,256
 Legal/Inspection Fees                                                 21,800        21,800
 Construction Advance Interest
 Other: Closing Costs/Points
 Other. Real Estate Tax                                                50,000        50,000
 Finance Fees and Expenses:
 Bond Premium
 Credit Report
 Loan Origination                              216          1.00%      37,101                     37.101
 Loan Standby
 Rate Lock                                     216
 Title and Recording                           216                      5.545                      5,545
 Other: Legal                                  216                     18,500                     18,500
 Other: FNMA Good Faith Deposit                                2%      74,202                                   74,202
 Other: Misc. Fees                                                      2,750         2.750
 Soft Costs:
 Survey
 Market Study                                                           5.000         5.000
 Environmental Study/Soils Report                                       1,000         1,000
Tax Credit Fee                                 180                     54.342                    54.342
Appraisal                                                               8,250         8,250
Other: Zoning Review Fees                                                 900           900
Other: Cost Certiticatmn                                                4,000         4,000
Organization and Syndication:
Legal (Org.)                                    60                     10.000                    10,000
Loan Orig. {Bridge)
Accounting Fees (Org.)
Tax Opinion                                      0
Otller: Disbunng Fees                                                   6,000         6,000
Developer Fees:
Developer Fee                                                         790,000      790,000
Guafdntee Fee
Developer Overhead
Other
Project Reserves & Other:
Operating Reserve                                                      26.500                                  26.500
Wol'Xing Capita( Reserve
Mal'Xeting Fees                                60                     101.777                   101,777
Synd1ca~on Brokerage
Olller. AssetAdm1nistrat1on Fee                60
Furniture ;ind Fixtures:                                PM"MCO•I
Furniture and F<xtures                                  s   1,484     143,994      143,994
Floonng                                                               135,455      135,455
Office Equipment                                                      111.000      111.000

Cost of Issuance                                            0.00%

                                                                    8.844,890     7,465.801     590,571       788.518




8130100   7.57 PM       Case 2:20-cv-01169-BHL Filed 08/27/20 Page 65 of 89 Document 14-1
                                                                                      Centennial

Capital Contributio n Schedule                                                                     Syndication Percentages
                              Net                       Gross    0
                                                                  /o of
                              Investor   0
                                          /o of         Investor Gross                             % of Ownership
Payment Date                  Equity     Net Equity Equity       Equity                            General Partners                        0.01000000%
                     711100                     0.00°/o               0.00°/o                      SLP                                     0.00100000%
                     811100                     0.00°/o               0.00o/o                      Investor - Fund                        99.98900000%
                     911100                     0.00%                 O.OOo/o                      - Fund GP                               0.00999890%
                    1011100                     0.00%                 0.00%                        - Fund Investor                        99.97900110%
                    1111100                     0.00%                 0.00°/o                                                            100.00000000%
                    1211100                     0.00%                 0.00%J    lncludesfees
                     911101    4,015,522      95.00% 4,015,522       95.00o/o
                                                                                Includes
                    12/1/01              0.00°/o             0.00°/o Reserve                       Cash Flow Distribution:
                     811102    211,343   5.00%   211,343     5.00%                                 General Partners                       80.00000000%
                     211103 _ _ _~--~o~·~OO~'~V'--~~--~o~.O~O~"A~o                                 SLP                                     0.00020000%
                             4,226,865 100.00% 4,226,865 100.00%                                   Investor - Fund                        19.99980000%
                                                                                                   - Fund GP                               0.00199998%
                                                                                                   - Fund Investor                        19.99780002%
$                    0.800 net cents per $1.00 of tax credits.
                                                                                                                                         100.00000000%
Net Equity                     4,226,865
Cost of Issuance                                                                                   Loss Allocation:
Total Investment               4,226,865                                                           General Partners & SLP                  0.01000000%
                                                                                                   Investor - Fund                        99.99000000%
                                                                                                   - Fund GP                               0.00999900%
Deemed Capital Contribution                                                                        - Fund Investor                        99.98000100%
                                                                                                                                         100.00000000%


                                                                                                   LIHTC and Depreciation Allocation:
                                                                                                   General Partners & SLP                  0.01000000%
                                                                                                   Investor - Fund                        99.99000000%
                                                                                                   - Fund GP                               0.00999900%
                                                                                                   - Fund Investor                        99.98000100%
                                                                                                                                         100.00000000%


                                                                                                   Sales Proceeds Distribution:
                                                                                                   0
                                                                                                   /o after return of positive capital
                                                                                                   General Partners                       80.00000000%
                                                                                                   SLP                                     0.00020000%
                                                                                                   Investor - Fund                        19.99980000%
                                                                                                   - Fund GP                               0.00199998%
                                                                                                   - Fund Investor                        19.99780002%
                                                                                                                                         100.00000000%



8130100   7:57 PM

                                           Case 2:20-cv-01169-BHL Filed 08/27/20 Page 66 of 89 Document 14-1
                                                                                                                     Centennial


Rental Income
                                                                                                                                          Income                                                        Base DSC
                                                          Maximum                                       Undeiwrltten
           Type of           #of           Gross Rent        Utility   Net Rent                                                                                                                         Rental Income               750,106
                                                                                         Not          Total Rent    Sq. Ft.    Total     Year of Operations Commencemen t
             Unit            Un Us          er Month      Allowance                                                                                                                 111101              Other Income                   3,670
                                                                       er Month          Rent          er Month      er Unit   5 . Ft.
1 BR/1    BA - 30%                     1           334           69        265                                                                                                                          Vacancy                      {37,699)
                                                                                            . 265 ~          265        886       686    Base Rental Income                      750,108
1 BR/1    BA - 40%                    3           446            69                                                                                                                                     Operating Expenses         (289,365)
                                                                           377              ,378;          1,128        686     2,656    1s1 Year Rental Income
1 BR/1    BA· 50%                     1           557                                                                                                                             90,219                Management Fee              (35,814)
                                                                 69        466                487'           487        686       686    2nd Year Rental Income
I BR/1    BA - 60%                   31           668                                                                                                                            714,201                Replacemen! Reserve         (16,975)
                                                                 69        599                599'        18,569        886    27,466    3rd Year Rental Income
1 BR/1    BA - Markel                 3                                                                                                                                          772.611                                            374,125
                                                  599                      599                599          1,797        866     2,658    Inflation Factor
2 BR/1    BA - 40%                    3           535                                                                                                                               103%
                                                                 94        441                441          1,323      1,015     3,045
2 BR/I    BA - 50%                                668            94        574                                        1,015              Base Other Income                          3,870
2 BR/l    BA· 60%                    50           802            94        708               .'708;                                                                                                     Funds Available            374,125
                                                                                                          35,400      1,015    50,750    1sl Year Other Income
2 BR/1    BA - Markel                 5           708                                                                                                                                465                Mortgage Debt Service      340,281
                                                                           708               , 708'        3,540      1,015     5,075    2nd Year Other Income                     3,685
                                                                                                                                         3rd Year Other Income                     3,986                Base DSC                       1.10

Totals                                                                                                                                   Vacancy Rate                              5.00%
                                     97                                                       4,183       62.509               93,424
                                                                                   Uncleiwrit1en                 Low Income
Low Income Uni1s                     89                                            Annual Rentar         750,108 Square Ft     85,691
% Low Income based on Units                    91.75%
% Low Income based on Sq. Ft.                  91.72%                                  2000 AMI:          59,400                         Exeenses

Rent-U      Schedule
                                                                                                                                         Base Operating Expense                  289,365
                                   #of              #of       Rental       Other        Operating        Fed Tax                         1st Year Operating Expense               34,803
                                 Units     Low-Income        Income      Income         Expenses          Credits                        Additional 1st Year Operating Expense
                     Monlh      Rented     Units Ren!ed       644.42        3.32          248.60          453.92                         2nd Year Operating Expense              289,365
                   0112001            0
                                                                                                                                         Additional 2nd Year Operating Expense
                   0212001            0
                                                                                                                                         lnnation Factor                            104%
                   0312001            0
                   0412001            0
                                                                                                                                         Replacement Reserve I Unit                   175
                   05/2001            0
                                                                                                                                         Base Replacement Reserve                 16,975
                   0612001            0
                   0712001            0
                                                                                                                                         2001 Administration Fee                     862
                   0812001            0
                                                                                                                                         BOCM Administration Fee                             equals 1% of total rental income.
                   0912001           20             18       12,888         66             4,972                                         lnnalion Factor
                   10/2001           30             28       19,333        100             7,458                                         Administration Fee%                       1.00%
                   1112001           40             37       25,777        133             9,944                                         Management Fee Cap                       10.00%
                   12/2001           50             46       32,221        166            12,430

Total/Average                                                                                                                            Property Management Fee                   5.00%
                                     12             11       90,219        465            34,803
                                                                                                                                         Suborcfinated Managemen1 Fee              1.00%
                   0112002           60             55       39,825        205            15,512          27,235
                  02/2002                                                                                                                                                                    Per Unit         Per Sq. Ft.
                                     70             64       46,463        240            18,098         31,774                          Base ExEenses
                  0312002            80             73                                                                                                                                       Per Year          Per Year
                                                             53,100        274            20,683         36,313
                  04/2002            90             83       59,738        308            23,269         40,852                          Administration                           15,920       164.12
                  0512002            97             89       64,384        332            25,078                                                                                                                            0.17
                                                                                                         44,030                          Payroll                                  57,562
                  0612002            97             89       64.384                                                                                                                            593.42                       0.62
                                                                           332            25,078         44,030                          UOlilies
                  0712002            97                                                                                                                                           30,825       317.78                       0.33
                                                    69       64,384        332            25,078         44,030                          Repair & Maintenance
                  08/2002            97                                                                                                                                           36,375       375.00                       0.39
                                                    89       64,384        332            25,078         44,030                          Real Esta!e Ta)(es
                  0912002            97             89       64,384                                                                                                              118.825     1,225.00                       1.27
                                                                           332            25,078         44,030                          Insurance
                  1012002            97                                                                                                                                            7,857        81.00                       0.08
                                                    89       64,384        332            25,078         44,030                          lifestyle Services and Advertising
                  1112002            97             89       64,384                                                                                                               22,001       226.81                       0.24
                                                                           332            25,078         44,030                          Misc. Expenses
                  1212002            97             89       64,384        332            25,078         44,030                          Management Fee                           35,814       369.22                       0.38
Total/Average                                                                                                                            Replacement Reserves                     16,975       175.00
                                     90             82      714.201      3,685           278,188        468,414                                                                                                             0.18
                                                                                                                                         Total Opera1ing Expense                 342,154     3 527.36                       3.66

                                                                                                                                         Less:
                                                                                                                                         Management Fee                          (35,814}
                                                                                                                                         Replacement Reserves                    (16,975)
                                                                                                                                         Base Operating Expense                  289.365




8130100     7:57 PM


                                                          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 67 of 89 Document 14-1
                                                                                                       Centennia l



                                                                                 Projected Cash Flow
                                                                                                   Net             Interest from                         1st
                 Rental                          Other        Operating      Management          Operating           Operating       Replacement     Mortgage        Cash
   Year         Income          Vacanst         Income        Exeenses          Fee                  Income          Reserves         Reserves      Debt Service     Flow          DSC
     2000          0                 0             0                             0
     2001          90,219             (4,534)         465         34,803           4,308                 47,040                                                        47,040
     2002         714,201          (35,894)         3,685        289,365            34,100              358,527                             7,073      141,784        209,670          2.48
     2003         772,611           (38,830)        3,986        300,940            36,888              399,939                            16,975      340,281         42,684          1.13
     2004         795,790           (39,995)        4,106        312,977            37,995              408,928                            16,975      340,281         51,673          1.15
     2005         819,663          (41,195)         4,229        325,496            39,135              418,066                            16,975      340,281         60,811          1.18
     2006         844,253           (42,430)        4,356        338,516            40,309              427,353                            16,975      340,281         70,098          1.21
     2007         869,581           (43,703)        4,486        352,057            41,518              436,789                            16,975      340,281         79,533          1.23
     2008         895,668           (45,014)        4,621        366, 139           42,764              446,372                            16,975      340,281         89,116          1.26
     2009         922,538          (46,365)         4,760        380,785            44,047              456, 102                           16,975      340,281         98,846
     2010         950,214           (47,756)                                                                                                                                           1.29
                                                    4,902        396,016            45,368              465,977                            16,975      340,281        108,721          1.32
     2011         978,721           (49,189)        5,049        411,857            46,729              475,996                            16,975      340,281        118,740          1.35
     2012       1,008,082          (50,664)         5,201        428,331            48,131              486,157                            16,975      340,281        128,902          1.38
     2013       1,038,325           (52,184)        5,357        445,464            49,575              496,459                            16,975      340,281        139,203          1.41
     2014       1,069,475          (53,750)         5,518        463,283            51,062              506,898                            16,975      340,281        149,642          1.44
     2015       1,101,559          (55,362)         5,683        481,814            52,594              517,472                            16,975      340,281        160,216          1.47
     2016       1,134,606           \57,023)        5,854        501,087            54,172              528,178                            16,975      340,281        170,922          1.50
Totals         14,005,506         \703,888)        72.258      5,828,929           668,694            6,876,253                           244,723    4,905,714      1,725,817


               Transfer
               (to)/from        BOCM                                                                                                                                                          Upper-Tier
                                                 Cash            GP              Cash         Subordinated            Cash            Incentive         GP           Cash
   Year      O~ralions     •   Admin Fee                                                                                                                                        Cash Flow     Cash Flow
                                                 Flow           Loan             Flow        Mana9ement Fee           Flow         Mana9ement Fee   Distribut'1on    Flow       to Investor   to Investor
     2000
     2001         (46,178)             862              0              0
     2002        (139,780)           6,820         63,070         63,070
     2003                            7,378        35,306          35,306
     2004                            7,599        44,074          44,074
     2005                            7,827        52,984          52,984
     2006                           8,062         62,036          62,036
     2007                           8,304         71,229          71,229
     2008                           8,553          80,563         80,563
     2009                           8,809          90,037         90,037
     2010                           9,074          99,648         99,648
     2011                           9,346         109,395        109,395
     2012                           9,626         119,275        119,275
     2013                           9,915         129,288        129,288
     2014                          10,212         139,430        139,430
     2015                          10,519         149,698         24,808          124,890               10,519        114,371              42,075       49,422        22,874       22,874         22,872
     2016                          10,834         160,088                         160,088               10,834        149,254              43,337       76,066        29,850       29,850
Totals           (185,958)        133,739       1,406,120      1, 121, 142                                                                                                                        29,847
                                                                                  284,978               21,353        263,624              85,413      125,487        52,724       52,724         52,719
• Transfer to operations is used to pay construction interest prior to the permanent loan funding.




8130/00     7:57 PM


                                                  Case 2:20-cv-01169-BHL Filed 08/27/20 Page 68 of 89 Document 14-1
                                                                                       Centennial


                                                            Projected Taxable lncome/(Loss)
                          Net        Interest  Interest
                                                                                                                                                                          Upper-Tier
                                                          Interest on                BOCM      Subordinated    Incentive
                       Operating   Income on Income on                                                                                                 Net     Net Income Net Income
                                                          Permanent       Interest   Ad min.   Manageme nt    Prop. Mgr.
           Year         Income
                                                                                                                                        Funded      Income      (Loss) to    (Loss) to
                                     Escrow   Reserves      Loan        on GP Loan     Fee         Fee           Fee       Depreciation Expenses     (Loss)      Investor     Investor
           2000
          2001            47,040                    66                           0       862                                 156,914     141,978     (252,647)    (252,622)    (252,597)
          2002           358,527                   797      130,233         56,963     6,820                                 388,943     256,174     (479,810)    (479,762)    (479,714)
           2003          399,939                   821      310,852         35,306     7,378                                 342,961      29,375     (325,112)    (325,080)   (325,047)
          2004           408,928                   846      308,272         44,074     7,599                                 313,764      29,375      (293,310)   (293,281)    (293,251)
           2005          418,066                   871      305,465         43,023     7,827                                 319,433      29,375     (286,186)    (286,157)   (286,129)
           2006          427,353                   897      302,412         42,377     8,062                                 308,486      21,923     (255,009)    (254,984)   (254,958)
          2007           436,789                   924      299,091         41,101     8,304                                 284, 128      7,020     (201,931)    (201,911)    (201,891)
           2008          446,372                   952      295,479         39,146     8,553                                 274,712       7,020     (177,586)    (177,569)   (177,551)
          2009           456,102                   980      291,551         36,458     8,809                                 269,787       7,020     (156,543)    (156,528)   (156,512)
          2010           465,977                 1,010      287,278         32,980     9,074
          2011                                                                                                               283,396       7,020     (152,761)    (152,746)   (152,731)
                         475,996                 1,040      282,630         28,654     9,346                                 290,266       7,020     (140,880)    (140,865)   (140,851)
          2012           486,157                 1,071      277,575         23,414     9,626                                 279,376       7,020     (109,782)    (109,771)   (109,760)
           2013          496,459                 1,103      272,076         17,192     9,915                                 272,884       7,020       (81,525)     (81,517)    (81,509)
           2014          506,898                 1,136      266,095          9,917    10,212                                 272,858       7,020       (58,069)    (58,063)     (58,057)
          2015           517,472                 1,170      259,590          1,512    10,519       10,519         42,075     284,970       7,020       (97,562)    (97,552)     (97,543)
           2016          528,178                 1,206      252,514                   10,834       10,834         43,337     282,656       7,020       (77,813)    (77,805)     (77,797)
          Totals       6,876,253                14,889    4,141,114        452,117   133,739       21,353         85.413   4,625,536     578,398   (3, 146,527) (3,146,212) (3, 145,898)




8/30/00      7:57 PM

                                          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 69 of 89 Document 14-1
                                                                                     Centennial


                                                                                  Benefits Schedule

                                                       Net                      Annual                 Total Tax                             Annual                        Cumulative
                       Capital Contributions        Income/        Tax Savings  Federal                 Savings                Cash        Benefit from    Cumulative          Net
       Year             Date      Amount             (loss)         (Expense) Tax Credits              (Expense)               Flow        Partnership       Benefit       Investment
               2000
               2001
               2002
                            ...
                          ......
                                    4,015,522
                                      211,343
                                                      (252,647)
                                                      (479,810)
                                                                        88,427
                                                                      167,933         488,414
                                                                                                               88,427
                                                                                                             656,347
                                                                                                                                                88,427
                                                                                                                                              656,347
                                                                                                                                                                 88,427
                                                                                                                                                                744,773
                                                                                                                                                                            3,927,095
                                                                                                                                                                            3,482,092
               2003                                   (325,112)       113,789         528,358                642,147                          642,147         1,386,921     2,839,944
               2004                                   (293,310)       102,659         528,358                 631,017                          631,017        2,017,938     2,208,927
               2005                                   (286, 186)       100,165        528,358                 628,523                          628,523        2,646,461     1,580,404
               2006                                   (255,009)         89,253        528,358                 617,611                          617,611        3,264,072       962,793
               2007                                   (201,931)         70,676        528,358                 599,034                          599,034        3,863,106       363,759
               2008                                   (177,586)         62, 155       528,358                 590,513                          590,513        4,453,620      (226,755)
               2009                                   (156,543)         54,790        528,358                 583,148                          583,148        5,036,768      (809,903)
               2010                                   (152,761)         53,466        528,358                 581,825                          581,825        5,618,593    (1,391,728)
               2011                                    (140,880)        49,308        528,358                 577,666                          577,666        6,196,259    (1,969,394)
               2012                                    (109,782)        38,424         39,945                  78,368                           78,368        6,274,627    (2,047,762)
                2013                                    (81,525)        28,534                                 28,534                           28,534        6,303, 161   (2,076,296)
               2014                                     (58,069)        20,324                                 20,324                           20,324        6,323,485    (2,096,620)
               2015                                     (97,562)        34,147                                 34,147            22,874         57,021        6,380,505    (2, 153,640)
               2016                                     (77,813)        27,235                                 27,235            29,850         57,085        6,437,590    (2,210,725)
              Totals                4,226,865       (3, 146,527)     1,101,284       5,283,582              6,384,866            52,724      6,437,590




Capital Account Analysis                                                                           Capital Contrjbutjoo Schedule


Total Capital Contributions                     $ 4,226,865                                                      7/1/00    $               Includes Fees
                                                                                             •                   8/1/00    $
                       Beginning Capital Bal.   $ 4,226,865                                                      9/1/00.   $
Less:                                                                                         •                 10/1/00    $
Tax Losses                                      $ (3,146,527)                                 •                 11/1/00    $
Cash Flow
                                                                                            ....                12/1/00
                                                                                                                 9/1/01
                                                                                                                           $
                                                                                                                           $   4,015,522
Ending Capital Account
                                   Tax Rate
                                                $ 1,080,338
                                                         35.0%                              ...                 12/1/01
                                                                                                                 8/1/02
                                                                                                                           $
                                                                                                                           $     211,343
                                                                                                                                           Includes Reserve

Assumed Write-off                               $      378,118 (1)                         ••••                  2/1/03    $
                                                                                                                           $   4,226,865




8/30/00    7:57 PM

                                        Case 2:20-cv-01169-BHL Filed 08/27/20 Page 70 of 89 Document 14-1
                                                                           Centennial


                                     Monthly Internal Rate of Return


                    Monthly W/Q Cash Effectjye !RR                   9.26%


                                     Low Income       Tax
                       Capital         Housing      Savings       Net
Year       Month     Contribution    Tax Credits   (Expense)     Benefit
2000 January-00
     February-00
     March-00
     April-00
     May-00
     June-00
     July-00
     August-00
     September-00
     October-00
     November-00
     December-00
2001 January-01
     February-01
     March-01                                          22,107       22, 10"/
     April-01
     May-01
     June-01                                           22, 107      22, 1O"/
     July-01
     August-01
     September-01      (4,015,522)                     22, 107   (3,993,415)
     Oclober-01
     November-01
     December-01                                       22, 107      22, 107
2002 January-02
     February-02
     March-02                           122,103        41,983      164,087
     April-02
      May-02
     June-02                            122,103        41,983      164,087
     July-02
     August-02           (211,343)                                 (211,343)
     September-02                       122,103        41,983       164,087
     October-02
     November-02



8130/00   7:57 PM

                                      Case 2:20-cv-01169-BHL Filed 08/27/20 Page 71 of 89 Document 14-1
                                                Centennial


     December-02       122,103   41,983    164,087
2003 January-03
     February-03
     March-03          132,090   28,447    160,537
     April-03
     May-03
     June-03           132,090   28,447    160,537
     July-03
     August-03
     September-03      132,090   28,447    160,537
     October-03
     November-03
     December-03       132,090   28,447    160,537
2004 January-04
     February-04
     March-04          132,090    2S,66S   1S7,7S4
     April-04
     May-04
     June-04           132,090    2S,66S   1S7,754
     July-04
     August-04
     September-04      132,090    2S,66S   1S7,754
     October-04
     November-04
     December-04       132,090    2S,66S   1S7,754
200S January-OS
      February-OS
      March-OS         132,090    2S,041   1S7,131
      April-OS
     May-OS
     June-OS           132,090    2S,041   1S7,1<11
     July-OS
     August-OS
      September-OS     132,090    2S,041   1S7,131
      October-OS
      November-OS
     December-OS       132,090    2S,041   1S7,1:11
2006 January-06
     February-06
     March-06          132,090    22,313   1S4,403
     April-06
     May-06
     June-06           132,090    22,313   154,403
     July-06



8130100   7:S7 PM

                     Case 2:20-cv-01169-BHL Filed 08/27/20 Page 72 of 89 Document 14-1
                                                Centennial


     August-06
     September-06     132,090    22,313    154,40:l
     Oclober-06
     November-06
     December-06      132,090    22,313    154,403
2007 January-07
     February-07
     March-07         132,090    17,669    149,759
     April-07
      May-07
     June-07          132,090    17,669    149,759
      July-07
     August-07
      September-07    132,090    17,669    149,759
      October-07
      November-07
      December-07     132,090    17,669    149,759
2008 January-08
      February-08
      March-08        132,090    15,539    147,628
      April-08
      May-08
      June-08          132,090   15,539    147,628
      July-08
      August-08
      September-08     132,090   15,539    147,628
      October-08
      November-OB
      December-OB      132,090   15,539    147,628
2009 January-09
      February-09
      March-09         132,090   13,698    145,787
      April-09
      May-09
       June-09         132,090   13,698    145,787
      July-09
      August-09
      Seplember-09     132,090   13,698    145,787
      Oclober-09
      November-09
      December-09      132,090   13,698    145,787
 2010 January-10
       February-10
       March-10        132,090   13,367    145,456



8130100   7:57 PM

                     Case 2:20-cv-01169-BHL Filed 08/27/20 Page 73 of 89 Document 14-1
                                                Centennial


     April-10
     May-10
     June-10          132,090    13,367    145,456
     July-10
     August-10
     September-10     132,090    13,367    145,456
     October-10
     November-10
     Oecember-10      132,090    13,367    145,456
2011 January-11
     February-11
     March-11         132,090    12,327    144,417
     April-11
     May-11
     June-11          132,090    12,327    144,41'7
     July-11
     August-11
     September-11     132,090    12,327    144,417
     October-11
     November-11
     December-11      132,090    12,327    144,417
2012 January-12
     February-12
     March-12           9,986     9,606     19,592
     April-12
     May-12
     June-12            9,986     9,606     19,592
      July-12
      August-12
     Seplember-12       9,986     9,606     19,592
     October-12
     November-12
     December-12        9,986     9,606     19,592
2013 January-13
      February-13
      March-13                    7, 133     7, 133
      April-13
      May-13
     June-13                      7,133      7,133
     July-13
     August-13
      September-13                7, 133     7, 133
      October-13
      November-13



8/30/00   7:57 PM
                     Case 2:20-cv-01169-BHL Filed 08/27/20 Page 74 of 89 Document 14-1
                                                               Centennial


     December-13                                 7,133      7, 133
2014 January-14
     February-14
     March-14                                    5,081      5,08'1
     April-14
     May-14
     June-14                                     5,081      5,081
     July-14
     August-14
     September-14                                5,081      5,081
     Oclober-14
     November-14
     December-14                                 5,081      5,081
2015 January-15
     February-15
     March-15                                    8,537      8,537
     April-15
     May-15
     June-15                                     8,537      8,537
     July-15
     August-15
     September-15                                8,537      8,537
     October-15
     November-15
     December-15                                 8,537      8,537
2016 January-16
     February-16
     March-16                                    6,809      6,809
     April-16
     May-16
     June-16                                     6,809      6,809
     July-16
     August-16
     September-16                                6,809      6,809
     October-16
     November-16
     December-16                                 6,809      6,809
2017 January-17
     February-17
     March-17                                  378, 118   378, 118

                    (4,226,865)   5,283,582   1,479,403




8130100   7:57 PM

                                  Case 2:20-cv-01169-BHL Filed 08/27/20 Page 75 of 89 Document 14-1
                                                                                                                                                            Centennial




                                                                                                                                                                                                                     ~----1
                Monthly Schedule



UMs ~,n .. rvoce
                                                   ~11100         10/1100       \11\.'00       !211100       111101         211101       311101       411101       &110t        tl/1!01        711101       Bl\10\       "'911!01       '       lil1110t        1111/Q1        \2/1/Q1       111102       211/02       311102

Permo""N Loon
EQu(v                                                                                                                                                                                                                     4,015.522
                                                                                                                                                                                                                                    '
FN~A Forwai<! Procffds                             1,(Xi1,671      526, \C\ll    528,300        530,502       532.712        524,607
Corulructon Lo•n Or~                                                                                                  0       10.125      537,1114     540,653      544, 145     547,659        551,196      554,756      (3,265.717)
Refund o! Good Fa~h O.po"\
ln•«•SI ll'IC<>mo on Equuv EKfow
lnlore<I lr>c.omo on FNMA EKfow                                     \1,010          8.818         6,617          4,4C6         2.167
lnloro .. Ca'fY Escrow
lnlereSI CMTY EKfow E•rn•ngs
                                                                                                                                                                                                                            /I0,~711               12,1162        12.11:ia       12.990
                                                                                                                                                                                                                                                                                    (62)
                                                                                                                                                                                                                                                                                               \0,954       11,009       11,055

Nel OP"ra11no ll'IC<>mo
To1;i1 Soo,,rus                                    I 007 671       537 116       537 118        537 118       537 116        537 118      537 184      540 653      544 145      547 659        551 100      $OM            118 608     i
                                                                                                                                                                                                                                                       "'
                                                                                                                                                                                                                                                   15 393
                                                                                                                                                                                                                                                   28 320
                                                                                                                                                                                                                                                                  15 393
                                                                                                                                                                                                                                                                  26 320
                                                                                                                                                                                                                                                                          '"     15 393
                                                                                                                                                                                                                                                                                 28 320
                                                                                                                                                                                                                                                                                                 (116)
                                                                                                                                                                                                                                                                                               17 473
                                                                                                                                                                                                                                                                                               2832()
                                                                                                                                                                                                                                                                                                              (\62)
                                                                                                                                                                                                                                                                                                            17473
                                                                                                                                                                                                                                                                                                            28320
                                                                                                                                                                                                                                                                                                                           (207)
                                                                                                                                                                                                                                                                                                                         17 ~73
                                                                                                                                                                                                                                                                                                                         26 320
Toiol u ... ,                                      1.007.671       537,118       537,\\8        537.118       537,\\8        537,118      537,184      540,653      544,145      547,659        551.196      554.756        716,Wtl                26.320         28.320         28,320        26,320       26.320       26.320
.., .. ,• .-.;;e "Sou<C..$ •nd u ...
                                       7,096,205                      717'11i                      1 \1'ii

""'
Consin...ch:>n Cosls
                                                      '""'
                                                     (193,469      508,796
                                                                                    7 17'11i

                                                                                 508,796        508,798
                                                                                                                 7 17'11i

                                                                                                              500.79'1
                                                                                                                               7 17%

                                                                                                                             500,796
                                                                                                                                            7.17%

                                                                                                                                          508,798
                                                                                                                                                          7.17%

                                                                                                                                                       506,796
                                                                                                                                                                      7.17%

                                                                                                                                                                    508,79'1
                                                                                                                                                                                    7.17%

                                                                                                                                                                                 506,79'1
                                                                                                                                                                                                  7.17%

                                                                                                                                                                                                506,798
                                                                                                                                                                                                               7.17%

                                                                                                                                                                                                             506,798
                                                                                                                                                                                                                               7.13%

                                                                                                                                                                                                                            505.959
                                                                                                                                                                                                                                                    ""'"           "'"'            000%
                                                                                                                                                                                                                                                                                                ""'"         000%         000%

Fund R<l .. rvo

°""''""'°' Prolj
O.ve\oper FM
                                                                                                                                                                                                                            163.303

FNMA Good FOllh Deposol                               74_202
Cof\Slruc!JOr\IFNMA lnloro>I                                        26 320        26320          28 320        28320
                                                   Ul67.811        531. \\8      531,118        537,118       537,118
                                                                                                                              28 320
                                                                                                                             537,118
                                                                                                                                           26386
                                                                                                                                          537,184        ""'
                                                                                                                                                       540.553
                                                                                                                                                                     35 347
                                                                                                                                                                    544,145
                                                                                                                                                                                   30 861
                                                                                                                                                                                  547.659
                                                                                                                                                                                                 42 398
                                                                                                                                                                                                551.196       """
                                                                                                                                                                                                             554.7M
                                                                                                                                                                                                                             411541
                                                                                                                                                                                                                            118,we      I
                                                                                                                                                                                                                                                   28 320
                                                                                                                                                                                                                                                   28.320
                                                                                                                                                                                                                                                                  28 320
                                                                                                                                                                                                                                                                  26.320
                                                                                                                                                                                                                                                                                 26 320
                                                                                                                                                                                                                                                                                 26.320
                                                                                                                                                                                                                                                                                               26 320
                                                                                                                                                                                                                                                                                               28.320
                                                                                                                                                                                                                                                                                                            28320
                                                                                                                                                                                                                                                                                                            28.320
                                                                                                                                                                                                                                                                                                                         28 320
                                                                                                                                                                                                                                                                                                                         28.320


C<Jmmul•I...., FNMA Bal•nc<o                       3.7\0.100      J,7to.11X!    3.710.100      l.710,100     3,7\0, 100     3,710,100    3,710,100    3,110,100    3,710,100    3.710,100      3.710,100    3,710.100      3,710,100            3,710.100       3.710,100      3,710,100     3,710,\00    3,710,100    3,710,\00
C<Jm!RJl•l"I Conotruc:l<>O Loan Bol>nc<o                                                                                       10,125      547,303    1,0!l7.00\   1,632,106    2, 1711,785    2.730.961    3,265.717
Total C:>f\Slruclon E>oo5Y<o                       3 710 100      3 7\0 100     3 710 100      3 710 100     3 710 100      3 720 225    4 257 408    4 798 061    5 342 200    5 889 865      8 441 001    8995817        3710100              3 710 \00       3 710 100      3 710 100     3 710 100    3 710 100    J 710 100

FNMA Pr<><:&<i<11 lnlMo .. R•I•                        9 16%
CorlOlrv<:!JOO Loan lntorost                          7 750'11i
lnlote!ll [l<penso Ml FNMA Prc:.cH>ds                                26.J:IO       26.320         28,320        26.320        28,320       26.320        28,320      28,320        28,320        28,320       28,320          28.320               26.320          28.320         28,320       26.320       28.320       28,320
lnlerul Expense on Conslrud.,n Loan                                                                                                  0                    3,535       7,026
Tolal C:>nslruc:t10n lnler••I                                        28 320        28 3:10        26 320        26 320        28 320       28 368 "      """         35347
                                                                                                                                                                                   10.541
                                                                                                                                                                                   38 861
                                                                                                                                                                                                 14,078
                                                                                                                                                                                                 42 398
                                                                                                                                                                                                              17,837

                                                                                                                                                                                                              ""'
                                                                                                                                                                                                                              21.220
                                                                                                                                                                                                                              49541                26 320          28320          26 320       28 320       26320        26 320

FNMA E1CrOW
Equly ln•lallmer.I                                  l,7\0,100     2,6.42,429    2,116,321      1.588.021     1.057.519        524,607
Lou C.....onl Or-.                                 (1.067,611)     1526.108)     (526.300)      (530.502\     1532,712)      (524.807)
81hr.:e                                             2.1142,429    2, 116,321    1.566.021      1,057,519       524.607
FNMA E""'ow Earm"'•                                                   11 010        5 616          8517          4 406.         2 187
Mor>ev
     ~..-kol Auounl R•I•

                                                        ""''
lr\le<esl Carrv EKfO'W                                                                                                                                                                                                                             \0,(197         !1.865)       (14.1121)     (27,810)     (38,174)     149,783)


                        .
 0.posh/(0.-z"')                                                                                                                                                                                                              \0,(197             (12.682)        (12.936)       (12.990)      !10.004)     (11.009)     fll.055)
 Bal•nc<>                                                                                                                                                                                                                     10,997               11.865)        (14.821)       (27,610)      (36,774)     (49,703)     160.639)
 Escrow Eii'
                                                                                                                                                                                                                                                           "'             '"          162\        11161        11621        1207\


 Cor,..truchon M.ora lnlo<oSI                           •<m          10/1100       111\100        1211!00         11\101        211101       31\101       411101       511101        tl/1101       71110\       1!11/0\        911/Q1               \C>'1i01       1111i01        1211/01        1/li02       2/1/Q2       311i02
 "~
 51>o<1                                                                              044%          OM%                          OM%                                    OM%
        Te<mAl'R                                        o~'            0~%                                       0~%                         0~%          o~'                        0~%           OM%          OM%            OM%                   o~•            OM%            O«'           0«%         OM%           0«%
 7oral lnlerosl
 C.Pll~h•o<I
 Un<•"'l;o!Llod                                                                                                                                                                                                                         I
 Conslrucloon lnl<trosl                                              28.320        28.320         26.320        28.320         28,320       211,368      31.655       35,347       38,861         42,396       45,958         49.~1         j      26.320          211.320        28,320        28,320       28.320      26,320
 C•Pllalllll<l                                                       26,320        28.320         28,320        28,320         211.320      211,366      31.655       35.347       38,661         42,398       45,958
 E•pen.w:<i                                                                                                                                                                                                                   49,541        I      26.320          26.320         28.320        28.320       26,320       28.320
 lnlb<eSI lf'O>mO                                                    11.010          8,616         6,617         4,400          2,\61                                                                                                                                                (62)
 Cal>'la1Ll6<l
 e.oensed
                                                                     11.010          6.816         6,617         4,400          2.167
                                                                                                                                                                                                                                        I                  "'             '"                      (116)        {162)        (207)



 Calculaion ol C:>nslnxh:m Co•l•
                                                                                                                                                                                                                                                           "'             '"         1621         11161        11621        12071


 Tolal Cosl•                                        8.841.600
 LUI Nol C:>nsll\lcion lnleresl                      169-1.675)
          Con>lruc:lon Ad\t•r<:<o lnlsrosl
          0.""l<>P<lrFH                              [700.0CXll
          C:>nlraol0< Profl [)e!o<Te<I               (163,303)
          FNMA Good F~rth [)epcsd                     (74,202)
          Re .. rvos                                  (26500)
                                                    7.096.205

 Coru\ruct10n lr\10<0S1
 Good F a"h O.pcs(
 Total Conslru<!IOn Penc<l Cools                    7Jl65.0ll2




  l\l'.ICYOO     7 57   P~




                                                                                Case 2:20-cv-01169-BHL Filed 08/27/20 Page 76 of 89 Document 14-1
                                                                                                                                                         Centennial




                                                                                              S""""1t1ooi
                                                                                                          I
   411102            !">'1102       611102        711102        1111102


                                                                  211,:)4]
                                                               (J.710,100)
                                                                          '
                                                                l.710.100 I
                                                                                  911/02      10!1102
                                                                                                        "'    11/1/02      1211102
                                                                                                                                             mo%
                                                                                                                                        111103
                                                                                                                                            Totals
                                                                                                                                       3,710.100
                                                                                                                                       4,226.865                               Feil Paid Per Sources and Uses 142,235
                                                                                                                                                                               Fu Paid Per Moll!hlV Schedule~
                                                                  )4.202                                                                                                                                                   0
                                                                                                                                          74.202                        P1us loloresl ll'ICOma oo FNMA Escrow
                                                                                                                                                                                  P1us Eserow lnterul ll'ICOma
                                                                                                                                          33,036
      \1,\0\           11,146         11.1\)4       11.2~1      (105.5231                                                                                                           Plus lnlerest CQ'TY Escrow _ _ _• _
        (25ll                                                                                                                                                                                                     _ _ _o_ ot>culd ba O
      17HJ
      26,320
                         (JOOI
                        17 47l
                       26.320
                                        '"''
                                      17 473
                                      26.320
                                                      (393)
                                                    17413
                                                    26,320
                                                                    1440)
                                                                  11473
                                                                 197,055
                                                                                                                                           (2.24\)

                                                                                                                                         ·~"'
                                                                                                                                       6.227,922
      26,JiO           26.320         26.320        26.320       197,055                                                               6.227,922
                                                                                                                                                     ohould boo                                       Fee Paid       142.235
          """           "'"            OOO'J,         000"•        000,              000%         0 00%           000%        000%       100 OO°h                                                DelerredFH~
                                                                                                                                                                                                                     790.000
                                                                                                                                       7.096.205                                                     To!al Feil      700 000
                                                                  26.500                                                                  26,500
                                                                                                                                         163,308                        Less \nleresl locome on FNMA Esercw
                                                                 142.235      i                                                          142,235                                  Loss Eo.crow tnlerul ll'ICOma
                                                                                                                                          74,202
      26 320           26 320         26 320        26 320        26,320                                                                 725472                                    Less lnleresl Carry Escrow
                       26 ]20                                                                                                                                                                                     ----
                                                                                                                                                                                                                  ----
      26120                           23,J20        26 320       19) 055                                                               8.227.922                                                                               ohauld be O


   l,710,100       3.7\0,100        l.110.100     l.710, 100

   J 710 100       l 710 100        l 710 100     3 710 100



      26.320           26.JW          26,320        26.320        26.320                                                                 e.51,370
                                                                                                                                           74. !OJ
     28 3ZO            2~   J20       2a   no       26 320        26120                                                                  725472



                                                                                                                                       (J,710.100)

                                                                                                                                          JJOJS



     (!>0.6391        (11,9401       (61,0M)       (1#4,282)    (\05,523)
     (11.1011         (11,1431       (11,\!l-1)    (11,241)
                                                                                                r83,~ll
                                                                 105.523
     (ll.ll-101       (l)J,CIB<ll    (94,282)     (105,523)
          1253i              m                         13931        1~401                       [SJ;~~!
                                        '"''
          411/02         511/02        611/02         7/1/02       11/t/02           Q/1102     10/1I02          1111102     1211102

          O«•           o«•            0«'           O«'           0~%              0«%
                                                                                                 0 "'


                                                                                                                                                                  Net lnleresl E•pense
      28,320           28,320         28,320        26.320        26,320                                                                 725.472                   694,675
                                                                                                                                         364 407                   331 369
      28.320           28,320         26.J2Q        26,320        28.320                                                                 361,005
        (£5J)               (lOOJ       ,~,           (393)         (440)                                                                                         ~
                                                                                                                                          30,797
                                                                                                                                          33 018
           12531            IJOO\
                                        '"''          IJ9ll         1440)                                                                  2 241                  Nol !nloresl E•pensed

                                                                                                                                                                       '=
                                                                                                                                                                       2001   IJ.4,5Z6
                                                                                                                                                                       2002   228 760
                                                                                                                                                                              ~




6f3CVOO      757PM



                                                                                  Case 2:20-cv-01169-BHL Filed 08/27/20 Page 77 of 89 Document 14-1
                                                                Centennial


                              Permanent Loan Amortization

Permanent Loan

Principal                            3,710,100
Rate                                    8.435%
Term                                       216
Amortization                                360
Start Date                             08/01/02
Months Remaining                           5.00
Monthly Payment                         28,357
                                                                                          Mortgage
                                Payment of                                   Ending       Balance
                    Year    Princi~al & Interest   Princi~al    Interest     Balance       at Sale
                     2001
                     2002              141,784       11 ,550    (130,233)    3,698,550
                     2003              340,281       29,428     (310,852)    3,669, 121
                     2004              340,281       32,009     (308,272)    3,637,112
                     2005              340,281       34,816     (305,465)    3,602,296
                     2006              340,281       37,869     (302,412)    3,564,427
                     2007              340,281       41, 189    (299,091)    3,523,238
                     2008              340,281       44,801     (295,479)    3,478,437
                     2009              340,281       48,730     (291,551)    3,429,707
                     2010              340,281       53,003     (287,278)    3,376,704
                     2011              340,281       57,651     (282,630)    3,319,053
                     2012              340,281       62,706     (277,575)    3,256,347
                     2013              340,281       68,205     (272,076)    3,188,142
                     2014              340,281       74,185     (266,095)    3, 113,957
                     2015              340,281       80,691     (259,590)    3,033,266
                     2016              340,281       87,766     (252,514)    2,945,500     2,945,500

Totals                               4,905,714      764,600    (4,141,114)                 2,945,500




8/30/00   7:57 PM

                               Case 2:20-cv-01169-BHL Filed 08/27/20 Page 78 of 89 Document 14-1
                                                                           Centennial


                                Construction Advance Interest Amortization

Construction Advance Interest

Principal                                    4,226,865
Rate                                             5.25%
Term
Amortization                                       360
Start Date                                     07/01/00


                                                                         Draw
                        Beginning       Construction       Balance      Repay    Accrued    Ending
         Month        Loan Balance       Advances         Outstanding   Amount   Interest   Balance
              Dec-99              0
              Jan-00              0
              Feb-00
              Mar-00
               Apr-00
             May-00
              Jun-00
               Jul-00
              Aug-00
              Sep-00
               Oct-00
              Nov-00
              Dec-00
              Jan-01
              Feb-01
              Mar-01
               Apr-01
              May-01
              Jun-01
               Jul-01
              Aug-01
              Sep-01
               Oct-01
              Nov-01
              Dec-01

Totals




8/30/00     7:57 PM

                                       Case 2:20-cv-01169-BHL Filed 08/27/20 Page 79 of 89 Document 14-1
                                                                  Centennial


                                               General Partner Loan Amortizaiton

General Partner Loan

Principal              647,765
Rate                     6.49%
Amortization               180
Start Date             09/01/01
Months in 1st Year        4.00


                                   Available                              Calculated     Paid       Accrued    Ending
                       Year       Cash Flow       Payment     Princieal    Interest    Interest     Interest   Balance
                       2001                  0           0                   14,013             0    14,013     661,779
                       2002            63,070       63,070        6,107      42,949       56,963                655,671
                       2003            35,306       35,306                   42,553       35,306      7,247     662,918
                       2004            44,074       44,074                   43,023       44,074                662,918
                       2005            52,984       52,984       9,960       43,023       43,023                652,958
                       2006            62,036       62,036      19,659       42,377       42,377                633,299
                       2007            71,229       71,229      30,128       41,101       41, 101               603, 171
                       2008            80,563       80,563      41,418       39, 146      39,146                561,753
                       2009            90,037       90,037      53,579       36,458       36,458                508, 174
                       2010            99,648       99,648      66,667       32,980       32,980                441,507
                       2011           109,395      109,395      80,741       28,654       28,654                360,766
                       2012           119,275      119,275      95,862       23,414       23,414                264,904
                       2013           129,288      129,288     112,096       17, 192      17, 192               152,809
                       2014           139,430      139,430     129,512        9,917        9,917                 23,296
                       2015           149,698       24,808      23,296        1,512        1,512
                       2016           160,088
Total                               1,406, 120    1,121,142    669,026     458,314       452,117     21,260




8/30/00   7:57 PM

                                  Case 2:20-cv-01169-BHL Filed 08/27/20 Page 80 of 89 Document 14-1
                                                                      Centennial


                                        Reserves Schedule

Operating Reserve                      26,500
Working Capital Reserve

Total Reserves                        26,500

Rate                                    3.00%
Initial Deposit Month                  12/1 /01




                       Beginning                               3.00%                      Ending
         .Year          Balance    De~osits       Transfers   Interest      Withdrawals   Balance
         2001                         26,500                          66                      26,566
          2002           26,566                                      797                      27,363
         2003            27,363                                      821                     28,184
         2004            28, 184                                     846                      29,030
         2005            29,030                                      871                     29,901
         2006            29,901                                      897                      30,798
         2007            30,798                                      924                     31,721
         2008            31,721                                      952.                    32,673
         2009            32,673                                      980                     33,653
         2010            33,653                                   1,010                      34,663
         2011            34,663                                   1,040                      35,703
         2012            35,703                                   1,071                      36,774
         2013            36,774                                   1,103                      37,877
         2014            37,877                                   1, 136                     39,013
         2015            39,013                                   1, 170                     40,184
         2016            40, 184                                  1,206                      41,389
Totals                                26,500                    14,889




8/30/00      7:57 PM
                                    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 81 of 89 Document 14-1
                                                                 Centennial


                                     Calculation of Tax Credit

                                                                              Low-Income
                                                                                Credit

Depreciable Basis                                                               7,465,801
Less:
                         Cost of Issuance
                         Developer Fee Over State Limit

Eligible Basis Before Adjustment
                                                                                7,465,801

LIH Percentage                                                                     91.72%

                                                                                6,847,833 .

Difficult Development Area/OCT
                                                                                    100%

Basis for LIH Credit                                                            6,847,833

LIH Credit Percentage                                                              8.30%

LIH Credit Calculation
                                                                                 568,370

Credit Allocation Amount
                                                                                 528,411

Minimum of Allocation or Calculation
                                                                                 528,411

Percentage of Tax Credits to the Investor
                                                                                99.9900%

Annual Tax Credits to the Investor
                                                                                 528,358

Tax Credits Per Unit Per Month
                                                                                  453.92




8/30/00   7:57 PM

                                     Case 2:20-cv-01169-BHL Filed 08/27/20 Page 82 of 89 Document 14-1
                                                                                                                      Centennial



                                                                                                           Funded Exoenses

                                                    Base          2001            2002       2003          2004     2005         2006               2008
Conslruct1on ln!eresl
                                                                                                                                            2007            2009     2010     2011    2012    2013    2014    2015    2016    Total
                                           1         363,306      134.526         228,780
Construction Advance lnteres1              1                                                                                                                                                                                  363,306
loan Originalion                         216          37 ,101                          859      2,061       2,061      2,061        2,061   2,061   2,061   2,061    2,061    2,061   2,061   2,061   2,061   2,061   2,061    29,715
Other: Legal                             216          18,500
Tax Cred11 Fee
legal (Qrg)
                                          160
                                          60
                                                      54,342
                                                      10,000          667
                                                                                       "'
                                                                                    3,623
                                                                                    2,000
                                                                                                1,028
                                                                                                3.623
                                                                                                2,000
                                                                                                            1,028
                                                                                                            3,623
                                                                                                            2.000
                                                                                                                       1,028
                                                                                                                       3,623
                                                                                                                       2,000
                                                                                                                                    1,028
                                                                                                                                    3,623
                                                                                                                                    1,333
                                                                                                                                            1,028
                                                                                                                                            3,623
                                                                                                                                                    1,028
                                                                                                                                                    3,623
                                                                                                                                                            1,028
                                                                                                                                                            3,623
                                                                                                                                                                     1,028
                                                                                                                                                                     3,623
                                                                                                                                                                              1,028
                                                                                                                                                                              3,623
                                                                                                                                                                                      1,028
                                                                                                                                                                                      3.623
                                                                                                                                                                                              1,028
                                                                                                                                                                                              3,623
                                                                                                                                                                                                      1,028
                                                                                                                                                                                                      3,623
                                                                                                                                                                                                              1.028
                                                                                                                                                                                                              3.623
                                                                                                                                                                                                                      1,028
                                                                                                                                                                                                                      3,623
                                                                                                                                                                                                                               14,817
                                                                                                                                                                                                                               54,342
Other: Asse1 Adrnm1stra11on Fee           60                                                                                                                                                                                   10,000
Tille and Recording                      216          5,545                            128           308     308           308       308     308     308      308      308      308    308     308     308      308     308     4,441
 Mari<et;ng Fees                          60        101,777         6,785          20,355      20.355      20,355     20,355       13,570                                                                                     101,777
                                                    590,571
Investor ScMce Fee                        36
Fund M;inanemen1 Fee                      60
AcQu1si!1on Fees                         330
Offenng and Organ1iat1onal Expens•        60
Acquisition Expense                      330
Fund Reserve

                                                     590,571      141,978         256.174      29,375      29,375     29,375       21,923   7.020   7,020   7 ,020   7 ,020   7 020   7,020   7,020   7,020   7,020   7,020   578,396




Cost of Issuance Detail                         Percenlage                        y~         Tolal
Acouisilion Fees                                       0 00%       0%             27 5
Acquisi!ion Expense                                    000%        0%             27 5
Offering and Orgarniational Expense                    0_00%       0%              5'
Placement Agent Fee                                    000%        0%             WA
Fund Management Fee                                    000%        0%              5
lnves1or Service Fee                                   000%        0%              3
Fund Reserve                                           0.00%       0%             NIA
                                                       0 00%        000%

• One half of the Offering and Organ1lat1onal Expense 1S amortized over 5 years




8/30100   7:57 PM


                                                             Case 2:20-cv-01169-BHL Filed 08/27/20 Page 83 of 89 Document 14-1
                                                                   Centennial


                                               Depreciation Schedule


                                   Total                      100%
Real Property (27.5)             6,557,556                    6,557,556
Site Work (15 Yr.)                 257,093                      257,093
Site Work (27.5 Yr.)               260,703                      260,?03
Personal Property (5 Yr.)          143,994                      143,994
Flooring (5 Yr.)                   135,455                      135,455
Office Equipment (7 Yr.)           111 ,000                     111 ,000
                                 7,465,801                    7,465,801


                                      2005          2010           2015
Replacement Reserves                57,998        84,875         84,875
Capital Improvements

                 Real Property                  Personal     Office        Replacement    Replacement Replacement
                  & Sitework     Sitework       Property    Equipment       Reserves       Reserves    Reserves
      Year         27.5 SL        15 ~r.          5 ~r.       7 ~r.            5 ~r.          5 ~r.       5 ~r.        Total
      2001              72,308      12,855        55,890         15,862                                               156,914
      2002            247,912        24,424       89,424         27,184                                               388,943
      2003             247,912      21,981        53,654         19,414                                               342,961
      2004            247,912       19,796        32, 193        13,864                                               313,764
     2005             247,912        17,817       32, 193          9,912        11,600                                319,433
     2006             247,912        16,017       16,096           9,901        18,559                                308,486
     2007             247,912       15, 168                        9,912        11, 136                               284, 128
      2008            247,912        15, 168                       4,951         6,681                                274,712
      2009            247,912        15, 194                                     6,681                                269,787
     2010             247,912       15, 168                                      3,341         16,975                 283,396
      2011            247,912       15, 194                                                    27,160                 290,266
     2012             247,912       15, 168                                                    16,296                 279,376
     2013             247,912       15, 194                                                     9,778                 272,884
      2014            247,912       15, 168                                                     9,778                 272,858
     2015             247,912       15, 194                                                     4,889     16,975      284,970
     2016             247,912         7,584                                                               27, 160     282,656
Totals              3,543,074      249,509      279,449         111,000         57,998         84,875     16,975    4,342,880


8130100   7:57 PM

                                 Case 2:20-cv-01169-BHL Filed 08/27/20 Page 84 of 89 Document 14-1
Depreciat ion Tables
                                                                             4th Quarter   4th Quarter   Mid Year Mid Year
               27.5 SL     40 Yr. SL     31.5 SL     200°/o DB   150"/o DB    200% DB       150% OB      200% OB 150% DB      3rd qtr.    3rd qtr.    4th qtr.    4th qtr.   Mid Year
Year            9/1/01      9/1101        9/1/01        7 Yr.      12Yr.                                                                                                                Mid Year   4th qlr.   Mid Year
                                                                                7Yr.          12Yr.        7Yr.    12Yr.       15 Yr.     20Yr.        15 Yr.     20Yr.
        2001     0.01061       0.00833     0 01058                                                                                                                            15Yr.      20Yr.       5 Yr.     5Yr.
                                                       0.10710    0.04690        0.03570      0.01560    0.14290  0.06250
        2002                                                                                                                 0.03750     0.02813     0.01250     0.00938     0.05000    0.03750    0.05000      0.20000
                0.03636       0.02500     0 03175      0.25510    0.11910        0.27550      0.12300    0.24490  0.11720    0.09630     0.07289     0.09880     0.07430     0.09500    0.07219    0.38000
        2003    0.03636       0.02500     0.03175      0.18220    0.10430                                                                                                                                       0.32000
                                                                                 0.19680      0.10770    0.17490  0.10250    0.08660     0.08742     0.08890     0.06872     0.08550
        2004    0.03836       0.02500     0.03175      0.13020                                                                                                                          0.06677    0.22800      0.19200
                                                                  0.09120        0.14060      0.09420    0.12490  0.08970    0.07800     0.06237
        2005    0.03638                                                                                                                              0.08000     0.06357     0.07700    0.06177    0.13680      0.11520
                              Op2500      0.03175      0.09300    0.07980        0.10040      0.08240    0.08930  0.07850    0.07020     0.05769     0.07200     0.05880     0.06930    0.05713    0.10940
        2006    0 03636       0.02500     0.03175      0.08850    0.07330                                                                                                                                       0.11520
                                                                                 0.08730      0.07690    0.08920 0.07330     0.06310     0.05336     0.06480     0.05439
        2007    0.03636       0.02500     0.03175                                                                                                                            0.08230    0.05285    0.09580      0.05760
                                                      0.08860     0.07330        0.08730     0.07690     0.08930  0.07330    0.05900     0.04936     0.05900     0.05031     0.05900    0.04888
        2008    0.03636       0.02500     0.03175     0.05530     0.07330        0.07640     0.07690     0.04460  0.07330    0.05900     0.04566     0.05900     0.04654     0.05900    0.05422
        2009    0.03636       0.02500     0.03175                 0.07330                    0.07690              0.07330    0.05910     0.04460     0.05900     0.04458     0.05910
        2010    0.03636       0.02500     0.03175                                                                                                                                       0.04462
                                                                  0.07330                    0.07690              0.07330    0.05900     0.04460
        2011    0.03636                                                                                                                              0.05910     0.04458     0.05900    0.04461
                              0.02500     0.03175                 0.07330                    0.07690              0.07330    0.05910     0.04460     0.05900     0.04458     0.05910    0.04462
        2012    0.03638       0.02500     0.03175                 0.07310                    0.07690              0.07330    0.05900     0.04460     0.05910     0.04458     0.05900
        2013    0.03638       0.02500     0.03175                                                                                                                                       0.04461
                                                                  0.04580                    0.03880              0.03650    0.05910     0.04461
        2014    0.03636       0.02500                                                                                                                0.05900     0.04458     0.05910    0.04462
                                          0.03175
                                                                                                                             0.05900     0.04460     0.05910     0.04458     0.05900    0.04461
        2015    0.03636       0.02500     0.03175
                                                                                                                             0.05910     0.04461     0.05900     0.04458     0.05910    0.04462
        2016    0.03636       0.02500     0.03175
                                                                                                                             0.03690     0.04460     0.05170     0.04458     0.02950    0.04461




                                            Case 2:20-cv-01169-BHL Filed 08/27/20 Page 85 of 89 Document 14-1
                              Date Table
Dale           Number Value
      111100         36526
     211100          36557
     311/00          36586
      411100         36617
     511100          36647
     611100          36678
     711100          36708
     811/00          36739
     911100          36770
   1011/00           36800
    I \11100         36831
    1211100          36861
  12131100           36891
      111101         36892
     211/01          36923
     311101          36951
     411/01          36982
     511101          37012
     611/01          37043
     711/01          37073
      811/01         37104
      911101         37135
   10/1/01           37165
   1111101           37196
   1211101           37226
  12131101           37256
     111102         37257
     211102         37288
     31\102         37316
     411102         37347
     511102         37377
     611102         37408
     711/02         37438
     811102         37469
     911102          37500
   10/1102           37530




                                   Case 2:20-cv-01169-BHL Filed 08/27/20 Page 86 of 89 Document 14-1
      Variance between Excel Model and Lotus Model:

                     Excel       lotus        Responsible
Resolved             Sheet       Sheet           Partv      Variance                                                            Solution
      x     IRR                  D               DSM         Need to remove the supplemental contribution and change the
                                                            reserve to 3%.
     x      Caoitaf Contr.       D               DSM         Reserve needs to be moved to 12-01 on the lotus Model.
     x      Summarv              D               DSM         Fees should be 7.75%
            Rent Sched.          A                           Budget caUs for RR of 175/unit, lotus has 150/unit. FNMA          Senior deal use $150, FNMA may require $175 or
                                                            reauires 200/unit.                                                 $200.
     x      Summary              A               SDZ         DSC1.10or1.15?
                                                                                                                                DSC can be 1.10 ifthe project is 100% affordable.
                                                                                                                               Markel Rate units have been reduced to 60% rents.
     x     Summary               A                          Verifv Penn loan amount and rate.                                   Rate Qood 7-7. Adjust amount for 1.1 DSC.
     x     Rent Sched.           F                          lotus expenses do not appear to match latest budget.                Expenses on lotus have been adjusted to meet
                                                                                                                               underwriting requirements. I will rely on Dave for
                                                                                                                               the exoense #'s.
     x     Rent Sched.           A               SDZ         Chanoe the Excel model market rents to enuaJ 60% units.
     x     Sources & Uses        A                           lotus model does not include FNMA deposit in the sources &
                                                           uses, however the # is included in the monthlv schedule.
     x     Rent Sched.           c               DSM         Changed Other Jncome on Excel (13,674) lo match the lotus            Spoke with Terry Taylor 7-12 regarding budget.
                                                             2,973l. Check with Dave reoardino whv?                              He said to us 3,870.
           Rent Sched.           A                           FNMA inflates income 2% and exoenses 3%.
     x     Cash Flow                             SDZ        2002 Replacement Reserves should be changed on Excel to be a
                     •                                     full year. Reznick said that the amount should be changed to
                                                           match the perm Joan.
     x                        F                 DSM         check lotus fonnula sheet F:U159 & V159.                             SDZ made chances to correct formulas 7-11.
     x     Cash Flow          B                             lotus model does not include Interest from Ooer. Reserves.
     x     Amort                                DSM         1st Mort. Debi service #'s are different in lotus due to the
                                                          roundino of the formulas.
  x        Rent Sched.       F                            Check 1st year expenses. Models match after the 1st year.             Set Excel model to include an additional 2 full
                                                                                                                                months of exoenses in vear 1.
  x        Expense                                        The constr. Interest being expensed in years 2001 & 2002 are
                                                          lower in excel.                                                       #'s are dose
  x        Exoense                                        Deoreciation is different between the models.                         Reznick will review.
  x        Summary           A                            GP loan amounts vary between models.                                  The GP loan on excel is a plug number based on
                                                                                                                                the cash flow compared to the lotus having the cash
                                                                                                                                flow beinQ a oluo based on the GP Loan.
  x        Expense                                         Excel model amortizes the tax credil fee (54,342) over 15 years
                                                          and the asset ad min. Fee 12, 790\ over 5 vears.                       Reznick will review.
  x       Depreciation                                     Include flooring (Syr.) and Office Equipment {7yr.) in Depreciation.

  x       RentSched.         A                             Dave has a 2000 AMI of 59,400, I have 61,400. The rents are OK The 59,400 needs to be used because of the rent
                                                          with the lower fioure.                                            calculations.
 x        Summarv            A                             Per Dave, chanced the construction loan amount to 3,400,000.
 x        Monthly Sched.     Monthly Sched.                Changed the Construction Interest amount to net out interest
                                                          earned on the FNMA deposit and the interest carry escrow
                                                          eaminos.
 x        Rent Sched.                                      Chanoed Admin Fee to eoual 1% of Rental Income.                  Matches letter of Intent
 x        Summarv                                          Uodated Perm loan and Rate 8-2-00 for c!osino numbers.
 x        Reznick Comments Reznick Comments                See file O:\word\szeiglar\re:i nick comments\cantennia l\memo
                                                          8-1--00.doc
          Income                                           Reznick wants the subordinated management fee to be expensed
                                                         in the vear it is used.
          Monthlv Sched.                                  Moved Construction Interest Rate to 9.16% 17.66+1.501
 x        Expense                                         Changed reference cells on Interest to refer to new cells on the
                                                         Monthlv Schedule.
 x        Monthly Sched.                                  Revised Construction Interest to be net of interest income, also
                                                         changed the formula for the expensing of the construction interest
                                                         to be net of income.
 x        Monthly Sched.                                  Deferred 1/2 of the contractors profit to the construction
                                                         comoletion.
 x        Summary                                         Moved Depreciation and placed in service date to match the
                                                         construction comoletion date of 9-1-01.
 x        Rent Sched.                                     There will be no credits taken in 2001.
 x                                                       Moved compiance period end to 2016. Changed all corresponding
                                                         schedule to match
 x        Rent Sched                                     Chanoed tease uo.




                             Case 2:20-cv-01169-BHL Filed 08/27/20 Page 87 of 89 Document 14-1
                 1'

                 '
                             Exhibit 3


                        CENTENNIAL, LLC

                        NOT APPLICABLE




                              60
Case 2:20-cv-01169-BHL Filed 08/27/20 Page 88 of 89 Document 14-1
                            (

                                         CENTENNIAL, LLC

                                    Schedule A -- Schedule of Members

                                              Total Agreed-to       Paid-in           Share of
                                                  Capital           Capital        Total Member
 MANAGING MEMBERS                              Contribution       Contribution     Class Interest

 Centennial Panners, LLC
 5300 South 108'h Street, Suite 1
 Hales Corners, Wisconsin 531014                   $100                  $100           100%


 LIMITED MEMBERS

Special Limited Member

BOC IX Asset Management, LLC                      $100.00               $100.00        .001%
cl o Banc One Capital Markets
150 East Gay Street, 22nd Floor
Mail Code: OHl-1222
Columbus, OH 43215

Investor Limited Member

Banc One Tax Credit Fund IX, LLC                $4,226,865                            99.989%
cl o Banc One Capital Markets
150 East Gay Street, 22nd Floor
Mail Code: OHl-1222
Columbus, OH 43215


*Paid-in Capital Contribution as of the date of this Schedule A. Future Installments of Capital
Contribution are subject to adjustment and are due from the Investor Limited Member at the times
and subject to the conditions set fonh in this Operating Agreement to which this Schedule A is
attached.




805389736.8
                                                 61
          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 89 of 89 Document 14-1
